Exhibit 10.3

 

--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT

dated as of

July 31, 2007

among

INTERSTATE FIBERNET, INC.,

ITC^DELTACOM, INC.,

THE LENDERS PARTY HERETO

and

CREDIT SUISSE,

as Administrative Agent and Collateral Agent

 

--------------------------------------------------------------------------------

CREDIT SUISSE SECURITIES (USA) LLC,

as Bookrunner and Lead Arranger

THIS AGREEMENT IS SUBJECT TO THE INTERCREDITOR AGREEMENT REFERRED TO HEREIN. SEE
SECTION 9.18 FOR CERTAIN IMPORTANT ACKNOWLEDGMENTS, CONSENTS, AGREEMENTS AND
AUTHORIZATIONS RELATED THERETO.

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Table of Contents

 

          Page ARTICLE I    Definitions    SECTION 1.01.   

Defined Terms

   1 SECTION 1.02.   

Terms Generally

   23 SECTION 1.03.   

Pro Forma Calculations

   23 SECTION 1.04.   

Classification of Loans and Borrowings

   24 ARTICLE II    The Credits    SECTION 2.01.   

Commitments

   24 SECTION 2.02.   

Loans

   24 SECTION 2.03.   

Borrowing Procedure

   25 SECTION 2.04.   

Evidence of Debt; Repayment of Loans

   26 SECTION 2.05.   

Fees

   26 SECTION 2.06.   

Interest on Loans

   26 SECTION 2.07.   

Default Interest

   27 SECTION 2.08.   

Alternate Rate of Interest

   27 SECTION 2.09.   

Termination and Reduction of Commitments

   28 SECTION 2.10.   

Conversion and Continuation of Borrowings

   28 SECTION 2.11.   

[Intentionally Omitted].

   29 SECTION 2.12.   

Optional Prepayment

   29 SECTION 2.13.   

Mandatory Prepayments

   30 SECTION 2.14.   

Reserve Requirements; Change in Circumstances

   32 SECTION 2.15.   

Change in Legality

   33 SECTION 2.16.   

Indemnity

   33 SECTION 2.17.   

Pro Rata Treatment

   34 SECTION 2.18.   

Sharing of Setoffs

   34 SECTION 2.19.   

Payments

   35 SECTION 2.20.   

Taxes

   35 SECTION 2.21.   

Assignment of Commitments Under Certain Circumstances; Duty to Mitigate

   37 ARTICLE III    Representations and Warranties    SECTION 3.01.   

Organization; Powers

   39 SECTION 3.02.   

Authorization

   39 SECTION 3.03.   

Enforceability

   39

 

i



--------------------------------------------------------------------------------

Table of Contents

(continued)

          Page SECTION 3.04.   

Governmental Approvals

   39 SECTION 3.05.   

Financial Statements

   40 SECTION 3.06.   

No Material Adverse Change

   40 SECTION 3.07.   

Title to Properties; Possession Under Leases

   41 SECTION 3.08.   

Subsidiaries

   41 SECTION 3.09.   

Litigation; Compliance with Laws

   41 SECTION 3.10.   

Agreements

   42 SECTION 3.11.   

Federal Reserve Regulations

   42 SECTION 3.12.   

Investment Company Act

   42 SECTION 3.13.   

Use of Proceeds

   42 SECTION 3.14.   

Tax Returns

   42 SECTION 3.15.   

No Material Misstatements

   42 SECTION 3.16.   

Employee Benefit Plans

   43 SECTION 3.17.   

Environmental Matters

   43 SECTION 3.18.   

Insurance

   43 SECTION 3.19.   

Security Documents

   43 SECTION 3.20.   

Location of Real Property and Leased Premises

   45 SECTION 3.21.   

Labor Matters

   45 SECTION 3.22.   

Solvency

   45 SECTION 3.23.   

Sanctioned Persons

   46 ARTICLE IV    Conditions of Lending    SECTION 4.01.   

All Credit Events

   46 SECTION 4.02.   

First Credit Event

   47 ARTICLE V    Affirmative Covenants    SECTION 5.01.   

Existence; Compliance with Laws; Businesses and Properties

   50 SECTION 5.02.   

Insurance

   51 SECTION 5.03.   

Taxes and Claims

   51 SECTION 5.04.   

Financial Statements, Reports, etc

   52 SECTION 5.05.   

Litigation and Other Notices

   54 SECTION 5.06.   

Information Regarding Collateral

   54 SECTION 5.07.   

Maintaining Records; Access to Properties and Inspections; Maintenance of
Ratings

   55 SECTION 5.08.   

Use of Proceeds

   55 SECTION 5.09.   

Employee Benefits

   55 SECTION 5.10.   

Compliance with Environmental Laws

   55 SECTION 5.11.   

Preparation of Environmental Reports

   55 SECTION 5.12.   

Further Assurances

   56

 

ii



--------------------------------------------------------------------------------

Table of Contents

(continued)

          Page SECTION 5.13.   

Interest Rate Protection

   56 ARTICLE VI    Negative Covenants    SECTION 6.01.   

Indebtedness

   57 SECTION 6.02.   

Liens

   59 SECTION 6.03.   

Sale and Lease-Back Transactions

   61 SECTION 6.04.   

Investments, Loans and Advances

   61 SECTION 6.05.   

Mergers, Consolidations, Sales of Assets and Acquisitions

   63 SECTION 6.06.   

Restricted Payments; Restrictive Agreements

   65 SECTION 6.07.   

Transactions with Affiliates

   66 SECTION 6.08.   

Business of Holdings, Borrower and Subsidiaries

   67 SECTION 6.09.   

Other Indebtedness and Agreements

   67 SECTION 6.10.   

Capital Expenditures

   68 SECTION 6.11.   

Maximum Leverage Ratio

   68 SECTION 6.12.   

Fiscal Year

   69 SECTION 6.13.   

Certain Equity Securities

   69 ARTICLE VII    Events of Default    69 ARTICLE VIII    The Administrative
Agent and the Collateral Agent    72 ARTICLE IX    Miscellaneous   
SECTION 9.01.   

Notices

   75 SECTION 9.02.   

Survival of Agreement

   75 SECTION 9.03.   

Binding Effect

   76 SECTION 9.04.   

Successors and Assigns

   76 SECTION 9.05.   

Expenses; Indemnity

   79 SECTION 9.06.   

Right of Setoff

   81 SECTION 9.07.   

Applicable Law

   81 SECTION 9.08.   

Waivers; Amendment

   81 SECTION 9.09.   

Interest Rate Limitation

   82 SECTION 9.10.   

Entire Agreement

   82 SECTION 9.11.   

WAIVER OF JURY TRIAL

   83

 

iii



--------------------------------------------------------------------------------

Table of Contents

(continued)

          Page SECTION 9.12.   

Severability

   83 SECTION 9.13.   

Counterparts

   83 SECTION 9.14.   

Headings

   83 SECTION 9.15.   

Jurisdiction; Consent to Service of Process

   83 SECTION 9.16.   

Confidentiality

   84 SECTION 9.17.   

USA PATRIOT Act Notice

   85 SECTION 9.18.   

Intercreditor Agreement

   85

 

iv



--------------------------------------------------------------------------------

Table of Contents

(continued)

              Page SCHEDULES         Schedule 1.01(a)   -    Subsidiary
Guarantors    Schedule 1.01(b)   -    Mortgaged Property    Schedule 1.01(c)   -
   Competitors    Schedule 1.01(d)   -    Southern Assets    Schedule 2.01   -
   Lenders and Commitments    Schedule 3.04   -    Governmental Approvals   
Schedule 3.06   -    Disclosed Matters    Schedule 3.08   -    Subsidiaries   
Schedule 3.09   -    Litigation    Schedule 3.14   -    Tax Returns   
Schedule 3.17   -    Environmental Matters    Schedule 3.18   -    Insurance   
Schedule 3.19(a)   -    UCC Filing Offices    Schedule 3.19(c)   -    Mortgage
Filing Offices    Schedule 3.20(a)   -    Owned Real Property   
Schedule 3.20(b)   -    Leased Real Property    Schedule 4.02(a)   -    Local
Counsel    Schedule 6.01   -    Existing Indebtedness    Schedule 6.02   -   
Existing Liens    Schedule 6.04   -    Existing Investments    Schedule 6.05   -
   Asset Sales    Schedule 6.07   -    Affiliate Transactions   

EXHIBITS             Exhibit A    -       Form of Administrative Questionnaire
   Exhibit B    -       Form of Assignment and Acceptance    Exhibit C    -   
   Form of Borrowing Request    Exhibit D    -       Form of Guarantee and
Collateral Agreement    Exhibit E    -       Form of Intercreditor Agreement   
Exhibit F    -       Form of Mortgage    Exhibit G-1    -       Form of Opinion
of Skadden, Arps, Slate, Meagher & Flom LLP    Exhibit G-2    -       Form of
Local Counsel Opinion    Exhibit H    -       Form of Interest Election   

 

v



--------------------------------------------------------------------------------

SECOND LIEN CREDIT AGREEMENT dated as of July 31, 2007, among INTERSTATE
FIBERNET, INC., a Delaware corporation (the “Borrower”), ITC^DELTACOM, INC., a
Delaware corporation (“Holdings”), the Lenders (as defined in Article I), and
CREDIT SUISSE, as administrative agent (in such capacity, the “Administrative
Agent”) and as collateral agent (in such capacity, the “Collateral Agent”) for
the Lenders.

The Borrower has requested the Lenders to extend credit in the form of Loans
(such term and each other capitalized term used but not defined in this
introductory statement having the meaning given it in Article I) on the Closing
Date, in an aggregate principal amount not in excess of $75,000,000. The
proceeds of the Loans are to be used, together with the proceeds of term loans
under the First Lien Credit Agreement, the Equity Contributions and cash on hand
at Holdings, solely (a) to consummate the Existing Debt Refinancing and (b) to
pay fees and expenses in respect of the Transactions.

The Lenders are willing to extend such credit to the Borrower on the terms and
subject to the conditions set forth herein and in accordance with the terms of
the Intercreditor Agreement. Accordingly, the parties hereto agree as follows:

ARTICLE I

Definitions

SECTION 1.01. Defined Terms. As used in this Agreement, the following terms
shall have the meanings specified below:

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum equal to the product of (a) the
LIBO Rate in effect for such Interest Period and (b) Statutory Reserves.

“Administrative Agent Fees” shall have the meaning assigned to such term in
Section 2.05(a).

“Administrative Questionnaire” shall mean an Administrative Questionnaire in the
form of Exhibit A, or such other form as may be supplied from time to time by
the Administrative Agent.

“Affiliate” shall mean, when used with respect to a specified person, another
person that directly, or indirectly through one or more intermediaries, Controls
or is Controlled by or is under common Control with the person specified;
provided, however, that, for purposes of Section 6.07, the term “Affiliate”
shall also include any person that directly or indirectly owns 10% or more of
the Voting Stock of the person specified.



--------------------------------------------------------------------------------

Without limiting the generality of the foregoing, (a) Affiliates of Welsh,
Carson, Anderson & Stowe shall include Welsh, Carson, Anderson & Stowe VIII,
L.P. and WCAS Capital Partners III, L.P. and (b) Affiliates of Tennenbaum
Capital Partners, LLC shall include Special Value Opportunities Fund, LLC,
Special Value Expansion Fund, LLC, Special Value Continuation Partners, LP,
Special Value Absolute Return Fund, LLC, Special Value Bond Fund II, LLC and
Tennenbaum Opportunities Partners, LP.

“Aggregate Consideration” shall mean, with respect to any Permitted Acquisition,
the sum (without duplication) of (a) the aggregate amount of all cash paid (or
to be paid) by Holdings, the Borrower or any of the Subsidiaries in connection
with such Permitted Acquisition (excluding payments of fees and costs and
expenses in connection therewith and the Net Equity Proceeds of a substantially
concurrent issuance of Qualified Capital Stock of, or capital contribution to,
Holdings used to fund such Permitted Acquisition) and all contingent cash
purchase price, earn-out, non-compete and other similar cash obligations of
Holdings, the Borrower and any of the Subsidiaries incurred and reasonably
expected to be incurred in connection therewith (as determined by the board of
directors of Holdings), (b) the aggregate principal amount of all Indebtedness
assumed, incurred, refinanced and/or issued in connection with such Permitted
Acquisition and (c) the fair market value (as determined by the board of
directors of Holdings) of all other consideration paid or payable in connection
with such Permitted Acquisition (excluding, for purposes of this clause (c), the
fair market value of any Equity Interests of Holdings issued (or to be issued)
as consideration in connection with such Permitted Acquisition).

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greater of (a) the Prime Rate in effect on such day and (b) the Federal Funds
Effective Rate in effect on such day plus 1/2 of 1%. If the Administrative Agent
shall have determined (which determination shall be conclusive absent manifest
error) that it is unable to ascertain the Federal Funds Effective Rate for any
reason, including the inability or failure of the Administrative Agent to obtain
sufficient quotations in accordance with the terms of the definition thereof,
the Alternate Base Rate shall be determined without regard to clause (b) of the
preceding sentence until the circumstances giving rise to such inability no
longer exist. Any change in the Alternate Base Rate due to a change in the Prime
Rate or the Federal Funds Effective Rate shall be effective on the effective
date of such change in the Prime Rate or the Federal Funds Effective Rate, as
the case may be.

“Applicable Percentage” shall mean, for any day (a) with respect to any
Eurodollar Loan, 7.50% per annum and (b) with respect to any ABR Loan, 6.50% per
annum.

“Asset Sale” shall mean the sale, transfer or other disposition (by way of
merger, casualty, condemnation or otherwise) by Holdings, the Borrower or any of
the Subsidiaries to any person other than the Borrower or any Subsidiary
Guarantor of (a) any Equity Interests of any of the Subsidiaries (other than
(i) directors’ qualifying shares or (ii) issuances of Equity Interests by the
Borrower to Holdings) or (b) any other assets of the Borrower or any of the
Subsidiaries (other than (i) inventory or other

 

2



--------------------------------------------------------------------------------

operating assets (such as fiber or ducts) sold, leased or exchanged in the
ordinary course of business, (ii) assets that are damaged, obsolete or worn out
or scrap, (iii) leasehold interests that are no longer used or useful in the
business of Holdings or any of its Subsidiaries, (iv) dispositions by means of
trade-in of equipment used in the ordinary course of business, so long as such
equipment is replaced, substantially concurrently, by like-kind equipment,
(v) cash and Permitted Investments, in each case disposed of in the ordinary
course of business, (vi) dispositions between or among Foreign Subsidiaries,
(vii) Southern Assets and (viii) sales, transfers or other dispositions having a
value not in excess of $1,000,000 in the aggregate in any fiscal year (provided,
that, for purposes of calculating the amounts set forth in this clause (viii),
any transaction or series of related transactions involving aggregate
consideration of $50,000 or less may be excluded)).

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee, and accepted by the Administrative Agent, in the
form of Exhibit B or such other form as shall be approved by the Administrative
Agent.

“Benefit Plan Exchange Offer” shall mean any transaction in which Holdings
acquires and/or retires Equity Plan Securities in exchange for other Equity Plan
Securities.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Board Designees” shall mean individuals whose nomination for election,
appointment or election as directors of Holdings is effectuated pursuant to the
Governance Agreement.

“Borrowing” shall mean Loans of the same Type made, converted or continued on
the same date and, in the case of Eurodollar Loans, as to which a single
Interest Period is in effect.

“Borrowing Request” shall mean a request by the Borrower in accordance with the
terms of Section 2.03 and substantially in the form of Exhibit C, or such other
form as shall be approved by the Administrative Agent.

“BTI Telecom Notes” shall mean all obligations due or outstanding under or in
connection with BTI Telecom Corp.’s 10.5% senior unsecured notes due 2007.

“Business Day” shall mean any day other than a Saturday, Sunday or day on which
banks in New York City are authorized or required by law to close; provided,
however, that when used in connection with a Eurodollar Loan, the term “Business
Day” shall also exclude any day on which banks are not open for dealings in
dollar deposits in the London interbank market.

“Capital Expenditures” shall mean, for any period, the additions to property,
plant and equipment and other capital expenditures of Holdings and its
consolidated Subsidiaries that are (or should be) set forth in a consolidated
statement of cash flows of Holdings for such period prepared in accordance with
GAAP, whether such additions or

 

3



--------------------------------------------------------------------------------

expenditures are paid in cash or financed, but excluding (i) any such
expenditure made to restore, replace or rebuild property to the condition of
such property immediately prior to any damage, loss, destruction or condemnation
of such property, to the extent such expenditure is made with insurance
proceeds, condemnation awards or damage recovery proceeds relating to any such
damage, loss, destruction or condemnation, (ii) expenditures for transactions
permitted pursuant to Section 6.04 (other than Section 6.04(i)) and
(iii) amounts reinvested in accordance with the definition of Net Cash Proceeds.
For purposes of this definition, the purchase price of equipment that is
purchased simultaneously with the trade-in of existing equipment or with
insurance proceeds shall be included in Capital Expenditures only to the extent
of the gross amount of such purchase price less the credit granted by the seller
of such equipment for the equipment being traded in at such time or the amount
of such proceeds, as the case may be.

“Capital Lease Obligations” of any person shall mean the obligations of such
person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as capital
leases on a balance sheet of such person under GAAP, and the amount of such
obligations shall be the capitalized amount thereof determined in accordance
with GAAP.

A “Change in Control” shall be deemed to have occurred on any date if (a) a
“person” or “group” (within the meaning of Sections 13(d) and 14(d)(2) of the
Exchange Act) other than the Permitted Investors becomes the “beneficial owner”
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Exchange Act) of more than 35% of the total voting power of the Voting
Stock of Holdings on a Fully Diluted Basis and such ownership represents a
greater percentage of the total voting power of the Voting Stock of Holdings, on
a Fully Diluted Basis, than the percentage of the total voting power of the
Voting Stock of Holdings, on a Fully Diluted Basis, beneficially owned (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act) by the Permitted Investors on such date, (b) individuals who on
the Closing Date constitute the board of directors of Holdings (together with
any new directors whose appointment by the board of directors of Holdings or
whose nomination by the board of directors of Holdings for election by the
stockholders of Holdings was approved by a vote of at least a majority of the
members of the board of directors then in office who either were members of the
board of directors on the Closing Date or whose appointment or nomination for
election was previously so approved) cease for any reason to constitute a
majority of the members of the board of directors of Holdings then in office,
(c) any change in control (or similar event, however denominated) with respect
to Holdings or the Borrower shall occur under and as defined in any indenture or
agreement in respect of Material Indebtedness to which Holdings or the Borrower
is a party, or (d) Holdings shall cease to directly own, beneficially (within
the meaning of Rule 13d-3 of the Securities and Exchange Commission under the
Exchange Act) and of record, 100% of the issued and outstanding Equity Interests
of the Borrower. For purposes of clause (b) of this definition, all Board
Designees shall be deemed to be members of the board of directors of Holdings
whose appointment or nomination for election was approved in the manner
specified in such clause (b).

 

4



--------------------------------------------------------------------------------

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender (or, for purposes of
Section 2.14, by any lending office of such Lender or by such Lender’s holding
company, if any) with any request, guideline or directive (whether or not having
the force of law) of any Governmental Authority made or issued after the date of
this Agreement.

“Closing Date” shall mean July 31, 2007.

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time.

“Collateral” shall mean all the “Collateral” as defined in any Security Document
and shall also include the Mortgaged Properties.

“Commitment” shall mean, with respect to each Lender, the commitment of such
Lender to make Loans hereunder as set forth on Schedule 2.01, or in the
Assignment and Acceptance pursuant to which such Lender assumed its Commitment,
as applicable, as the same may be (a) reduced from time to time pursuant to
Section 2.09 and (b) reduced or increased from time to time pursuant to
assignments by or to such Lender pursuant to Section 9.04. The aggregate amount
of the Commitments as of the Closing Date is $75,000,000.

“Common Stock” shall mean the common stock, par value $0.01 per share, of
Holdings.

“Competitor” shall mean any person identified on Schedule 1.01(c) (or any
Affiliate thereof) and any other person (or any Affiliate thereof) that engages
primarily, or as one of its principal activities, in the business of providing
competitive local exchange telecommunications services to business customers.

“Confidential Information Memorandum” shall mean the Confidential Information
Memorandum of the Borrower dated June 2007.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period (without giving effect to Net Transaction Costs or any extraordinary
gains or losses) plus (a) without duplication and to the extent deducted in
determining such Consolidated Net Income, the sum of (i) consolidated interest
expense for such period (including amortization of deferred financing fees and
other original issue discount and banking fees, charges and commissions,
including letter of credit fees and commitment fees), (ii) consolidated income
tax expense for such period (including state single business unitary and similar
taxes imposed in lieu of income taxes), (iii) all amounts attributable to
depreciation and amortization for such period, (iv) non-cash charges for such
period for asset impairment charges and other similar write-offs of long-term
assets, restructuring charges, costs of exiting a facility and charges
associated with equity compensation, and (v) any cash received in the current
period associated with any amounts previously excluded from Consolidated EBITDA
pursuant to clause (b)(ii)

 

5



--------------------------------------------------------------------------------

below, and minus (b) without duplication (i) cash payments made during such
period on account of non-cash charges added to Consolidated Net Income pursuant
to clause (a)(iv) above in a previous period (excluding cash payments made for
non-cash charges incurred prior to the Closing Date) and (ii) to the extent
included in determining such Consolidated Net Income, non-cash gains on sales or
other dispositions of assets for such period, all determined on a consolidated
basis in accordance with GAAP; provided that Consolidated EBITDA for the fiscal
quarter ended (i) December 31, 2006, shall be deemed to be $16,358,100,
(ii) March 31, 2007, shall be deemed to be $17,481,900 and (iii) June 30, 2007,
shall be deemed to be $19,467,700.

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capital Lease
Obligations and Synthetic Lease Obligations) of Holdings and the Subsidiaries
for such period, determined on a consolidated basis in accordance with GAAP,
plus (b) any interest accrued during such period in respect of Indebtedness of
Holdings or any Subsidiary that is required to be capitalized rather than
included in consolidated interest expense for such period in accordance with
GAAP; provided that Consolidated Interest Expense shall not include expenses for
amortization of deferred financing or debt issuance costs or original issue
discount. For purposes of the foregoing, interest expense shall be determined
after giving effect to any net payments made or received by Holdings or any
Subsidiary with respect to interest rate Hedging Agreements.

“Consolidated Net Income” shall mean, for any period, the net income or loss of
Holdings and its Subsidiaries for such period determined on a consolidated basis
in accordance with GAAP; provided that there shall be excluded (a) the income of
any Subsidiary to the extent that the declaration or payment of dividends or
similar distributions by the Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, statute, rule or governmental regulation applicable to such
Subsidiary, (b) the income of any person in which any other person (other than
Holdings or a wholly owned Subsidiary or any director holding qualifying shares
in accordance with applicable law) has a joint interest, except to the extent of
the amount of dividends or other distributions actually paid to Holdings or a
wholly owned Subsidiary by such person during such period, and (c) any gains
attributable to sales of assets out of the ordinary course of business.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

“Credit Event” shall have the meaning assigned to such term in Section 4.01.

“Current Assets” shall mean, at any time, the consolidated current assets (other
than cash and Permitted Investments) of Holdings and its Subsidiaries,
determined in accordance with GAAP.

 

6



--------------------------------------------------------------------------------

“Current Liabilities” shall mean, at any time, the consolidated current
liabilities of Holdings and its Subsidiaries at such time, determined in
accordance with GAAP, but excluding, without duplication, (a) the current
portion of any long-term Indebtedness and (b) outstanding Revolving Loans (as
defined in the First Lien Credit Agreement) and Swingline Loans (as defined in
the First Lien Credit Agreement).

“Default” shall mean any event or condition which upon notice, lapse of time or
both would constitute an Event of Default.

“Disclosed Matter” shall mean the existence or occurrence of any matter which
has been disclosed by Holdings (a) on Schedule 3.06 hereto, (b) in any filing on
Form 10-K, 10-Q or 8-K made with the Securities and Exchange Commission prior to
July 31, 2007, or (c) in the Confidential Information Memorandum.

“Disqualified Stock” shall mean any Equity Interest that, by its terms (or by
the terms of any security into which it is convertible or for which it is
exchangeable), or upon the happening of any event, (a) matures (excluding any
maturity as the result of an optional redemption by the issuer thereof) or is
mandatorily redeemable (other than for Qualified Capital Stock), pursuant to a
sinking fund obligation or otherwise, or is redeemable at the option of the
holder thereof (other than for Qualified Capital Stock), in whole or in part, or
requires the payment of any cash dividend or any other scheduled cash payment
constituting a return of capital, in each case at any time on or prior to the
date that is 91 days after the Maturity Date, or (b) is convertible into or
exchangeable (unless at the sole option of the issuer thereof) for (i) debt
securities or (ii) any Equity Interest referred to in clause (a) above, in each
case at any time prior to the date that is 91 days after the Maturity Date.

“dollars” or “$” shall mean lawful money of the United States of America.

“Domestic Subsidiaries” shall mean all Subsidiaries incorporated or organized
under the laws of the United States of America, any State thereof or the
District of Columbia.

“Eligible Assignee” shall mean any commercial bank, insurance company,
investment or mutual fund or other entity (but not any natural person) that is
an “accredited investor” (as defined in Regulation D under the Securities Act of
1933, as amended) that extends credit or invests in bank loans as one of its
businesses; provided that (a) the Borrower and its Affiliates shall not be
Eligible Assignees and (b) no Competitor shall be an Eligible Assignee unless an
Event of Default is continuing for not less than ninety days at the time of any
relevant assignment.

“Environmental Laws” shall mean all former, current and future Federal, state,
local and foreign laws (including common law), treaties, regulations, rules,
ordinances, codes, decrees, judgments, legally binding directives and orders
(including consent orders), in each case, relating to protection of the
environment, natural resources, human health and safety or the presence, Release
of, or exposure to, Hazardous Materials, or the generation, manufacture,
processing, distribution, use, treatment, storage, transport, recycling or
handling of, or the arrangement for such activities with respect to, Hazardous
Materials.

 

7



--------------------------------------------------------------------------------

“Environmental Liability” shall mean all liabilities, obligations, damages,
losses, claims, actions, suits, judgments, orders, fines, penalties, fees,
expenses and costs (including administrative oversight costs, natural resource
damages and remediation costs), whether contingent or otherwise, arising out of
or relating to (a) compliance or non-compliance with any Environmental Law,
(b) the generation, use, handling, transportation, storage, treatment or
disposal of any Hazardous Materials, (c) exposure to any Hazardous Materials,
(d) the Release of any Hazardous Materials or (e) any contract or agreement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

“Equity Contributions” shall mean, collectively, the issuance by Holdings of
(a) Common Stock to investment funds constituting, Affiliated with or managed by
Welsh, Carson, Anderson & Stowe, generating gross cash proceeds of not less than
$21,000,000 and (b) 6% Series H Convertible Redeemable Preferred Stock to
existing institutional shareholders (including H Partners, LP, Joshua Tree
Capital Partners, LP, Trace Partners, LP and, if applicable, certain other
purchasers), generating gross cash proceeds of not less than $41,200,000, in
each case on the Closing Date.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity interests in any person, and any option, warrant or other
right entitling the holder thereof to purchase or otherwise acquire any such
equity interest.

“Equity Plan” shall mean any stock option, restricted stock, stock incentive,
employee stock purchase, deferred compensation, profit sharing, defined benefit,
defined contribution or other benefit plan of Holdings or any of its
Subsidiaries and the related award agreements under each such plan.

“Equity Plan Securities” shall mean any Equity Interests of Holdings awarded,
granted, sold or issued pursuant to any Equity Plan.

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as the
same may be amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with Holdings, is treated as a single employer under
Section 414(b) or (c) of the Code, or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder, with respect to a Plan (other
than an event for which the 30-day notice period is waived), (b) prior to the
effectiveness of the applicable provisions of the Pension Act, the existence
with respect to any Plan of an “accumulated funding deficiency” (as defined in
Section 412 of the Code or Section 302 of ERISA) or, on and after the
effectiveness of the applicable provisions of the Pension

 

8



--------------------------------------------------------------------------------

Act, any failure by any Plan to satisfy the minimum funding standard (within the
meaning of Section 412 of the Code or Section 302 of ERISA) applicable to such
Plan, in each case whether or not waived, (c) the filing pursuant to prior to,
the effectiveness of the applicable provisions of the Pension Act,
Section 412(d) of the Code or Section 303(d) of ERISA or, on and after the
effectiveness of the applicable provisions of the Pension Act, Section 412(c) of
the Code or Section 302(c) of ERISA, of an application for a waiver of the
minimum funding standard with respect to any Plan, (d) on and after the
effectiveness of the applicable provisions of the Pension Act, a determination
that any Plan is, or is expected to be, in “at-risk” status (as defined in
Section 303(i)(4) of ERISA or Section 430(i)(4) of the Code), (e) the incurrence
by Holdings or any of its ERISA Affiliates of any liability under Title IV of
ERISA with respect to the termination of any Plan or the withdrawal or partial
withdrawal of Holdings or any of its ERISA Affiliates from any Plan or
Multiemployer Plan, (f) the receipt by Holdings or any of its ERISA Affiliates
from the PBGC or a plan administrator of any notice relating to the intention to
terminate any Plan or Plans or to appoint a trustee to administer any Plan,
(g) prior to the effectiveness of the applicable provisions of the Pension Act,
the adoption of any amendment to a Plan that would require the provision of
security pursuant to Section 401(a)(29) of the Code or Section 307 of ERISA,
(h) the receipt by Holdings or any of its ERISA Affiliates of any notice, or the
receipt by any Multiemployer Plan from Holdings or any of its ERISA Affiliates
of any notice, concerning the imposition of Withdrawal Liability or a
determination that a Multiemployer Plan is, or is expected to be, insolvent or
in reorganization, within the meaning of Title IV of ERISA or, on and after the
effectiveness of the applicable provisions of the Pension Act, in endangered or
critical status, within the meaning of Section 305 of ERISA, (i) the occurrence
of a “prohibited transaction” with respect to which Holdings or any of the
Subsidiaries is a “disqualified person” (within the meaning of Section 4975 of
the Code) or with respect to which the Borrower or any such Subsidiary could
otherwise be liable or (j) any other event or condition with respect to a Plan
or Multiemployer Plan that could result in liability of Holdings or any
Subsidiary.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Event of Default” shall have the meaning assigned to such term in Article VII.

“Excess Cash Flow” shall mean, for any fiscal year of Holdings, the excess of
(a) the sum, without duplication, of (i) Consolidated EBITDA for such fiscal
year and (ii) reductions to noncash working capital of Holdings and the
Subsidiaries for such fiscal year (i.e., the decrease, if any, in Current Assets
minus Current Liabilities from the beginning to the end of such fiscal year)
over (b) the sum, without duplication, of (i) the amount of any Taxes payable in
cash by Holdings and the Subsidiaries with respect to such fiscal year,
(ii) Consolidated Interest Expense for such fiscal year paid in cash,
(iii) Capital Expenditures made in cash in accordance with Section 6.10 during
such fiscal year, except to the extent financed with the proceeds of
Indebtedness, equity issuances, casualty proceeds, condemnation proceeds or
other proceeds that would not be included in Consolidated EBITDA, (iv) permanent
repayments of Indebtedness (other

 

9



--------------------------------------------------------------------------------

than prepayments of Loans) made in cash by Holdings and the Subsidiaries during
such fiscal year, but only to the extent that the Indebtedness so prepaid by its
terms cannot be reborrowed or redrawn and such prepayments do not occur in
connection with a refinancing of all or any portion of such Indebtedness,
(v) additions to noncash working capital for such fiscal year (i.e., the
increase, if any, in Current Assets minus Current Liabilities from the beginning
to the end of such fiscal year), (vi) cash expenditures for investments, loans
or advances made pursuant to Section 6.04(a) (in respect of investments in, and
loans and advances to, Foreign Subsidiaries) or (f), in each case, except to the
extent financed with the proceeds of Indebtedness, equity issuances, casualty
proceeds, condemnation proceeds or other proceeds that would not be included in
Consolidated EBITDA, (vii) cash expenses incurred in respect of Hedging
Agreements, and (viii) cash expenditures and cash deposits made in connection
with the Transactions.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, as in
effect on the date hereof.

“Excluded Taxes” shall mean, with respect to the Administrative Agent, any
Lender or any other recipient of any payment to be made by or on account of any
obligation of the Borrower hereunder, (a) income or franchise taxes imposed on
(or measured by) its net income by the United States of America, or by the
jurisdiction under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable lending office is located, (b) any branch profits taxes imposed by
the United States of America or any similar tax imposed by any other
jurisdiction described in clause (a) above and (c) in the case of a Lender
(other than an assignee pursuant to a request by the Borrower under
Section 2.21(a)), any withholding tax that is imposed on amounts payable to such
Lender at the time such Lender becomes a party to this Agreement (or designates
a new lending office) or is attributable to such Lender’s failure to comply with
Sections 2.20(e) and 2.20(f), except to the extent that such Lender (or its
assignor, if any) was entitled, at the time of designation of a new lending
office (or assignment), to receive additional amounts from the Borrower with
respect to such withholding tax pursuant to Section 2.20(a).

“Existing Debt” shall mean, collectively, all obligations due or outstanding
under or in connection with (a) the Borrower’s first lien senior secured notes
due 2009, (b) the Borrower’s Second Amended and Restated Credit Agreement dated
as of July 26, 2005, as amended through the Closing Date, (c) the Existing Third
Lien Notes, (d) Business Telecom, Inc.’s 10% unsecured vendor notes due 2009 and
(e) Holdings’ existing capital leases (except for capital leases identified on
Schedule 6.01), in each case as in the effect immediately prior to the
Transactions to occur on the Closing Date.

“Existing Debt Refinancing” shall mean the repayment in full of the Existing
Debt (other than the Existing Third Lien Notes to be converted into Common Stock
pursuant to the Transaction) and the irrevocable release of all Guarantees (if
any) thereof and security (if any) therefor.

 

10



--------------------------------------------------------------------------------

“Existing Third Lien Notes” shall mean the Borrower’s third lien senior secured
notes due 2009.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average of
the rates on overnight Federal funds transactions with members of the Federal
Reserve System arranged by Federal funds brokers, as published on the next
succeeding Business Day by the Federal Reserve Bank of New York, or, if such
rate is not so published for any day that is a Business Day, the average of the
quotations for the day for such transactions received by the Administrative
Agent from three Federal funds brokers of recognized standing selected by it.

“Fee Letter” shall mean the Fee Letter dated June 8, 2007, between Holdings, the
Administrative Agent and Credit Suisse Securities (USA) LLC.

“Financial Officer” of any person shall mean the chief financial officer,
principal accounting officer, treasurer or controller of such person.

“First Lien Credit Agreement” shall mean the First Lien Credit Agreement dated
as of the date hereof (as amended, supplemented or otherwise modified from time
to time), among the Borrower, Holdings, the lenders from time to time party
thereto, and Credit Suisse, as administrative agent and as collateral agent.

“First Lien Loan Documents” shall have the meaning assigned to the term “Loan
Documents” in the First Lien Credit Agreement.

“First Priority Liens” shall have the meaning assigned to such term in the
Intercreditor Agreement.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

“Fully Diluted Basis” shall mean, as of any date of determination, the sum of
(a) the number of shares of Voting Stock outstanding as of such date of
determination plus (b) the number of shares of Voting Stock issuable upon the
exercise, conversion or exchange of all then-outstanding warrants, options,
convertible capital stock or indebtedness, exchangeable capital stock or
indebtedness, or other rights exercisable for or convertible or exchangeable
into, directly or indirectly, shares of Voting Stock, whether at the time of
issue or upon the passage of time or upon the occurrence of some future event,
and whether or not in the money as of such date of determination.

“GAAP” shall mean United States generally accepted accounting principles applied
on a consistent basis.

 

11



--------------------------------------------------------------------------------

“Governance Agreement” shall mean the Amended and Restated Governance Agreement,
dated as of July 26, 2005, among Holdings, WCAS Capital Partners III, L.P.,
Welsh, Carson, Anderson & Stowe VIII, L.P., WCAS Information Partners, L.P.,
Special Value Absolute Bond Fund II, LLC, Special Value Absolute Return Fund,
LLC, and the other parties thereto, from time to time, as amended.

“Governmental Authority” shall mean any Federal, state, local or foreign court
or governmental agency, authority, instrumentality or regulatory body.

“Granting Lender” shall have the meaning assigned to such term in
Section 9.04(i).

“Guarantee” of or by any person shall mean any obligation, contingent or
otherwise, of such person guaranteeing or having the economic effect of
guaranteeing any Indebtedness of any other person (the “primary obligor”) in any
manner, whether directly or indirectly, and including any obligation of such
person, direct or indirect, (a) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness or to purchase (or to advance
or supply funds for the purchase of) any security for the payment of such
Indebtedness, (b) to purchase or lease property, securities or services for the
purpose of assuring the owner of such Indebtedness of the payment of such
Indebtedness or (c) to maintain working capital, equity capital or any other
financial statement condition or liquidity of the primary obligor so as to
enable the primary obligor to pay such Indebtedness; provided, however, that the
term “Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business. The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the primary obligation
in respect of which such Guarantee is made (or, if less, the maximum amount of
such primary obligation for which such person may be liable pursuant to the
terms of the instrument evidencing such Guarantee) or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming such person is required to perform thereunder), as determined by such
person in good faith.

“Guarantee and Collateral Agreement” shall mean the Second Lien Guarantee and
Collateral Agreement, substantially in the form of Exhibit D, among the
Borrower, Holdings, the Subsidiaries party thereto and the Collateral Agent for
the benefit of the Secured Parties.

“Guarantors” shall mean Holdings and the Subsidiary Guarantors.

“Hazardous Materials” shall mean (a) any petroleum products or byproducts and
all other hydrocarbons, radon gas, asbestos, urea formaldehyde foam insulation,
polychlorinated biphenyls, chlorofluorocarbons and all other ozone-depleting
substances and (b) any chemical, material, substance or waste that is
prohibited, limited or regulated by or pursuant to any Environmental Law.

 

12



--------------------------------------------------------------------------------

“Hedging Agreement” shall mean any interest rate protection agreement, foreign
currency exchange agreement, commodity price protection agreement or other
interest or currency exchange rate or commodity price hedging arrangement.

“Indebtedness” of any person shall mean, without duplication, (a) all
obligations of such person for borrowed money or with respect to deposits or
advances of any kind, (b) all obligations of such person evidenced by bonds,
debentures, notes or similar instruments, (c) all obligations of such person
upon which interest charges are customarily paid, (d) all obligations of such
person under conditional sale or other title retention agreements relating to
property or assets purchased by such person, (e) all obligations of such person
issued or assumed as the deferred purchase price of property or services
(excluding trade accounts payable and accrued obligations incurred in the
ordinary course of business), (f) all Indebtedness of others secured by (or for
which the holder of such Indebtedness has an existing right, contingent or
otherwise, to be secured by) any Lien on property owned by such person, whether
or not the obligations secured thereby have been assumed, (g) all Guarantees by
such person of Indebtedness of others, (h) all Capital Lease Obligations and
Synthetic Lease Obligations of such person, (i) all reimbursement obligations of
such person as an account party in respect of letters of credit and (j) all
reimbursement obligations of such person in respect of bankers’ acceptances. The
Indebtedness of any person shall include the Indebtedness of any partnership in
which such person is a general partner, except to the extent that contractual
provisions binding on the holder of such Indebtedness provide that such person
is not liable therefor. Notwithstanding the foregoing, the Indebtedness of
Southern shall be deemed not to be Indebtedness of Holdings or any of its
Subsidiaries solely by virtue of the existence of the Southern Liens.

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Intercreditor Agreement” shall have the meaning assigned to such term in
Section 9.18.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December, and (b) with respect
to any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, with respect to any Eurodollar Borrowing, the
period commencing on the date of such Borrowing and ending on the numerically
corresponding day (or, if there is no numerically corresponding day, on the last
day) in the calendar month that is 1, 2, 3 or 6 months thereafter, as the
Borrower may elect; provided, however, that if any Interest Period would end on
a day other than a Business Day, such Interest Period shall be extended to the
next succeeding Business Day unless such next succeeding Business Day would fall
in the next calendar month, in which case such Interest Period shall end on the
next preceding Business Day. Interest shall accrue

 

13



--------------------------------------------------------------------------------

from and including the first day of an Interest Period to but excluding the last
day of such Interest Period. For purposes hereof, the date of a Borrowing
initially shall be the date on which such Borrowing is made and thereafter shall
be the effective date of the most recent conversion or continuation of such
Borrowing.

“Lenders” shall mean (a) the persons listed on Schedule 2.01 (other than any
such person that has ceased to be a party hereto pursuant to an Assignment and
Acceptance) and (b) any person that has become a party hereto pursuant to an
Assignment and Acceptance.

“Leverage Ratio” shall mean, at any date of determination, the ratio of Total
Debt on such date to Consolidated EBITDA for the period of four consecutive
fiscal quarters most recently ended on or prior to such date. In any period of
four consecutive fiscal quarters in which a Permitted Acquisition or Significant
Asset Sale occurs, the Leverage Ratio shall be determined on a pro forma basis
in accordance with Section 1.03.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the commencement of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in dollars (as set
forth by any service selected by the Administrative Agent that has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided that, to the extent that an interest rate is not
ascertainable pursuant to the foregoing provisions of this definition, the “LIBO
Rate” shall be the interest rate per annum determined by the Administrative
Agent to be the average of the rates per annum at which deposits in dollars are
offered for such relevant Interest Period to major banks in the London interbank
market in London, England by the Administrative Agent at approximately 11:00
a.m. (London time) on the date that is two Business Days prior to the beginning
of such Interest Period.

“Lien” shall mean, with respect to any asset, (a) any mortgage, deed of trust,
lien, pledge, encumbrance, charge or security interest in or on such asset,
(b) the interest of a vendor or a lessor under any conditional sale agreement,
capital lease or title retention agreement (or any financing lease having
substantially the same economic effect as any of the foregoing) relating to such
asset and (c) in the case of securities, any purchase option, call or similar
right of a third party with respect to such securities.

“Loan Documents” shall mean this Agreement, the Security Documents, and the
promissory notes, if any, executed and delivered pursuant to Section 2.04(e).

“Loan Parties” shall mean the Borrower and the Guarantors.

“Loans” shall mean the loans made by the Lenders to the Borrower pursuant to
Section 2.01, as the same may be increased by the aggregate PIK Increase.

“Margin Stock” shall have the meaning assigned to such term in Regulation U.

 

14



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean a materially adverse effect on (a) the
business, assets, liabilities, operations, condition (financial or otherwise) or
operating results of Holdings and the Subsidiaries, taken as a whole, (b) the
ability of the Borrower or any other Loan Party to perform any of its
obligations under any Loan Document to which it is or will be a party or (c) the
rights and remedies of or benefits available to the Lenders under any Loan
Document; provided that no Disclosed Matter shall constitute a Material Adverse
Effect.

“Material Indebtedness” shall mean Indebtedness (other than the Loans), or
obligations in respect of one or more Hedging Agreements, of any one or more of
Holdings, the Borrower or any Subsidiary in an aggregate principal amount
exceeding $5,000,000. For purposes of determining Material Indebtedness, the
“principal amount” of the obligations of Holdings, the Borrower or any
Subsidiary in respect of any Hedging Agreement at any time shall be the maximum
aggregate amount (giving effect to any netting agreements) that Holdings, the
Borrower or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

“Maturity Date” shall mean July 31, 2014.

“Moody’s” shall mean Moody’s Investors Service, Inc., or any successor thereto.

“Mortgaged Properties” shall mean, initially, the owned real properties and
leasehold and subleasehold interests of the Loan Parties specified on
Schedule 1.01(b), and shall include each other parcel of real property and
improvements thereto with respect to which a Mortgage is granted pursuant to
Section 5.12.

“Mortgages” shall mean the mortgages, deeds of trust, leasehold mortgages,
assignments of leases and rents, modifications and other security documents
delivered pursuant to clause (i) of Section 4.02(h) or pursuant to Section 5.12,
each substantially in the form of Exhibit F.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any Asset Sale, the cash
proceeds (including cash proceeds subsequently received (as and when received)
in respect of noncash consideration initially received), net of (i) selling
expenses (including reasonable broker’s fees or commissions, legal fees,
transfer and similar taxes and the Borrower’s good faith estimate of income
taxes paid or payable in connection with such sale), (ii) amounts provided as a
reserve, in accordance with GAAP, against any liabilities under any
indemnification obligations or purchase price adjustment associated with such
Asset Sale (provided that, to the extent and at the time any such amounts are
released from such reserve, such amounts shall constitute Net Cash Proceeds) and
(iii) the principal amount, premium or penalty, if any, interest and other
amounts on any Indebtedness for borrowed money which is secured by the asset
sold in such Asset Sale and which is required to be repaid with such proceeds
(other than any such Indebtedness assumed by the purchaser of such asset);
provided, however, that, if (x) the Borrower

 

15



--------------------------------------------------------------------------------

shall deliver a certificate of a Financial Officer to the Administrative Agent
at the time of receipt thereof setting forth the Borrower’s intent to reinvest
such proceeds in productive assets of a kind then used or usable in the business
of the Borrower and its Subsidiaries or to make capital expenditures in
connection with the improvement of the capital assets of Holdings or any of its
Subsidiaries within 180 days of receipt of such proceeds and (y) no Default or
Event of Default shall have occurred and shall be continuing at the time of such
certificate or at the proposed time of the application of such proceeds, such
proceeds shall not constitute Net Cash Proceeds except to the extent not so used
at the end of such 180-day period, at which time such proceeds shall be deemed
to be Net Cash Proceeds; and (b) with respect to any issuance or incurrence of
Indebtedness, the cash proceeds thereof, net of all taxes and customary fees,
commissions, costs and other expenses incurred in connection therewith.

“Net Equity Proceeds” shall mean, with respect to each issuance or sale of any
Qualified Capital Stock of Holdings or any capital contribution to Holdings, the
cash proceeds (net of underwriting discounts and commissions and other costs
associated therewith; including those of attorneys, accountants and other
professionals) received by Holdings from the sale or issuance of such Qualified
Capital Stock or from such capital contribution.

“Net Transaction Costs” shall mean (i) any income or expense amounts recorded in
connection with or required to be recorded to give effect to the Transactions,
the Rights Offering and the redemption, repayment or conversion of Holdings’ 6%
Series H Convertible Redeemable Preferred Stock or (ii) any cash proceeds or
expenditures related to the Transactions, the Rights Offering and the
redemption, repayment or conversion of Holdings’ 6% Series H Convertible
Redeemable Preferred Stock, whether such amounts pursuant to (i) or
(ii) occurred prior to, on, or after the Closing Date.

“Obligations” shall mean all obligations defined as “Obligations” in the
Guarantee and Collateral Agreement and the other Security Documents.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made under any Loan Document or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA.

“Pension Act” shall mean the Pension Protection Act of 2006, as amended from
time to time.

“Perfection Certificate” shall mean the Perfection Certificate substantially in
the form of Exhibit B to the Guarantee and Collateral Agreement.

“Permitted Acquisition” shall have the meaning assigned to such term in
Section 6.04(h).

 

16



--------------------------------------------------------------------------------

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and
credit of the United States of America), in each case maturing within one year
from the date of acquisition thereof;

(b) obligations issued by any state of the United States of America or any
municipality or other political subdivision of any such state or any public
instrumentality thereof having, at the time of acquisition, the highest rating
obtainable from any of S&P, Moody’s or Fitch Ratings, Inc.;

(c) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least “A-1” (or the then equivalent grade) from S&P or at least “P-1” (or the
then equivalent grade) from Moody’s;

(d) investments in certificates of deposit, banker’s acceptances and time
deposits maturing within one year from the date of acquisition thereof issued or
guaranteed by or placed with, and money market deposit accounts issued or
offered by, the Administrative Agent or any domestic office of any commercial
bank organized under the laws of the United States of America or any State
thereof that has a combined capital and surplus and undivided profits of not
less than $500,000,000;

(e) fully collateralized repurchase agreements with a term of not more than 30
days for securities described in clause (a) above and entered into with a
financial institution satisfying the criteria of clause (d) above;

(f) investments in “money market funds” within the meaning of Rule 2a-7 of the
Investment Company Act of 1940, as amended, substantially all of whose assets
are invested in investments of the type described in clauses (a) through
(e) above;

(g) investments in so-called “auction rate” securities rated AAA or higher by
S&P or Aaa or higher by Moody’s and which have a reset date not more than 90
days from the date of acquisition thereof; and

(h) other short-term investments utilized by Foreign Subsidiaries in accordance
with normal investment practices for cash management in investments of a type
analogous to the foregoing.

“Permitted Investors” shall mean Tennenbaum Capital Partners, LLC, Welsh,
Carson, Anderson & Stowe, Credit Suisse Securities (Europe) Limited, and any of
their respective Affiliates.

“Permitted Reorganizations” shall mean a corporate reorganization transaction or
series of transactions approved by the Administrative Agent and, if Tennenbaum
Capital Partners, LLC, its Affiliates and its related persons represent the
Required Lenders, Tennenbaum Capital Partners, LLC in their reasonable
discretion pursuant to which

 

17



--------------------------------------------------------------------------------

certain business operations of BTI Telecom Corp. and its subsidiaries are
combined with certain business operations of the Borrower, DeltaCom, Inc. and
DeltaCom Information Systems, Inc. (whether accomplished by merger, share
exchange, stock transfer, asset transfer or otherwise) for purposes of avoiding
overlapping of certain interconnection agreements, certain duplicative fees and
expenses, and otherwise streamlining the business and operations of Holdings and
its Subsidiaries; provided, that, in addition to other reasonable conditions the
Administrative Agent may require, (a) in the case of any merger or consolidation
involving the Borrower, the Borrower shall be the surviving person, (b) the
person formed by or surviving such merger or consolidation (if not Holdings)
shall be a direct or indirect wholly owned Subsidiary of Holdings and if a
Subsidiary Guarantor is a party thereto, the person formed by or surviving such
merger or consolidation (if not Holdings or the Borrower) shall be a direct or
indirect wholly owned Subsidiary Guarantor, (c) immediately after giving effect
to such reorganization, on a pro forma basis, Holdings and its Subsidiaries,
taken as a whole, shall have a net worth equal to or greater than the
consolidated net worth of Holdings and its Subsidiaries, taken as a whole,
immediately prior to such reorganization, and (d) such reorganization does not
result in the Borrower or any of the Subsidiaries no longer being wholly owned,
directly or indirectly, by Holdings.

“person” shall mean any natural person, corporation, business trust, joint
venture, association, company, limited liability company, partnership,
Governmental Authority or other entity.

“PIK Election” shall mean a written notice, substantially in the form of Exhibit
H, delivered by the Borrower to the Administrative Agent at least 30 days prior
to the beginning of any PIK Interest Period and specifying a PIK Portion for
such PIK Interest Period. The Administrative Agent shall promptly notify the
Lenders of any PIK Election. If no PIK Election is received as provided for
above, then the Borrower shall be deemed to have elected to pay interest on the
Loans for the relevant Interest Period entirely in cash.

“PIK Increase” shall have the meaning assigned to such term in Section 2.06(c).

“PIK Interest Period” shall mean any Interest Period ending on or prior to the
second anniversary of the Closing Date for which the Borrower has made a PIK
Election.

“PIK Portion” shall mean, with respect to any PIK Interest Period, that portion
of the interest on the Loans for such Interest Period (not to exceed 4.00% per
annum) that the Borrower has elected to pay by increasing the principal amount
of the outstanding Loans at the end of such Interest Period and not in cash.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which Holdings or any ERISA Affiliate
is (or, if such plan were terminated, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

18



--------------------------------------------------------------------------------

“Prime Rate” shall mean the rate of interest per annum determined from time to
time by Credit Suisse as its prime rate in effect at its principal office in
New York City and notified to the Borrower.

“Qualified Capital Stock” of any person shall mean any Equity Interest of such
person that is not Disqualified Stock.

“Register” shall have the meaning assigned to such term in Section 9.04(d).

“Regulation T” shall mean Regulation T of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation U” shall mean Regulation U of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Regulation X” shall mean Regulation X of the Board as from time to time in
effect and all official rulings and interpretations thereunder or thereof.

“Related Fund” shall mean, with respect to any Lender that is a fund or
commingled investment vehicle that invests in bank loans, any other fund that
invests in bank loans and is managed or advised by the same investment advisor
as such Lender or by an Affiliate of such investment advisor.

“Related Parties” shall mean, with respect to any specified person, such
person’s Affiliates and the respective directors, trustees, officers, employees,
agents and advisors of such person and such person’s Affiliates.

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into or
through the environment or within or upon any building, structure, facility or
fixture.

“Required Lenders” shall mean, at any time, Lenders having Loans and Commitments
representing more than 50% of the sum of all Loans outstanding and Commitments
at such time.

“Responsible Officer” of any person shall mean any executive officer or
Financial Officer of such person and any other officer or similar official
thereof responsible for the administration of the obligations of such person in
respect of this Agreement.

“Restricted Indebtedness” shall mean Indebtedness of Holdings, the Borrower or
any Subsidiary, the payment, prepayment, repurchase or defeasance of which is
restricted under Section 6.09(b).

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property (other than Qualified Capital Stock)) with
respect to any Equity Interests in Holdings, the Borrower or any Subsidiary, or
any payment (whether in cash, securities or other property (other than Qualified
Capital Stock)), including any

 

19



--------------------------------------------------------------------------------

sinking fund or similar deposit, on account of the purchase, redemption,
retirement, acquisition, cancellation or termination of any Equity Interests in
Holdings, the Borrower or any Subsidiary.

“Rights Offering” shall mean the distribution of rights to purchase Common Stock
to existing stockholders of Common Stock and other transactions described in
that certain Equity Purchase and Rights Offering Agreement, dated as of July 31,
2007, by and among the purchasers party thereto and Holdings, and in amendments
modifications or supplements thereto which are not materially adverse to the
interests of the Lenders.

“Secured Parties” shall have the meaning assigned to such term in the Guarantee
and Collateral Agreement.

“Security Documents” shall mean the Mortgages, the Guarantee and Collateral
Agreement, the Intercreditor Agreement and each of the security agreements,
mortgages and other instruments and documents executed and delivered pursuant to
any of the foregoing or pursuant to Section 5.09.

“Significant Asset Sale” shall mean the sale, transfer, lease or other
disposition by Holdings or any Subsidiary to any person other than the Borrower
or a Subsidiary Guarantor of all or substantially all of the assets of, or a
majority of the Equity Interests in, a person, or a division or line of business
or other business unit of a person.

“Southern” shall mean Southern Telecom Inc. and its affiliates described on
Schedule 1.01(d).

“Southern Assets” shall mean the fiber and related rights and assets owned or to
be owned by Southern or in which Southern has a security interest described on
Schedule 1.01(d), in each case, pursuant to the Southern Company Agreement.

“Southern Company Agreement” shall mean the Revised and Restated Fiber Optic
Facilities and Services Agreement, dated as of June 9, 1995 (as amended,
supplemented, renewed, replaced, or otherwise modified from time to time), among
Southern Development and Investment Group, Inc., on behalf of itself and as
agent for Alabama Power Company, Georgia Power Company, Gulf Power Company,
Mississippi Power Company, Savannah Electric and Power Company, Southern
Electric Generating Company and Southern Company Services, Inc., and MPX
Systems, Inc., which was assigned in part by MPX Systems, Inc. to Gulf States
FiberNet pursuant to an assignment dated as of July 25, 1995.

“Southern Lien” shall mean the Lien or Liens on the Southern Assets described on
Schedule 1.01(d).

“SPC” shall have the meaning assigned to such term in Section 9.04(i).

“S&P” shall mean Standard & Poor’s Ratings Service, or any successor thereto.

 

20



--------------------------------------------------------------------------------

“Statutory Reserves” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board and any other banking authority, domestic or foreign,
to which the Administrative Agent or any Lender (including any branch, Affiliate
or other fronting office making or holding a Loan) is subject for Eurocurrency
Liabilities (as defined in Regulation D of the Board). Eurodollar Loans shall be
deemed to constitute Eurocurrency Liabilities (as defined in Regulation D of the
Board) and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D. Statutory Reserves shall be adjusted
automatically on and as of the effective date of any change in any reserve
percentage.

“subsidiary” shall mean, with respect to any person (herein referred to as the
“parent”), any corporation, partnership, limited liability company, association
or other business entity (a) of which securities or other ownership interests
representing more than 50% of the equity or more than 50% of the ordinary voting
power or more than 50% of the general partnership interests are, at the time any
determination is being made, owned, Controlled or held, or (b) that is, at the
time any determination is made, otherwise Controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.

“Subsidiary” shall mean any subsidiary of the Borrower or Holdings.

“Subsidiary Guarantor” shall mean each Subsidiary listed on Schedule 1.01(a),
and each other Subsidiary that is or becomes a party to the Guarantee and
Collateral Agreement.

“Supermajority of Lenders” shall mean, at any time, Lenders having Loans and
Commitments representing more than 66-2/3% of the sum of all Loans outstanding
and Commitments at such time.

“Synthetic Lease” shall mean, as to any person, any lease (including leases that
may be terminated by the lessee at any time) of any property (whether real,
personal or mixed) (a) that is accounted for as an operating lease under GAAP
and (b) in respect of which the lessee retains or obtains ownership of the
property so leased for U.S. federal income tax purposes, other than any such
lease under which such person is the lessor.

“Synthetic Lease Obligations” shall mean, as to any person, an amount equal to
the capitalized amount of the remaining lease payments under any Synthetic Lease
that would appear on a balance sheet of such person in accordance with GAAP if
such obligations were accounted for as Capital Lease Obligations.

“Synthetic Purchase Agreement” shall mean any swap, derivative or other
agreement or combination of agreements pursuant to which Holdings, the Borrower
or any Subsidiary is or may become obligated to make (a) any payment in
connection with a

 

21



--------------------------------------------------------------------------------

purchase by any third party from a person other than Holdings, the Borrower or
any Subsidiary of any Equity Interest or Restricted Indebtedness or (b) any
payment (other than on account of a permitted purchase by it of any Equity
Interest or Restricted Indebtedness) the amount of which is determined by
reference to the price or value at any time of any Equity Interest or Restricted
Indebtedness; provided that no phantom stock or similar plan or any Equity Plan
providing for payments only to current or former directors, officers or
employees of Holdings, the Borrower or the Subsidiaries (or to their heirs or
estates) shall be deemed to be a Synthetic Purchase Agreement.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Total Debt” shall mean, at any time, the total Indebtedness of the Borrower and
the Subsidiaries at such time (excluding (a) Indebtedness of the type described
in clause (i) of the definition of such term, except to the extent of any
unreimbursed drawings thereunder, and (b) intercompany Indebtedness).

“Transactions” shall mean, collectively, (a) the Equity Contributions, (b) the
Existing Debt Refinancing, (c) the issuance of Common Stock to the holders of
Holdings’ outstanding warrants originally issued on October 6, 2003 (the “Series
B Warrants”) and warrants originally issued on March 29, 2005 (the “Series C
Warrants”) in exchange for such Series B Warrants and Series C Warrants, (d) the
issuance by Holdings of Common Stock or its 8% Series C Convertible Redeemable
Preferred Stock to the holders of Holdings’ outstanding Series D Warrants (the
“D Warrant Exercise”) pursuant to the exercise thereof, (e) the conversion into,
or exchange for, shares of Common Stock of all the outstanding shares of
Holdings’ 8% Series A Convertible Redeemable Preferred Stock, 8% Series B
Convertible Redeemable Preferred Stock and, to the extent outstanding, 8%
Series C Convertible Redeemable Preferred Stock (including the shares issued
upon the D Warrant Exercise), (f) the conversion of approximately $48,500,000 in
aggregate principal amount of Existing Third Lien Notes into shares of Common
Stock (and all outstanding obligations in respect thereof, including all
principal, premium and accrued and unpaid interest, fees and other amounts with
respect thereto, being extinguished and all guarantees and security with respect
thereto being released), (g) the execution, delivery and performance by the Loan
Parties of the Loan Documents to which they are a party and the making of the
Borrowings hereunder, (h) the execution, delivery and performance by the Loan
Parties (as defined in the First Lien Credit Agreement) of the First Lien Loan
Documents to which they are a party and the making of the Borrowings (as defined
in the First Lien Credit Agreement) thereunder, and (i) the payment of related
fees and expenses.

“Type”, when used in respect of any Loan or Borrowing, shall refer to the Rate
by reference to which interest on such Loan or on the Loans comprising such
Borrowing is determined. For purposes hereof, the term “Rate” shall mean the
Adjusted LIBO Rate and the Alternate Base Rate.

 

22



--------------------------------------------------------------------------------

“USA PATRIOT Act” shall mean The Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001
(Title III of Pub. L. No. 107-56 (signed into law October 26, 2001)).

“Voting Stock” shall mean, with respect to any person, Equity Interests of any
class or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such person.

“wholly owned Subsidiary” of any person shall mean a subsidiary of such person
of which securities (except for directors’ qualifying shares) or other ownership
interests representing 100% of the Equity Interests are, at the time any
determination is being made, owned, Controlled or held by such person or one or
more wholly owned Subsidiaries of such person or by such person and one or more
wholly owned Subsidiaries of such person.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

SECTION 1.02. Terms Generally. The definitions in Section 1.01 shall apply
equally to both the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”; and
the words “asset” and “property” shall be construed as having the same meaning
and effect and to refer to any and all tangible and intangible assets and
properties, including cash, securities, accounts and contract rights. All
references herein to Articles, Sections, Exhibits and Schedules shall be deemed
references to Articles and Sections of, and Exhibits and Schedules to, this
Agreement unless the context shall otherwise require. Except as otherwise
expressly provided herein, (a) any reference in this Agreement to any Loan
Document shall mean such document as amended, restated, supplemented or
otherwise modified from time to time and (b) all terms of an accounting or
financial nature shall be construed in accordance with GAAP, as in effect from
time to time; provided, however, that if the Borrower notifies the
Administrative Agent that the Borrower wishes to amend any covenant in
Article VI or any related definition to eliminate the effect of any change in
GAAP occurring after the date of this Agreement on the operation of such
covenant (or if the Administrative Agent notifies the Borrower that the Required
Lenders wish to amend Article VI or any related definition for such purpose),
then the Borrower’s compliance with such covenant shall be determined on the
basis of GAAP in effect immediately before the relevant change in GAAP became
effective, until either such notice is withdrawn or such covenant is amended in
a manner satisfactory to the Borrower and the Required Lenders.

SECTION 1.03. Pro Forma Calculations. With respect to any period of four
consecutive fiscal quarters during which any Permitted Acquisition or
Significant Asset Sale occurs (and for purposes of determining whether an
acquisition is a Permitted Acquisition under Section 6.04(h) or would result in
a Default or an Event of Default),

 

23



--------------------------------------------------------------------------------

the Leverage Ratio shall be calculated with respect to such period on a pro
forma basis after giving effect to such Permitted Acquisition or Significant
Asset Sale (including all pro forma adjustments permitted or required by
Article 11 of Regulation S-X under the Securities Act of 1933, as amended;
provided that all such adjustments shall be set forth in a reasonably detailed
certificate of a Financial Officer of the Borrower), using, for purposes of
making such calculations, the historical financial statements of the Borrower
and the Subsidiaries which shall be reformulated as if such Permitted
Acquisition or Significant Asset Sale, and any other Permitted Acquisitions and
Significant Asset Sales that have been consummated during the period, had been
consummated on the first day of such period.

SECTION 1.04. Classification of Loans and Borrowings. For purposes of this
Agreement, Loans and Borrowings may be classified and referred to by Type (e.g.,
a “Eurocurrency Loan” or a “Eurocurrency Borrowing”).

ARTICLE II

The Credits

SECTION 2.01. Commitments. Subject to the terms and conditions and relying upon
the representations and warranties herein set forth, each Lender agrees,
severally and not jointly, (i) to make a Loan to the Borrower on the Closing
Date in a principal amount not to exceed its Commitment and (ii) to make
non-cash Loans to the Borrower pursuant to the terms of Section 2.06(a) as a
result of the imposition of PIK Increase. Amounts paid or prepaid in respect of
Loans may not be reborrowed.

SECTION 2.02. Loans. (a) Each Loan shall be made as part of a Borrowing
consisting of Loans made by the Lenders ratably in accordance with their
Commitments; provided, however, that the failure of any Lender to make any Loan
shall not in itself relieve any other Lender of its obligation to lend hereunder
(it being understood, however, that no Lender shall be responsible for the
failure of any other Lender to make any Loan required to be made by such other
Lender). The Loans comprising any Borrowing shall be in an aggregate principal
amount that is (i) an integral multiple of $100,000 and not less than $500,000
or (ii) equal to the remaining available balance of the Commitments.

(b) Subject to Sections 2.08 and 2.15, each Borrowing shall be comprised
entirely of ABR Loans or Eurodollar Loans as the Borrower may request pursuant
to Section 2.03. Each Lender may at its option make any Eurodollar Loan by
causing any domestic or foreign branch or Affiliate of such Lender to make such
Loan; provided that any exercise of such option shall not affect the obligation
of the Borrower to repay such Loan in accordance with the terms of this
Agreement. Borrowings of more than one Type may be outstanding at the same time;
provided, however, that the Borrower shall not be entitled to request any
Borrowing that, if made, would result in more than four Eurodollar Borrowings
outstanding hereunder at any time. For purposes of the foregoing, Borrowings
having different Interest Periods, regardless of whether they commence on the
same date, shall be considered separate Borrowings.

 

24



--------------------------------------------------------------------------------

(c) Each Lender shall make each Loan to be made by it hereunder on the proposed
date thereof by wire transfer of immediately available funds to such account in
New York City as the Administrative Agent may designate not later than
1:00 p.m., New York City time, and the Administrative Agent shall promptly
credit the amounts so received to an account designated by the Borrower in the
applicable Borrowing Request or, if a Borrowing shall not occur on such date
because any condition precedent herein specified shall not have been met, return
the amounts so received to the respective Lenders.

(d) Unless the Administrative Agent shall have received notice from a Lender
prior to the date of any Borrowing that such Lender will not make available to
the Administrative Agent such Lender’s portion of such Borrowing, the
Administrative Agent may assume that such Lender has made such portion available
to the Administrative Agent on the date of such Borrowing in accordance with
paragraph (c) above and the Administrative Agent may, in reliance upon such
assumption, make available to the Borrower on such date a corresponding amount.
If the Administrative Agent shall have so made funds available then, to the
extent that such Lender shall not have made such portion available to the
Administrative Agent, such Lender and the Borrower severally agree to repay to
the Administrative Agent forthwith on demand such corresponding amount together
with interest thereon, for each day from the date such amount is made available
to the Borrower to but excluding the date such amount is repaid to the
Administrative Agent at (i) in the case of the Borrower, a rate per annum equal
to the interest rate applicable at the time to the Loans comprising such
Borrowing and (ii) in the case of such Lender, a rate determined by the
Administrative Agent to represent its cost of overnight or short-term funds
(which determination shall be conclusive absent manifest error). If such Lender
shall repay to the Administrative Agent such corresponding amount, such amount
shall constitute such Lender’s Loan as part of such Borrowing for purposes of
this Agreement, and the Borrower’s obligation to repay the Administrative Agent
such corresponding amount pursuant to this Section 2.02(d) shall cease.

SECTION 2.03. Borrowing Procedure. In order to request a Borrowing, the Borrower
shall notify the Administrative Agent of such request by telephone (a) in the
case of a Eurodollar Borrowing, not later than 12:00 noon, New York City time,
three Business Days before a proposed Borrowing, and (b) in the case of an ABR
Borrowing, not later than 12:00 noon, New York City time, one Business Day
before a proposed Borrowing. Each such telephonic Borrowing Request shall be
irrevocable, and shall be confirmed promptly by hand delivery or fax to the
Administrative Agent of a written Borrowing Request and shall specify the
following information: (i) whether such Borrowing is to be a Eurodollar
Borrowing or an ABR Borrowing; (ii) the date of such Borrowing (which shall be a
Business Day); (iii) the number and location of the account to which funds are
to be disbursed; (iv) the amount of such Borrowing; and (v) if such Borrowing is
to be a Eurodollar Borrowing, the Interest Period with respect thereto;
provided, however, that, notwithstanding any contrary specification in any
Borrowing Request, each requested Borrowing shall comply with the requirements
set forth in Section 2.02. If no election as to the Type of Borrowing is
specified in any such notice, then the requested Borrowing shall be an ABR
Borrowing. If no Interest Period with

 

25



--------------------------------------------------------------------------------

respect to any Eurodollar Borrowing is specified in any such notice, then the
Borrower shall be deemed to have selected an Interest Period of one month’s
duration. The Administrative Agent shall promptly advise the applicable Lenders
of any notice given pursuant to this Section 2.03 (and the contents thereof),
and of each Lender’s portion of the requested Borrowing.

SECTION 2.04. Evidence of Debt; Repayment of Loans. (a) The Borrower hereby
unconditionally promises to pay to the Administrative Agent for the account of
each Lender the principal amount of each Loan of such Lender, together with all
accrued and unpaid interest therein, on the Maturity Date.

(b) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan made by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.

(c) The Administrative Agent shall maintain accounts in which it will record
(i) the amount of each Loan made hereunder, the Type thereof and, if applicable,
the Interest Period applicable thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from the Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from the Borrower or any Guarantor and each Lender’s share
thereof.

(d) The entries made in the accounts maintained pursuant to paragraphs (b)
and (c) above shall be prima facie evidence of the existence and amounts of the
obligations therein recorded; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

(e) Any Lender may request that Loans made by it hereunder be evidenced by a
promissory note. In such event, the Borrower shall execute and deliver to such
Lender a promissory note payable to such Lender and its registered assigns and
in a form and substance reasonably acceptable to the Administrative Agent and
the Borrower. Notwithstanding any other provision of this Agreement, in the
event any Lender shall request and receive such a promissory note, the interests
represented by such note shall at all times (including after any assignment of
all or part of such interests pursuant to Section 9.04) be represented by one or
more promissory notes payable to the payee named therein or its registered
assigns.

SECTION 2.05. Fees. The Borrower agrees to pay to the Administrative Agent, for
its own account, in immediately available funds, the administrative fees set
forth in the Fee Letter at the times and in the amounts specified therein (the
“Administrative Agent Fees”).

SECTION 2.06. Interest on Loans. (a) Subject to the provisions of Section 2.07,
the Loans comprising each ABR Borrowing shall bear interest (computed

 

26



--------------------------------------------------------------------------------

on the basis of the actual number of days elapsed over a year of 365 or
366 days, as the case may be, when the Alternate Base Rate is determined by
reference to the Prime Rate and over a year of 360 days at all other times and
calculated from and including the date of such Borrowing to but excluding the
date of repayment thereof) at a rate per annum equal to the Alternate Base Rate
plus the Applicable Percentage in effect from time to time.

(b) Subject to the provisions of Section 2.07, the Loans comprising each
Eurodollar Borrowing shall bear interest (computed on the basis of the actual
number of days elapsed over a year of 360 days) at a rate per annum equal to the
Adjusted LIBO Rate for the Interest Period in effect for such Borrowing plus the
Applicable Percentage in effect from time to time.

(c) Interest on each Loan shall be payable on the Interest Payment Dates
applicable to such Loan except as otherwise provided in this Agreement. The
applicable Alternate Base Rate or Adjusted LIBO Rate for each Interest Period or
day within an Interest Period, as the case may be, shall be determined by the
Administrative Agent, and such determination shall be conclusive absent manifest
error. Interest shall be payable in cash, except that interest constituting the
PIK Portion for any PIK Interest Period shall instead be payable on the last day
of such Interest Period by increasing the outstanding principal amount of the
Loans of each Lender by such Lender’s ratable share of the aggregate amount of
such PIK Portion (the “PIK Increase”). The Administrative Agent shall determine
the amount of the PIK Increase, and such determination shall be conclusive
absent manifest error.

SECTION 2.07. Default Interest. If the Borrower shall default in the payment of
any principal of or interest on any Loan or any other amount due hereunder, by
acceleration or otherwise, or under any other Loan Document, then, until such
defaulted amount shall have been paid in full, to the extent permitted by law,
all amounts outstanding under this Agreement and the other Loan Documents shall
bear interest (after as well as before judgment), payable on demand in cash,
(a) in the case of principal, at the rate otherwise applicable to such Loan
pursuant to Section 2.06 plus 2.00% per annum and (b) in all other cases, at a
rate per annum (computed on the basis of the actual number of days elapsed over
a year of 365 or 366 days, as the case may be, when determined by reference to
the Prime Rate and over a year of 360 days at all other times) equal to the rate
that would be applicable to an ABR Loan plus 2.00% per annum.

SECTION 2.08. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Borrowing the Administrative Agent shall have determined
that dollar deposits in the principal amounts of the Loans comprising such
Borrowing are not generally available in the London interbank market, or that
the rates at which such dollar deposits are being offered will not adequately
and fairly reflect the cost to any Lender of making or maintaining its
Eurodollar Loan during such Interest Period, or that reasonable means do not
exist for ascertaining the Adjusted LIBO Rate, the Administrative Agent shall,
as soon as practicable thereafter, give written or fax notice of such
determination to the Borrower and the Lenders. In the event of any such
determination, until the

 

27



--------------------------------------------------------------------------------

Administrative Agent shall have advised the Borrower and the Lenders that the
circumstances giving rise to such notice no longer exist, any request by the
Borrower for a Eurodollar Borrowing pursuant to Section 2.03 or 2.10 shall be
deemed to be a request for an ABR Borrowing. Each determination by the
Administrative Agent under this Section 2.08 shall be conclusive absent manifest
error.

SECTION 2.09. Termination and Reduction of Commitments. (a) The Commitments
shall automatically terminate upon the making of the Loans on the Closing Date.
Notwithstanding the foregoing, all the Commitments shall automatically terminate
at 5:00 p.m., New York City time, on August 31, 2007, if the initial Credit
Event shall not have occurred by such time.

(b) Upon at least three Business Days’ prior irrevocable written or fax notice
to the Administrative Agent, the Borrower may at any time in whole permanently
terminate, or from time to time in part permanently reduce, the Commitments;
provided, however, that each partial reduction of the Commitments shall be in an
integral multiple of $500,000.

(c) Each reduction in the Commitments hereunder shall be made ratably among the
Lenders in accordance with their respective Commitments.

SECTION 2.10. Conversion and Continuation of Borrowings. The Borrower shall have
the right at any time upon prior irrevocable notice to the Administrative Agent
(a) not later than 12:00 (noon), New York City time, one Business Day prior to
conversion, to convert any Eurodollar Borrowing into an ABR Borrowing, (b) not
later than 12:00 (noon), New York City time, three Business Days prior to
conversion or continuation, to convert any ABR Borrowing into a Eurodollar
Borrowing or to continue any Eurodollar Borrowing as a Eurodollar Borrowing for
an additional Interest Period, and (c) not later than 12:00 (noon), New York
City time, three Business Days prior to conversion, to convert the Interest
Period with respect to any Eurodollar Borrowing to another permissible Interest
Period, subject in each case to the following:

(i) each conversion or continuation shall be made pro rata among the Lenders in
accordance with the respective principal amounts of the Loans comprising the
converted or continued Borrowing;

(ii) if less than all the outstanding principal amount of any Borrowing shall be
converted or continued, then each resulting Borrowing shall satisfy the
limitations specified in Sections 2.02(a) and 2.02(b) regarding the principal
amount and maximum number of Borrowings of the relevant Type;

(iii) each conversion shall be effected by each Lender and the Administrative
Agent by recording for the account of such Lender the new Loan of such Lender
resulting from such conversion and reducing the Loan (or portion thereof) of
such Lender being converted by an equivalent principal amount; accrued interest
on any Eurodollar Loan (or portion thereof) being converted shall be paid by the
Borrower at the time of conversion;

 

28



--------------------------------------------------------------------------------

(iv) if any Eurodollar Borrowing is converted at a time other than the end of
the Interest Period applicable thereto, the Borrower shall pay, upon demand, any
amounts due to the Lenders pursuant to Section 2.16;

(v) any portion of a Borrowing maturing or required to be repaid in less than
one month may not be converted into or continued as a Eurodollar Borrowing;

(vi) any portion of a Eurodollar Borrowing that cannot be converted into or
continued as a Eurodollar Borrowing by reason of the immediately preceding
clause shall be automatically converted at the end of the Interest Period in
effect for such Borrowing into an ABR Borrowing;

(vii) no Interest Period may be selected for any Eurodollar Borrowing that would
end later than the Maturity Date; and

(viii) upon notice to the Borrower from the Administrative Agent given at the
request of the Required Lenders, after the occurrence and during the continuance
of a Default or Event of Default, no outstanding Loan may be converted into, or
continued as, a Eurodollar Loan.

Each notice pursuant to this Section 2.10 shall be irrevocable and shall refer
to this Agreement and specify (i) the identity and amount of the Borrowing that
the Borrower requests be converted or continued, (ii) whether such Borrowing is
to be converted to or continued as a Eurodollar Borrowing or an ABR Borrowing,
(iii) if such notice requests a conversion, the date of such conversion (which
shall be a Business Day) and (iv) if such Borrowing is to be converted to or
continued as a Eurodollar Borrowing, the Interest Period with respect thereto.
If no Interest Period is specified in any such notice with respect to any
conversion to or continuation as a Eurodollar Borrowing, the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. The
Administrative Agent shall advise the Lenders of any notice given pursuant to
this Section 2.10 and of each Lender’s portion of any converted or continued
Borrowing. If the Borrower shall not have given notice in accordance with this
Section 2.10 to continue any Borrowing into a subsequent Interest Period (and
shall not otherwise have given notice in accordance with this Section 2.10 to
convert such Borrowing), such Borrowing shall, at the end of the Interest Period
applicable thereto (unless repaid pursuant to the terms hereof), automatically
be continued into an ABR Borrowing.

SECTION 2.11. [Intentionally Omitted].

SECTION 2.12. Optional Prepayment. (a) Subject to payment of any applicable
premium as set forth in paragraph (b) below, the Borrower shall have the right
at any time and from time to time to prepay any Borrowing, in whole or in part,
upon at least three Business Days’ prior written or fax notice (or telephone
notice promptly confirmed by written or fax notice) in the case of Eurodollar
Loans, or written or fax notice (or telephone notice promptly confirmed by
written or fax notice) on the Business Day of prepayment in the case of ABR
Loans, to the Administrative Agent before 12:00 (noon),

 

29



--------------------------------------------------------------------------------

New York City time; provided, however, that each partial prepayment of a
Borrowing shall be in an amount that is an integral multiple of $500,000 and not
less than $1,000,000.

(b) Each prepayment of Loans made pursuant to Section 2.12(a) shall be made
together with a prepayment premium in an amount equal to (i) if such prepayment
is made prior to the first anniversary of the Closing Date, 2.00%, and (ii) if
such prepayment is made on or after the first anniversary of the Closing Date
but prior to the second anniversary of the Closing Date, 1.00%, in each case of
the aggregate principal amount of Loans being prepaid.

(c) Each notice of prepayment shall specify the prepayment date and the
principal amount of each Borrowing (or portion thereof) to be prepaid, shall be
irrevocable unless conditioned upon a refinancing and shall commit the Borrower
to prepay such Borrowing by the amount stated therein on the date stated
therein. All prepayments under this Section 2.12 shall be subject to paragraph
(b) above (if applicable) and to Section 2.16 but otherwise without premium or
penalty. All prepayments under this Section 2.12 shall be accompanied by accrued
and unpaid interest on the principal amount to be prepaid to but excluding the
date of payment.

SECTION 2.13. Mandatory Prepayments. (a) Not later than the fifth Business Day
following the receipt of Net Cash Proceeds in respect of any Asset Sale, the
Borrower shall apply 100% of the Net Cash Proceeds received with respect thereto
to prepay outstanding Loans in accordance with Section 2.13(f).

(b) Commencing with the fiscal year ending on December 31, 2008, no later than
the earlier of (i) 100 days after the end of each fiscal year of the Borrower
and (ii) 10 days following the date on which the financial statements with
respect to such period are delivered pursuant to Section 5.04(a), the Borrower
shall prepay outstanding Loans in accordance with Section 2.13(f) in an
aggregate principal amount equal to (x) 50% of Excess Cash Flow for the fiscal
year then ended minus (y) voluntary prepayments of Loans pursuant to
Section 2.12 and voluntary prepayments of term loans under the First Lien Credit
Agreement to the extent such prepayments reduce the scheduled installments of
principal due in respect thereto, in each case, made during such fiscal year
(provided that such percentage shall be reduced to 25% if the Leverage Ratio at
the end of such fiscal year was less than 2.75 to 1.0).

(c) In the event that any Loan Party or any subsidiary of a Loan Party shall
receive Net Cash Proceeds from the issuance or incurrence of Indebtedness for
money borrowed of any Loan Party or any subsidiary of a Loan Party (other than
any cash proceeds from the issuance of Indebtedness for money borrowed permitted
pursuant to Section 6.01), the Borrower shall, not later than the fifth Business
Day following the receipt of such Net Cash Proceeds by such Loan Party or such
subsidiary, apply an amount equal to 100% of such Net Cash Proceeds to prepay
outstanding Loans in accordance with Section 2.13(f).

 

30



--------------------------------------------------------------------------------

(d) So long as any Loans are outstanding, mandatory prepayments of outstanding
Loans under this Agreement shall be allocated ratably among the Lenders that
accept the same. Any Lender may elect, by notice to the Administrative Agent at
or prior to the time and in the manner specified by the Administrative Agent,
prior to any prepayment of Loans required to be made by the Borrower pursuant to
this Section, to decline all (but not a portion) of its pro rata share of such
prepayment (such declined amounts, the “Declined Proceeds”). Any Declined
Proceeds shall be offered to the Lenders not so declining such prepayment (with
such Lenders having the right to decline any prepayment with Declined Proceeds
at the time and in the manner specified by the Administrative Agent). Any
remaining Declined Proceeds (and, after the repayment in full of all outstanding
Loans, any other amounts referred to in paragraph (a), (b) or (c) above that is
required to be used to prepay Loans hereunder) shall be used as determined by
the Borrower.

(e) If no Lenders exercise the right to waive a given mandatory prepayment of
the Loans pursuant to Section 2.13(d), then, with respect to such mandatory
prepayment, the amount of such mandatory prepayment shall be applied first to
Loans that are ABR Loans to the full extent thereof before application to Loans
that are Eurodollar Loans in a manner that minimizes the amount of any payments
required to be made by the Borrower pursuant to Section 2.16; provided, however,
that, if at the time of any prepayment pursuant to this Section 2.13 there shall
be Borrowings of different Types or Eurodollar Borrowings with different
Interest Periods, and if some but not all Lenders shall have accepted such
mandatory prepayment, then the aggregate amount of such mandatory prepayment
shall be allocated ratably to each outstanding Borrowing of the accepting
Lenders.

(f) The Borrower shall deliver to the Administrative Agent, at the time of each
prepayment required under this Section 2.13, (i) a certificate signed by a
Financial Officer of the Borrower setting forth in reasonable detail the
calculation of the amount of such prepayment and (ii) to the extent practicable,
at least three days prior written notice of such prepayment. Each notice of
prepayment shall specify the prepayment date, the Type of each Loan being
prepaid and the principal amount of each Loan (or portion thereof) to be
prepaid. All prepayments of Borrowings under this Section 2.13 shall be subject
to Section 2.16, but shall otherwise be without premium or penalty, and shall be
accompanied by accrued and unpaid interest on the principal amount to be prepaid
to but excluding the date of payment.

(g) Notwithstanding the foregoing, no mandatory prepayments of outstanding Loans
that would otherwise be required under this Section 2.13 shall be required to be
made at any time when any loans remain outstanding under the First Lien Credit
Agreement, except with respect to the portion (if any) of the proceeds of the
event giving rise to such mandatory prepayment as shall have been rejected by
the lenders under the First Lien Credit Agreement, in accordance with and as
required by Section 2.13(e) of the First Lien Credit Agreement.

(h) The Borrower shall notify the Administrative Agent of the occurrence of a
Change in Control within one Business Day thereof, and the Administrative Agent
shall

 

31



--------------------------------------------------------------------------------

promptly thereafter notify the Lenders (with a copy to the Borrower) thereof. At
any time prior to the 30th day following delivery of the notice by the
Administrative Agent pursuant to the preceding sentence (the “Put Date”), each
Lender shall have the right, by notice to the Borrower and the Administrative
Agent, to require the Borrower, three Business Days after the Put Date, to
prepay in full (but not in part) the outstanding principal amount of such
Lender’s Loans at a purchase price equal to the higher of 101% or, if the Put
Date occurs prior to the first anniversary of the Closing Date, 102%, of the
principal amount thereof, together with accrued and unpaid interest on the
principal amount thereof to but excluding the date of payment, and all other
amounts then due to such Lender (including amounts payable under Section 2.16)
under the Loan Documents.

SECTION 2.14. Reserve Requirements; Change in Circumstances. (a) Notwithstanding
any other provision of this Agreement, if any Change in Law shall impose, modify
or deem applicable any reserve, special deposit or similar requirement against
assets of, deposits with or for the account of or credit extended by any Lender
(except any such reserve requirement which is reflected in the Adjusted LIBO
Rate) or shall impose on such Lender or the London interbank market any other
condition affecting this Agreement or Eurodollar Loans made by such Lender, and
the result of any of the foregoing shall be to increase the cost to such Lender
of making or maintaining any Eurodollar Loan or to reduce the amount of any sum
received or receivable by such Lender hereunder (whether of principal, interest
or otherwise) by an amount deemed by such Lender to be material, then the
Borrower will pay to such Lender, as the case may be, upon demand such
additional amount or amounts as will compensate such Lender, as the case may be,
for such additional costs incurred or reduction suffered.

(b) If any Lender shall have determined that any Change in Law regarding capital
adequacy has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Loans made pursuant hereto to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy) by an amount deemed by such Lender to be material, then from
time to time the Borrower shall pay to such Lender such additional amount or
amounts as will compensate such Lender or such Lender’s holding company for any
such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as applicable, as specified in
paragraph (a) or (b) above shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate delivered by it within 10 days after its
receipt of the same.

(d) Failure or delay on the part of any Lender to demand compensation for any
increased costs or reduction in amounts received or receivable or reduction in
return on capital shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrower shall not be under any obligation
to compensate any Lender under paragraph (a) or (b) above with respect to
increased costs or reductions with

 

32



--------------------------------------------------------------------------------

respect to any period prior to the date that is 120 days prior to such request
if such Lender knew or could reasonably have been expected to know of the
circumstances giving rise to such increased costs or reductions and of the fact
that such circumstances would result in a claim for increased compensation by
reason of such increased costs or reductions; provided further that the
foregoing limitation shall not apply to any increased costs or reductions
arising out of the retroactive application of any Change in Law within such
120-day period. The protection of this Section shall be available to each Lender
regardless of any possible contention of the invalidity or inapplicability of
the Change in Law that shall have occurred or been imposed.

SECTION 2.15. Change in Legality. (a) Notwithstanding any other provision of
this Agreement, if any Change in Law shall make it unlawful for any Lender to or
maintain any Eurodollar Loan or to give effect to its obligations as
contemplated hereby with respect to any Eurodollar Loan, then, by written notice
to the Borrower and to the Administrative Agent:

(i) such Lender may declare that Eurodollar Loans will not thereafter (for the
duration of such unlawfulness) be continued for additional Interest Periods and
ABR Loans will not thereafter (for such duration) be converted into Eurodollar
Loans, whereupon any request to convert an ABR Borrowing to a Eurodollar
Borrowing or to continue a Eurodollar Borrowing for an additional Interest
Period shall, as to such Lender only, be deemed a request for an ABR Loan (or a
request to continue an ABR Loan as such for an additional Interest Period or to
convert a Eurodollar Loan into an ABR Loan, as the case may be), unless such
declaration shall be subsequently withdrawn; and

(ii) such Lender may require that all outstanding Eurodollar Loans made by it be
converted to ABR Loans, in which event all such Eurodollar Loans shall be
automatically converted to ABR Loans as of the effective date of such notice as
provided in paragraph (b) below.

In the event any Lender shall exercise its rights under (i) or (ii) above, all
payments and prepayments of principal that would otherwise have been applied to
repay the Eurodollar Loans that would have been made by such Lender or the
converted Eurodollar Loans of such Lender shall instead be applied to repay the
ABR Loans made by such Lender in lieu of, or resulting from the conversion of,
such Eurodollar Loans.

(b) For purposes of this Section 2.15, a notice to the Borrower by any Lender
shall be effective as to each Eurodollar Loan made by such Lender, if lawful, on
the last day of the Interest Period then applicable to such Eurodollar Loan; in
all other cases such notice shall be effective on the date of receipt by the
Borrower.

SECTION 2.16. Indemnity. The Borrower shall indemnify each Lender against any
loss or expense that such Lender may sustain or incur as a consequence of
(a) any event, other than a default by such Lender in the performance of its
obligations hereunder, which results in (i) such Lender receiving or being
deemed to receive any amount on account of the principal of any Eurodollar Loan
prior to the end of the Interest

 

33



--------------------------------------------------------------------------------

Period in effect therefor, (ii) the conversion of any Eurodollar Loan to an ABR
Loan, or the conversion of the Interest Period with respect to any Eurodollar
Loan, in each case other than on the last day of the Interest Period in effect
therefor, or (iii) any Eurodollar Loan to be made by such Lender (including any
Eurodollar Loan to be made pursuant to a conversion or continuation under
Section 2.10) not being made after notice of such Loan shall have been given by
the Borrower hereunder (any of the events referred to in this clause (a) being
called a “Breakage Event”) or (b) any default in the making of any payment or
prepayment required to be made hereunder. In the case of any Breakage Event,
such loss shall include an amount equal to the excess, as reasonably determined
by such Lender, of (i) its cost of obtaining funds for the Eurodollar Loan that
is the subject of such Breakage Event for the period from the date of such
Breakage Event to the last day of the Interest Period in effect (or that would
have been in effect) for such Loan over (ii) the amount of interest likely to be
realized by such Lender in redeploying the funds released or not utilized by
reason of such Breakage Event for such period. A certificate of any Lender
setting forth any amount or amounts which such Lender is entitled to receive
pursuant to this Section 2.16 shall be delivered to the Borrower and shall be
conclusive absent manifest error.

SECTION 2.17. Pro Rata Treatment. Except as required under Section 2.13(d) or
(h) or 2.15, each Borrowing, each payment or prepayment of principal of any
Borrowing, each payment of interest on the Loans, each payment of any prepayment
fee, each reduction of the Commitments and each conversion of any Borrowing to
or continuation of any Borrowing as a Borrowing of any Type shall be allocated
pro rata among the Lenders in accordance with their respective Commitments (or,
if such Commitments shall have expired or been terminated, in accordance with
the respective principal amounts of their outstanding Loans). Each Lender agrees
that in computing such Lender’s portion of any Borrowing to be made hereunder,
the Administrative Agent may, in its discretion, round each Lender’s percentage
of such Borrowing to the next higher or lower whole dollar amount.

SECTION 2.18. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or any other Loan Party, or pursuant to a secured claim under
Section 506 of Title 11 of the United States Code or other security or interest
arising from, or in lieu of, such secured claim, received by such Lender under
any applicable bankruptcy, insolvency or other similar law or otherwise, or by
any other means, obtain payment (voluntary or involuntary) in respect of any
Loan or Loans as a result of which the unpaid principal portion of its Loans
shall be proportionately less than the unpaid principal portion of the Loans of
any other Lender, it shall be deemed simultaneously to have purchased from such
other Lender at face value, and shall promptly pay to such other Lender the
purchase price for, a participation in the Loans of such other Lender, so that
the aggregate unpaid principal amount of the Loans and participations in Loans
held by each Lender shall be in the same proportion to the aggregate unpaid
principal amount of all Loans then outstanding as the principal amount of its
Loans prior to such exercise of banker’s lien, setoff or counterclaim or other
event was to the principal amount of all Loans outstanding prior to such
exercise of banker’s lien, setoff or counterclaim or other event; provided,
however, that if any such purchase or purchases or adjustments shall be made
pursuant to

 

34



--------------------------------------------------------------------------------

this Section 2.18 and the payment giving rise thereto shall thereafter be
recovered, such purchase or purchases or adjustments shall be rescinded to the
extent of such recovery and the purchase price or prices or adjustment restored
without interest. The Borrower and Holdings expressly consent to the foregoing
arrangements and agree that any Lender holding a participation in a Loan deemed
to have been so purchased may exercise any and all rights of banker’s lien,
setoff or counterclaim with respect to any and all moneys owing by the Borrower
and Holdings to such Lender by reason thereof as fully as if such Lender had
made a Loan directly to the Borrower in the amount of such participation.

SECTION 2.19. Payments. (a) The Borrower shall make each payment (including
principal of or interest on any Borrowing or any fees or other amounts)
hereunder and under any other Loan Document not later than 12:00 (noon), New
York City time, on the date when due in immediately available dollars, without
setoff, defense or counterclaim. Each such payment shall be made to the
Administrative Agent at its offices at Eleven Madison Avenue, New York, NY
10010. The Administrative Agent shall promptly distribute to each Lender any
payments received by the Administrative Agent on behalf of such Lender.

(b) Except as otherwise expressly provided herein, whenever any payment
(including principal of or interest on any Borrowing or any fees or other
amounts) hereunder or under any other Loan Document shall become due, or
otherwise would occur, on a day that is not a Business Day, such payment may be
made on the next succeeding Business Day, and such extension of time shall in
such case be included in the computation of interest or fees, if applicable.

(c) Unless the Administrative Agent shall have received notice from the Borrower
prior to the date on which any payment is due to the Administrative Agent for
the account of the Lenders hereunder that the Borrower will not make such
payment, the Administrative Agent may assume that the Borrower has made such
payment on such date in accordance herewith and may, in reliance upon such
assumption, distribute to the Lenders the amount due. In such event, if the
Borrower does not in fact make such payment, then each of the Lenders severally
agrees to repay to the Administrative Agent forthwith on demand the amount so
distributed to such Lender, and to pay interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at a rate determined by the Administrative
Agent to represent its cost of overnight or short-term funds (which
determination shall be conclusive absent manifest error).

SECTION 2.20. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower or any other Loan Party hereunder or under any other Loan
Document shall be made free and clear of and without deduction for any
Indemnified Taxes or Other Taxes; provided that, if the Borrower or any other
Loan Party shall be required to deduct any Indemnified Taxes or Other Taxes from
such payments, then (i) the sum payable shall be increased as necessary so that
after making all required deductions (including deductions applicable to
additional sums payable under this Section) the Administrative Agent or Lender
(as the case may be) receives an amount equal to the sum it would have received
had no such deductions been made, (ii) the

 

35



--------------------------------------------------------------------------------

Borrower or such Loan Party shall make such deductions and (iii) the Borrower or
such Loan Party shall pay the full amount deducted to the relevant Governmental
Authority in accordance with applicable law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Administrative Agent and each Lender,
within 10 days after written demand therefor specifying in reasonable detail the
nature and amount of Indemnified Taxes or Other Taxes, for the full amount of
any Indemnified Taxes or Other Taxes paid by the Administrative Agent or such
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower or any other Loan Party hereunder or under any
other Loan Document (including Indemnified Taxes or Other Taxes imposed or
asserted on or attributable to amounts payable under this Section) and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender, or by the Administrative Agent on behalf of itself or a
Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower or any other Loan Party to a Governmental Authority, the
Borrower shall deliver to the Administrative Agent the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment,
a copy of the return reporting such payment or other evidence of such payment
reasonably satisfactory to the Administrative Agent.

(e) Each Foreign Lender hereby agrees that it shall, no later than July 31, 2007
or, in the case of a Lender that becomes a party hereto pursuant to an
Assignment and Acceptance after July 31, 2007, within 10 days after such Foreign
Lender becomes a party hereto, or, in the case where a Foreign Lender changes
its applicable lending office by designating a different lending office (a “New
Lending Office”), within 10 days after such Lender designates the New Lending
Office, and from time to time thereafter upon the reasonable request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
able to do so, deliver to the Borrower and the Administrative Agent either
(i) two accurate, complete and signed copies of either (x) U.S. Internal Revenue
Service Form W-8ECI or successor form, or (y) U.S. Internal Revenue Service
Form W-8BEN or successor form, in each case, indicating that such Foreign Lender
is on the date of delivery thereof entitled to receive payments of interest
hereunder free from, or subject to a reduced rate of, withholding of United
States Federal income tax or (ii) in the case of such a Lender that is entitled
to claim exemption from withholding of United States Federal income tax under
Section 871(h) or Section 881(c) of the Code, (x) a certificate to the effect
that such Lender is (A) not a “bank” within the meaning of Section 881(c)(3)(A)
of the Code, (B) not a “10 percent shareholder” within the meaning of
Section 881(c)(3)(B) of the Code and (C) not a controlled foreign corporation
described in Section 881(c)(3)(C) of the Code and (y) two accurate, complete and
signed

 

36



--------------------------------------------------------------------------------

copies of U.S. Internal Revenue Service Form W-8BEN or successor form. In
addition, each Foreign Lender shall deliver such forms promptly upon the
obsolescence or invalidity of any form previously delivered by such Foreign
Lender and shall deliver such forms within 20 days after receipt of a written
request therefor from the Borrower or the Administrative Agent.

(f) Each Lender and Administrative Agent that is a U.S. person as that term is
defined in Section 7701(a)(30) of the Code, other than a Lender or
Administrative Agent that may be treated as an exempt recipient based on the
indicators described in Treasury Regulation Section 1.6049-4(c)(1)(ii), hereby
agrees that it shall, no later than July 31, 2007 or, in the case of a Lender
that becomes a party hereto pursuant to an Assignment and Acceptance after
July 31, 2007, within 10 days after such Lender becomes a party hereto, deliver
to the Administrative Agent two accurate, complete and signed copies of U.S.
Internal Revenue Service Form W-9 or successor form, certifying that such Lender
or Administrative Agent, as the case may be, is on the date of delivery thereof
entitled to an exemption from United States backup withholding tax. Unless the
Administrative Agent has received such forms or other documents required by this
Section 2.20(f), the Borrower or the Administrative Agent, as applicable, shall
withhold amounts as required by applicable requirements of law from such
payments at the applicable statutory rate.

(g) If a Lender determines that it has received a refund in respect of any
Indemnified Taxes or Other Taxes with respect to which the Borrower has paid
additional amounts pursuant to Section 2.20(a) or made an indemnity payment,
pursuant to this Section 2.20(c), it shall within 30 days from the date of such
receipt pay over such refund to the Borrower, net of all out-of-pocket expenses
of such Lender; provided, that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority. This Section shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes which it deems confidential) to the
Borrower or any other person.

SECTION 2.21. Assignment of Commitments Under Certain Circumstances; Duty to
Mitigate. (a) In the event (i) any Lender delivers a certificate requesting
compensation pursuant to Section 2.14, (ii) any Lender delivers a notice
described in Section 2.15, (iii) the Borrower is required to pay any additional
amount to any Lender or any Governmental Authority on account of any Lender
pursuant to Section 2.20, or (iv) any Lender refuses to consent to any
amendment, waiver or other modification of any Loan Document requested by the
Borrower that requires the consent of a greater percentage of the Lenders than
the Required Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders, the Borrower may, at its sole expense and
effort (including with respect to the processing and recordation fee referred to
in Section 9.04(b)), upon notice to such Lender and the Administrative Agent,
require such Lender to transfer and assign, without recourse (in accordance with
and subject to the restrictions contained in Section 9.04), all of its
interests, rights and obligations under

 

37



--------------------------------------------------------------------------------

this Agreement to an Eligible Assignee that shall assume such assigned
obligations and, with respect to clause (iv) above, shall consent to such
requested amendment, waiver or other modification of any Loan Document (which
Eligible Assignee may be another Lender, if a Lender accepts such assignment);
provided that (x) such assignment shall not conflict with any law, rule or
regulation or order of any court or other Governmental Authority having
jurisdiction, (y) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not unreasonably be withheld or
delayed, and (z) the Borrower or such Eligible Assignee shall have paid to the
affected Lender in immediately available funds an amount equal to the sum of the
principal of and interest accrued to the date of such payment on the outstanding
Loans of such Lender plus all other amounts accrued for the account of such
Lender hereunder with respect thereto (including any amounts under Sections 2.14
and 2.16 and, if applicable, the prepayment fee pursuant to Section 2.12(b)
(with such assignment being deemed to be an optional prepayment for purposes of
determining the applicability of Section 2.12(b)), such amount to be payable by
the Borrower); provided further that, if prior to any such transfer and
assignment the circumstances or event that resulted in such Lender’s claim for
compensation under Section 2.14, notice under Section 2.15 or the amounts paid
pursuant to Section 2.20, as the case may be, cease to cause such Lender to
suffer increased costs or reductions in amounts received or receivable or
reduction in return on capital, or cease to have the consequences specified in
Section 2.15, or cease to result in amounts being payable under Section 2.20, as
the case may be (including as a result of any action taken by such Lender
pursuant to paragraph (b) below), or if such Lender shall waive its right to
claim further compensation under Section 2.14 in respect of such circumstances
or event or shall withdraw its notice under Section 2.15 or shall waive its
right to further payments under Section 2.20 in respect of such circumstances or
event or shall consent to the proposed amendment, waiver, consent or other
modification, as the case may be, then such Lender shall not thereafter be
required to make any such transfer and assignment hereunder. Each Lender hereby
grants to the Administrative Agent an irrevocable power of attorney (which power
is coupled with an interest) to execute and deliver, on behalf of such Lender as
assignor, any Assignment and Acceptance necessary to effectuate any assignment
of such Lender’s interests hereunder in the circumstances contemplated by this
Section 2.21(a).

(b) If (i) any Lender shall request compensation under Section 2.14, (ii) any
Lender delivers a notice described in Section 2.15 or (iii) the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority on account of any Lender, pursuant to Section 2.20, then such Lender
shall use reasonable efforts (which shall not require such Lender to incur an
unreimbursed loss or unreimbursed cost or expense or otherwise take any action
inconsistent with its internal policies or legal or regulatory restrictions or
suffer any disadvantage or burden deemed by it to be significant) (x) to file
any certificate or document reasonably requested in writing by the Borrower or
(y) to assign its rights and delegate and transfer its obligations hereunder to
another of its offices, branches or affiliates, if such filing or assignment
would reduce its claims for compensation under Section 2.14 or enable it to
withdraw its notice pursuant to Section 2.15 or would reduce amounts payable
pursuant to Section 2.20, as the case may be, in the future. The Borrower hereby
agrees to pay all reasonable costs and expenses incurred by any Lender in
connection with any such filing or assignment, delegation and transfer.

 

38



--------------------------------------------------------------------------------

ARTICLE III

Representations and Warranties

Each of Holdings and the Borrower represents and warrants to the Administrative
Agent, the Collateral Agent, and each of the Lenders that:

SECTION 3.01. Organization; Powers. Holdings, the Borrower and each of the
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has all requisite power
and authority to own its property and assets and to carry on its business as now
conducted and as proposed to be conducted, (c) is qualified to do business in,
and is in good standing in, every jurisdiction where such qualification is
required, except where the failure so to qualify could not reasonably be
expected to result in a Material Adverse Effect, and (d) has the power and
authority to execute, deliver and perform its obligations under each of the Loan
Documents and each other agreement or instrument contemplated thereby to which
it is or will be a party and, in the case of the Borrower, to borrow hereunder.

SECTION 3.02. Authorization. The Transactions (a) have been duly authorized by
all requisite corporate and, if required, stockholder action and (b) will not
(i) violate (A) any provision of law, statute, rule or regulation, or of the
certificate or articles of incorporation or other constitutive documents or
by-laws of Holdings, the Borrower or any Subsidiary or (B) any order of any
Governmental Authority except to the extent such violation could not reasonably
be expected to have a Material Adverse Effect, (ii) be in conflict with, result
in a breach of or constitute (alone or with notice or lapse of time or both) a
default under, or give rise to any right to accelerate or to require the
prepayment, repurchase or redemption of any obligation under any indenture,
agreement or other instrument to which Holdings, the Borrower or any Subsidiary
is a party, except to the extent such conflict, breach, default or other
violation could not reasonably be expected to have a Material Adverse Effect or
(iii) result in the creation or imposition of any Lien upon or with respect to
any property or assets now owned or hereafter acquired by Holdings, the Borrower
or any Subsidiary (other than the First Priority Liens or any Lien created
hereunder or under the Security Documents).

SECTION 3.03. Enforceability. This Agreement has been duly executed and
delivered by Holdings and the Borrower and constitutes, and each other Loan
Document when executed and delivered by each Loan Party party thereto will
constitute, a legal, valid and binding obligation of such Loan Party enforceable
against such Loan Party in accordance with its terms, except as may be limited
by bankruptcy, insolvency, reorganization, moratorium or similar laws relating
to or limiting creditors’ rights generally or by equitable principles relating
to enforceability.

SECTION 3.04. Governmental Approvals. No action, consent or approval of,
registration or filing with or any other action by any Governmental Authority is
or will be

 

39



--------------------------------------------------------------------------------

required in connection with the Transactions, except for (a) filings and
recordings with respect to the Collateral to be made, or otherwise delivered to
Collateral Agent for filing and/or recordation, as of the Closing Date
(including the filing of Uniform Commercial Code financing statements, filings
with the United States Patent and Trademark Office and the United States
Copyright Office, and recordation of the Mortgages, (b) such as have been made
or obtained and are in full force and effect and (c) authorizations, approvals,
actions, notices and filings identified on Schedule 3.04 or which would not have
a Material Adverse Effect if not made or obtained.

SECTION 3.05. Financial Statements. (a) Holdings has heretofore furnished to the
Administrative Agent its consolidated balance sheets and related statements of
income, stockholder’s equity and cash flows (i) as of and for the fiscal year
ended December 31, 2006, audited by and accompanied by the opinion of BDO
Seidman, LLP, independent public accountants, and (ii) as of and for the fiscal
quarter and the portion of the fiscal year ended March 31, 2007, certified by
its chief financial officer. Such financial statements present fairly the
financial condition and results of operations and cash flows of Holdings and its
consolidated Subsidiaries as of such dates and for such periods. Such balance
sheets and the notes thereto disclose all material liabilities, direct or
contingent, of the Borrower and its consolidated Subsidiaries as of the dates
thereof. Such financial statements were prepared in accordance with GAAP applied
on a consistent basis, subject, in the case of unaudited financial statements,
to year-end audit adjustments and the absence of footnotes.

(b) Holdings has heretofore delivered to the Administrative Agent its unaudited
pro forma consolidated balance sheet and related pro forma statements of income,
stockholder’s equity and cash flows as of March 31, 2007, prepared giving effect
to the Transactions as if they had occurred, with respect to such balance sheet,
on such date and, with respect to such other financial statements, on the first
day of the 12-month period ending on such date. Such pro forma financial
statements have been prepared in good faith by the Borrower, based on the
assumptions stated therein (which assumptions are believed by the Borrower on
the date hereof and on the Closing Date to be reasonable), are based on the best
information available to the Borrower as of the date of delivery thereof,
accurately reflect all adjustments required to be made to give effect to the
Transactions and present fairly in all material respects on a pro forma basis
the estimated consolidated financial position of the Borrower and its
consolidated Subsidiaries as of such date and for such period, assuming that the
Transactions had actually occurred at such date or at the beginning of such
period, as the case may be.

SECTION 3.06. No Material Adverse Change. Except for any Disclosed Matter, no
event, change or condition has occurred that has had, or would reasonably be
expected to have, a material adverse effect on the business, assets,
liabilities, operations, condition (financial or otherwise) or operating results
of Holdings, the Borrower and the Subsidiaries, taken as a whole, since
December 31, 2006. It is understood that downgrades or negative pronouncements
by rating agencies and volatility in the capital markets generally shall not in
and of themselves be considered material adverse changes, but that the
antecedents or consequences thereof may constitute such changes (except to the
extent the same constitute Disclosed Matters).

 

40



--------------------------------------------------------------------------------

SECTION 3.07. Title to Properties; Possession Under Leases. (a) Each of
Holdings, the Borrower and the Subsidiaries has good and marketable title to,
valid leasehold interests in, or valid licensed rights in, as the case may be,
all its material properties and assets (including all Mortgaged Property),
except (i) for minor defects in title that do not interfere with its ability to
conduct its business as currently conducted or to utilize such properties and
assets for their intended purposes or (ii) as could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect. All such
material properties and assets are free and clear of Liens, other than Liens
expressly permitted by Section 6.02.

(b) Each of Holdings, the Borrower and the Subsidiaries has complied in all
material respects with all obligations under all material leases to which it is
a party and all such leases are in full force and effect, and each of Holdings,
the Borrower and the Subsidiaries enjoys peaceful and undisturbed possession
under all such material leases, except, in each case, as could not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect.

(c) As of the Closing Date, neither Holdings nor the Borrower has received any
notice of, nor has any knowledge of, any pending or contemplated condemnation
proceeding affecting the Mortgaged Properties or any sale or disposition thereof
in lieu of condemnation.

(d) As of the Closing Date, none of Holdings, the Borrower or any of the
Subsidiaries is obligated under any right of first refusal, option or other
contractual right to sell, assign or otherwise dispose of any Mortgaged Property
or any interest therein.

SECTION 3.08. Subsidiaries. Schedule 3.08 sets forth as of the Closing Date a
list of all Subsidiaries and the percentage ownership interest of Holdings and
its Subsidiaries therein. The shares of capital stock or other ownership
interests so indicated on Schedule 3.08 are fully paid and non-assessable and
are owned by Holdings or the Borrower, directly or indirectly, free and clear of
all Liens other than Liens expressly permitted by Section 6.02.

SECTION 3.09. Litigation; Compliance with Laws. (a) Except for the Disclosed
Matters, there are no actions, suits or proceedings at law or in equity or by or
before any Governmental Authority now pending or, to the knowledge of Holdings
or the Borrower, threatened against or affecting Holdings or the Borrower or any
Subsidiary or any business, property or rights of any such person as to which
there is a reasonable possibility of an adverse determination and that, if
adversely determined, could reasonably be expected, individually or in the
aggregate, to result in a Material Adverse Effect.

(b) None of Holdings, the Borrower or any of the Subsidiaries or any of their
respective material properties or assets is in violation of, nor will the
continued operation of their material properties and assets as currently
conducted violate, any law, rule or regulation (including any zoning, building,
ordinance, code or approval or any building permits) or any restrictions of
record or agreements affecting the Mortgaged Property, or

 

41



--------------------------------------------------------------------------------

is in default with respect to any judgment, writ, injunction, decree or order of
any Governmental Authority, in each case where such violation or default could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.10. Agreements. None of Holdings, the Borrower or any of the
Subsidiaries is in default in any manner under any provision of any indenture or
other agreement or instrument evidencing Indebtedness, or any other material
agreement or instrument to which it is a party or by which it or any of its
properties or assets are or may be bound, in each case where such default could
reasonably be expected to result in a Material Adverse Effect.

SECTION 3.11. Federal Reserve Regulations. (a) None of Holdings, the Borrower or
any of the Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of buying or
carrying Margin Stock.

(b) No part of the proceeds of any Loan will be used, whether directly or
indirectly, and whether immediately, incidentally or ultimately, for any purpose
that entails a violation of, or that is inconsistent with, the provisions of the
Regulations of the Board, including Regulation T, U or X.

SECTION 3.12. Investment Company Act. None of Holdings, the Borrower or any
Subsidiary is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940.

SECTION 3.13. Use of Proceeds. The Borrower will use the proceeds of the Loans
only for the purposes specified in the introductory statement to this Agreement.

SECTION 3.14. Tax Returns. Except as set forth on Schedule 3.14, each of
Holdings, the Borrower and the Subsidiaries has filed or caused to be filed all
Federal tax returns, and all material state, local and foreign tax returns or
materials required to have been filed by it and has paid or caused to be paid
all taxes due and payable under such returns by it and all assessments received
by it, except taxes that are being contested in good faith by appropriate
proceedings and for which Holdings, the Borrower or such Subsidiary, as
applicable, shall have set aside on its books adequate reserves in accordance
with GAAP.

SECTION 3.15. No Material Misstatements. None of (a) the Confidential
Information Memorandum or (b) any other written information, report, financial
statement, exhibit or schedule furnished by or on behalf of Holdings or the
Borrower to the Administrative Agent or any Lender in connection with the
negotiation of any Loan Document or included therein or delivered pursuant
thereto, taken as a whole, contained or contains any material misstatement of
fact or omitted or omits to state any material fact (known to Holdings or
Borrower, in the case of any document not furnished by it) necessary to make the
statements therein, in the light of the circumstances under which they were or
are made, not misleading; provided that to the extent any such written
information, report, financial statement, exhibit or schedule was based upon or
constitutes

 

42



--------------------------------------------------------------------------------

a forecast or projection, each of Holdings and the Borrower represents only that
it acted in good faith and utilized reasonable assumptions and due care in the
preparation of such written information, report, financial statement, exhibit or
schedule (it being recognized by the Agents and Lenders that such forecasts or
projections as to future events are not to be viewed as facts and that actual
results during the period or periods covered by any such forecasts or
projections may differ materially and adversely from the forecasted or projected
results).

SECTION 3.16. Employee Benefit Plans. Each of the Borrower and its ERISA
Affiliates is in compliance in all material respects with the applicable
provisions of ERISA and the Code and the regulations and published
interpretations thereunder. No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events,
could reasonably be expected to result in material liability of the Borrower or
any of its ERISA Affiliates. The present value of all benefit liabilities under
each Plan (based on the assumptions used for purposes of Statement of Financial
Accounting Standards No. 87) did not, as of the last annual valuation date
applicable thereto, exceed by more than $ 1,000,000 the fair market value of the
assets of such Plan, and the present value of all benefit liabilities of all
underfunded Plans (based on the assumptions used for purposes of Statement of
Financial Accounting Standards No. 87) did not, as of the last annual valuation
dates applicable thereto, exceed by more than $ 1,000,000 the fair market value
of the assets of all such underfunded Plans.

SECTION 3.17. Environmental Matters. (a) Except as set forth in Schedule 3.17
and except with respect to any other matters that, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect, none of Holdings, the Borrower or any of the Subsidiaries (i) has failed
to comply with any Environmental Law or to obtain, maintain or comply with any
permit, license or other approval required under any Environmental Law, (ii) has
become subject to any Environmental Liability, (iii) has received notice of any
claim with respect to any Environmental Liability or (iv) knows of any basis for
any Environmental Liability.

(b) Since the date of this Agreement, there has been no change in the status of
the matters disclosed on Schedule 3.17 that, individually or in the aggregate,
has resulted in, or materially increased the likelihood of, a Material Adverse
Effect.

SECTION 3.18. Insurance. Schedule 3.18 sets forth a true, complete and correct
description of all insurance maintained by the Borrower or by the Borrower for
its Subsidiaries as of the date hereof and the Closing Date. As of each such
date, such insurance is in full force and effect and all premiums have been duly
paid. The Borrower and its Subsidiaries have insurance in such amounts and
covering such risks and liabilities as are in accordance with normal industry
practice.

SECTION 3.19. Security Documents. (a) The Guarantee and Collateral Agreement,
upon execution and delivery thereof by the parties thereto, will create in favor
of the Collateral Agent, for the ratable benefit of the Secured Parties, a
legal, valid and enforceable security interest in the Collateral (as defined in
the Guarantee and Collateral Agreement) and the proceeds thereof and (i) when
the Pledged Collateral (as

 

43



--------------------------------------------------------------------------------

defined in the Guarantee and Collateral Agreement) is delivered to the
collateral agent under the First Lien Credit Agreement (the “First Lien
Collateral Agent”) (who will hold such Pledged Collateral as bailee for
perfection for the Collateral Agent) or the Collateral Agent, and upon the First
Lien Collateral Agent or the Collateral Agent taking possession or control of
such Pledged Collateral with respect to which a security interest may be
perfected by possession or control (which possession or control shall be given
to the First Lien Collateral Agent or the Collateral Agent to the extent
possession or control by the Collateral Agent is required by the Guarantee and
Collateral Agreement and the Intercreditor Agreement), the Lien created under
the Guarantee and Collateral Agreement shall constitute a fully perfected Lien
on, and security interest in, all right, title and interest of the Loan Parties
in such Pledged Collateral, in each case prior and superior in right to any
other person, other than with respect to Liens expressly permitted by
Section 6.02, and (ii) when financing statements or other filings in appropriate
form are filed in the offices specified on Schedule 3.19(a) (or, in the case of
Collateral delivered after the date hereof in accordance with the provisions of
Section 5.12, in the appropriate filing offices), the Lien created under the
Guarantee and Collateral Agreement will constitute a fully perfected Lien on,
and security interest in, all right, title and interest of the Loan Parties in
such Collateral (other than such Collateral in which a security interest cannot
be perfected under the Uniform Commercial Code as in effect at the relevant time
in the relevant jurisdiction), in each case prior and superior in right to any
other person, other than with respect to Liens expressly permitted by
Section 6.02.

(b) Upon the recordation of the Guarantee and Collateral Agreement (or a
short-form security agreement in form and substance reasonably satisfactory to
the Borrower and the Collateral Agent) with the United States Patent and
Trademark Office and the United States Copyright Office, together with the
financing statements or such other filings in appropriate form filed in the
offices specified on Schedule 3.19(a) (or, in the case of Collateral delivered
after the date hereof in accordance with the provisions of Section 5.12, in the
appropriate filing offices), the Lien created under the Guarantee and Collateral
Agreement shall constitute a fully perfected Lien on, and security interest in,
all right, title and interest of the Loan Parties in Patents and Trademarks (as
each term is defined in the Guarantee and Collateral Agreement) registered or
applied for with the United States Patent and Trademark Office or Copyrights (as
defined in such Guarantee and Collateral Agreement) registered or applied for
with the United States Copyright Office, as the case may be, in each case prior
and superior in right to any other person, other than with respect to Liens
expressly permitted by Section 6.02 (it being understood that subsequent
recordings in the United States Patent and Trademark Office and the United
States Copyright Office may be necessary to perfect a Lien on registered or
applied for Patents, Trademarks, or Copyrights, acquired by the Loan Parties
after the date hereof).

(c) The Mortgages are effective to create in favor of the Collateral Agent, for
the ratable benefit of the Secured Parties, a legal, valid and enforceable Lien
on all of the Loan Parties’ right, title and interest in and to the Mortgaged
Property thereunder and the proceeds thereof, and when the Mortgages are filed
in the offices specified on Schedule 3.19(c) (or, in the case of any Mortgage
executed and delivered after the date hereof in accordance with the provisions
of Section 5.12, when such Mortgage is filed in

 

44



--------------------------------------------------------------------------------

the offices specified in the local counsel opinion delivered with respect
thereto), the Mortgages shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Loan Parties in such Mortgaged
Property and the proceeds thereof, in each case prior and superior in right to
any other person, other than with respect to the rights of persons pursuant to
Liens expressly permitted by Section 6.02 or by such Mortgage.

SECTION 3.20. Location of Real Property and Leased Premises. (a)
Schedule 3.20(a) lists completely and correctly as of the Closing Date all
material real property owned by the Borrower and the Subsidiaries and the
addresses thereof. As of the Closing Date, the Borrower and the Subsidiaries own
in fee all the real property set forth on Schedule 3.20(a), except (i) for minor
defects in title and other encumbrances that constitute Liens permitted by
Section 6.02 that do not interfere with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes
and (ii) as could not reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.

(b) Schedule 3.20(b) lists completely and correctly as of the Closing Date all
material real property leased by the Borrower and the Subsidiaries and the
addresses thereof. As of the Closing Date, the Borrower and the Subsidiaries
have valid leases in all the real property set forth on Schedule 3.20(b), except
(i) for minor defects in title and other encumbrances that constitute Liens
permitted by Section 6.02 that do not interfere with its ability to conduct its
business as currently conducted or to utilize such properties for their intended
purposes and (ii) as could not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

SECTION 3.21. Labor Matters. As of the date hereof and the Closing Date, there
are no strikes, lockouts or slowdowns against Holdings, the Borrower or any
Subsidiary pending or, to the knowledge of Holdings or the Borrower, threatened.
The hours worked by and payments made to employees of Holdings, the Borrower and
the Subsidiaries have not been in violation of the Fair Labor Standards Act or
any other applicable Federal, state, local or foreign law dealing with such
matters in any manner which could reasonably be expected to result in a Material
Adverse Effect. All payments due from Holdings, the Borrower or any Subsidiary,
or for which any claim may be made against Holdings, the Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of
Holdings, the Borrower or such Subsidiary except where the failure to do so
could not reasonably be expected to result in a Material Adverse Effect. The
consummation of the Transactions will not give rise to any right of termination
or right of renegotiation on the part of any union under any collective
bargaining agreement to which Holdings, the Borrower or any Subsidiary is bound.

SECTION 3.22. Solvency. Immediately after the consummation of the Transactions
to occur on the Closing Date and immediately following the making of each Loan
and after giving effect to the application of the proceeds of each Loan on the
Closing Date, (a) the fair value of the assets of each Loan Party, at a fair
valuation, will exceed its debts and liabilities, subordinated, contingent or
otherwise; (b) the present fair

 

45



--------------------------------------------------------------------------------

saleable value of the property of each Loan Party will be greater than the
amount that will be required to pay the probable liability of its debts and
other liabilities, subordinated, contingent or otherwise, as such debts and
other liabilities become absolute and matured; (c) each Loan Party will be able
to pay its debts and liabilities, subordinated, contingent or otherwise, as such
debts and liabilities become absolute and matured; and (d) each Loan Party will
not have unreasonably small capital with which to conduct the business in which
it is engaged as such business is now conducted and is proposed to be conducted
following the Closing Date.

SECTION 3.23. Sanctioned Persons. None of Holdings, the Borrower or any
Subsidiary nor, to the knowledge of the Borrower, any director, officer, agent,
employee or Affiliate of Holdings, the Borrower or any Subsidiary is currently
subject to any U.S. sanctions administered by the Office of Foreign Assets
Control of the U.S. Treasury Department (“OFAC”); and the Borrower will not
directly or indirectly use the proceeds of the Loans or otherwise make available
such proceeds to any person, for the purpose of financing the activities of any
person currently subject to any U.S. sanctions administered by OFAC.

ARTICLE IV

Conditions of Lending

The obligations of the Lenders to make Loans hereunder are subject to the
satisfaction of the following conditions:

SECTION 4.01. All Credit Events. On the date of each Borrowing (other than a
conversion or a continuation of a Borrowing) (each such event being called a
“Credit Event”):

(a) The Administrative Agent shall have received a notice of such Borrowing as
required by Section 2.03 (or such notice shall have been deemed given in
accordance with Section 2.02).

(b) The representations and warranties set forth in Article III and in each
other Loan Document shall be true and correct in all material respects on and as
of the date of such Credit Event with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects on and as of such
earlier date.

(c) At the time of and immediately after such Credit Event, no Default or Event
of Default shall have occurred and be continuing.

Each Credit Event shall be deemed to constitute a representation and warranty by
the Borrower and Holdings on the date of such Credit Event as to the matters
specified in paragraphs (b) and (c) of this Section 4.01.

 

46



--------------------------------------------------------------------------------

SECTION 4.02. First Credit Event. On the Closing Date:

(a) The Administrative Agent shall have received, on behalf of itself and the
Lenders, a favorable written opinion of (i) Skadden, Arps, Slate, Meagher & Flom
LLP, counsel for Holdings and the Borrower, substantially to the effect set
forth in Exhibit G-1, and (ii) each local counsel listed on Schedule 4.02(a),
substantially to the effect set forth in Exhibit G-2, in each case (A) dated the
Closing Date, (B) addressed to the Administrative Agent and the Lenders, and
(C) covering such other matters relating to the Loan Documents and the
Transactions as the Administrative Agent shall reasonably request, and Holdings
and the Borrower hereby request such counsel to deliver such opinions.

(b) All legal matters incident to this Agreement, the Borrowings hereunder and
the other Loan Documents shall be satisfactory to the Lenders and to the
Administrative Agent.

(c) The Administrative Agent shall have received (i) a copy of the certificate
or articles of incorporation, including all amendments thereto, of each Loan
Party, certified as of a recent date by the Secretary of State of the state of
its organization, and a certificate as to the good standing of each Loan Party
as of a recent date, from such Secretary of State; (ii) a certificate of the
Secretary or Assistant Secretary of each Loan Party dated the Closing Date and
certifying (A) that attached thereto is a true and complete copy of the by-laws
of such Loan Party as in effect on the Closing Date and at all times since, or
prior to, the date of the resolutions described in clause (B) below, (B) that
attached thereto is a true and complete copy of resolutions duly adopted by the
Board of Directors of such Loan Party authorizing the execution, delivery and
performance of the Loan Documents to which such person is a party and, in the
case of the Borrower, the borrowings hereunder, and that such resolutions have
not been modified, rescinded or amended and are in full force and effect,
(C) that the certificate or articles of incorporation of such Loan Party have
not been amended since the date of the last amendment thereto shown on the
certificate of good standing furnished pursuant to clause (i) above or reflected
in the certified documents furnished by such Secretary of State, and (D) as to
the incumbency and specimen signature of each officer executing any Loan
Document or any other document delivered in connection herewith on behalf of
such Loan Party; (iii) a certificate of another officer as to the incumbency and
specimen signature of the Secretary or Assistant Secretary executing the
certificate pursuant to clause (ii) above; and (iv) such other documents as the
Lenders or the Administrative Agent may reasonably request.

(d) The Administrative Agent shall have received a certificate, dated the
Closing Date and signed by a Financial Officer of the Borrower, confirming
compliance with the conditions precedent set forth in paragraphs (b) and (c) of
Section 4.01.

(e) The Administrative Agent shall have received all Fees and other amounts due
and payable on or prior to the Closing Date, including, to the extent invoiced,
reimbursement or payment of all out-of-pocket expenses required to be reimbursed
or paid by the Borrower hereunder or under any other Loan Document.

 

47



--------------------------------------------------------------------------------

(f) The Security Documents shall have been duly executed by each Loan Party that
is to be a party thereto and shall be in full force and effect on the Closing
Date. The Collateral Agent on behalf of the Secured Parties shall have a
security interest in the Collateral of the type and priority described in each
Security Document.

(g) The Collateral Agent shall have received a Perfection Certificate with
respect to the Loan Parties dated the Closing Date and duly executed by a
Responsible Officer of Holdings and the Borrower, and shall have received the
results of a search of the Uniform Commercial Code filings (or equivalent
filings) made with respect to the Loan Parties in the states (or other
jurisdictions) of formation of such persons, and, to the extent required by the
Collateral Agent, in which the chief executive office of each such person is
located and in the other jurisdictions in which such persons maintain property,
in each case as indicated on such Perfection Certificate, together with copies
of the financing statements (or similar documents) disclosed by such search, and
accompanied by evidence satisfactory to the Collateral Agent that the Liens
indicated in any such financing statement (or similar document) would be
permitted under Section 6.02 or have been or will be contemporaneously released
or terminated.

(h) (i) Each of the Security Documents, in form and substance satisfactory to
the Lenders, relating to each of the Mortgaged Properties shall have been duly
executed by the parties thereto and delivered to the Collateral Agent and shall
be in full force and effect, (ii) each of such Mortgaged Properties shall not be
subject to any Lien other than those permitted under Section 6.02, (iii) each of
such Security Documents shall have been filed and recorded in the recording
office as specified on Schedule 3.19(c) (or a lender’s title insurance policy,
in form and substance reasonably acceptable to the Collateral Agent, insuring
such Security Document as a first lien on such Mortgaged Property (subject to
any Lien permitted by Section 6.02 or such Mortgage) shall have been received by
the Collateral Agent) and, in connection therewith, the Collateral Agent shall
have received evidence satisfactory to it of each such filing and recordation
and (iv) the Collateral Agent shall have received such other documents,
including a policy or policies of title insurance issued by a nationally
recognized title insurance company, together with such endorsements, coinsurance
and reinsurance as may be reasonably requested by the Collateral Agent, insuring
the Mortgages as valid first liens on the Mortgaged Properties, free of Liens
other than those permitted under Section 6.02 or such Mortgage, together with
such surveys, abstracts, appraisals and legal opinions required to be furnished
pursuant to the terms of the Mortgages or as reasonably requested by the
Collateral Agent.

(i) The Administrative Agent shall have received a copy of, or a certificate as
to coverage under, the insurance policies required by Section 5.02 and the
applicable provisions of the Security Documents, each of which shall be endorsed
or otherwise amended to include a customary lender’s loss payable endorsement
and to name the Collateral Agent as additional insured, in form and substance
reasonably satisfactory to the Administrative Agent.

(j) Holdings shall have received gross cash proceeds of not less than
$62,200,000 from the Equity Contributions.

 

48



--------------------------------------------------------------------------------

(k) The Borrower shall have received gross cash proceeds of not less than
$230,000,000 from the borrowing of term loans pursuant to the First Lien Credit
Agreement. The terms and conditions of the First Lien Loan Documents (including
the Intercreditor Agreement) shall be satisfactory to the Administrative Agent.
The Administrative Agent shall have received copies of the First Lien Loan
Documents fully executed by all parties thereto.

(l) All principal, premium, if any, interest, fees and other amounts due or
outstanding under the Existing Debt shall have been paid in full, the
commitments thereunder terminated and all guarantees and security in support
thereof discharged and released, and the Administrative Agent shall have
received reasonably satisfactory evidence thereof. Immediately after giving
effect to the Transactions and the other transactions contemplated hereby,
Holdings, the Borrower and the Subsidiaries shall have outstanding no
Indebtedness or preferred stock other than (a) Indebtedness outstanding under
this Agreement, (b) Indebtedness set forth on Schedule 6.01, (c) Indebtedness
outstanding under the First Lien Credit Agreement and (d) other Indebtedness
permitted to be incurred under this Agreement in an aggregate outstanding
principal amount not in excess of $1,000,000.

(m) BTI Telecom Corp., a Subsidiary Guarantor, shall have given an irrevocable
notice of redemption for all the outstanding BTI Telecom Notes, and the Borrower
shall have deposited $19,340,872 in an account in which the collateral agent
under the First Lien Credit Agreement has exclusive dominion and control,
including the exclusive right of withdrawal, over such account until all
indentures covering the BTI Telecom Notes have been discharged.

(n) The Lenders shall have received the financial statements and opinion
referred to in Section 3.05, none of which shall demonstrate a material adverse
change in the financial condition of the Borrower from (and shall not otherwise
be materially inconsistent with) the financial statements or forecasts
previously provided to the Lenders.

(o) The Administrative Agent shall have received a certificate from a Financial
Officer of Holdings certifying that Holdings and its subsidiaries, on a
consolidated basis after giving effect to the Transactions to occur on the
Closing Date, are solvent (determined in a manner consistent with the
representation in Section 3.22).

(p) All requisite Governmental Authorities and third parties set forth on
Schedule 3.04 shall have approved or consented to the Transactions and the other
transactions contemplated hereby to the extent required, all applicable appeal
periods shall have expired and there shall not be any pending or threatened
litigation, governmental, administrative or judicial action that could
reasonably be expected to restrain, prevent or impose materially burdensome
conditions on the Transactions or the other transactions contemplated hereby,
except as identified on Schedule 3.04.

(q) The Lenders shall have received, to the extent requested, all documentation
and other information required by regulatory authorities under applicable “know
your customer” and anti-money laundering rules and regulations, including the
USA PATRIOT Act.

 

49



--------------------------------------------------------------------------------

(r) Except for the Disclosed Matters, there shall be no actions, suits or
proceedings at law or in equity or by or before any Governmental Authority now
pending or threatened against or affecting Holdings or the Borrower or any
Subsidiary or any business, property or rights of any such person that involve
any Loan Document or the Transactions.

ARTICLE V

Affirmative Covenants

Each of Holdings and the Borrower covenants and agrees with each Lender that so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan and all
Administrative Agent Fees and all other expenses or amounts payable under any
Loan Document shall have been paid in full, unless the Required Lenders shall
otherwise consent in writing, each of Holdings and the Borrower will, and will
cause each of the Subsidiaries to:

SECTION 5.01. Existence; Compliance with Laws; Businesses and Properties. (a) Do
or cause to be done all things necessary to preserve, renew and keep in full
force and effect its legal existence, except as otherwise expressly permitted
under Section 6.05.

(b) Do or cause to be done all things necessary to obtain, preserve, renew,
extend and keep in full force and effect the rights, licenses, permits,
franchises, authorizations, patents, copyrights, trademarks and trade names
material to the conduct of its business; maintain and operate such business in
substantially the manner in which it is presently conducted and operated; comply
in all material respects with all applicable laws, rules, regulations and
decrees and orders of any Governmental Authority, whether now in effect or
hereafter enacted, except where the failure to comply, individually or in the
aggregate, could not reasonably be expected to result in a Material Adverse
Effect; and at all times maintain and preserve all property material to the
conduct of such business and keep such property in good repair, working order
and condition (other than wear and tear occurring in the ordinary course of
business) and from time to time make, or cause to be made, all needful and
proper repairs, renewals, additions, improvements and replacements thereto
necessary in order that the business carried on in connection therewith may be
properly conducted at all times; provided that nothing in this Section 5.01
shall prevent (i) sales of property, consolidations or mergers in accordance
with Section 6.05; (ii) the withdrawal by Holdings, the Borrower or any of the
Subsidiaries of its qualification as a foreign corporation in any jurisdiction
where such withdrawal, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect; or (iii) the abandonment by
Holdings, the Borrower or any of the Subsidiaries of any rights, licenses,
permits, franchises, authorizations, patents, copyrights, trademarks and trade
names that such person reasonably determines are not useful to its business or
no longer commercially desirable.

 

50



--------------------------------------------------------------------------------

SECTION 5.02. Insurance. (a) Maintain, and cause each of its Subsidiaries to
maintain, insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which Holdings, the Borrower or such Subsidiary operates.
Without limiting the generality of the foregoing, the Loan Parties shall
maintain or cause to be maintained replacement value casualty insurance on the
Collateral under such policies of insurance, with such insurance companies, in
such amounts, with such deductibles, and covering such risks as are at all times
satisfactory to the Administrative Agent in its commercially reasonable
judgment. Each such policy of insurance shall (i) name the Collateral Agent for
the benefit of the Secured Parties as an additional insured thereunder as its
interests may appear and (ii) in the case of each business interruption and
casualty insurance policy, contain a loss payable clause or endorsement,
satisfactory in form and substance to the Administrative Agent, that names the
Collateral Agent for the benefit of the Secured Parties as the loss payee
thereunder for any covered loss in excess of $500,000 and provides for at least
10 days’ prior written notice to the Administrative Agent of any cancellation of
such policy.

(b) If at any time the area in which the Premises (as defined in the Mortgages)
are located is designated (i) a “flood hazard area” with an assigned “Federal
Flood Zone” designation in any Flood Insurance Rate Map published by the Federal
Emergency Management Agency (or any successor agency), obtain flood insurance in
such total amount as the Administrative Agent or the Collateral Agent may from
time to time require, and otherwise comply with the National Flood Insurance
Program as set forth in the Flood Disaster Protection Act of 1973, as it may be
amended from time to time, or (ii) a “Zone 1” area, obtain earthquake insurance
in such total amount as the Administrative Agent or the Collateral Agent may
from time to time require.

(c) With respect to any Mortgaged Property, carry and maintain comprehensive
general liability insurance including the “Technology General Liability
Extension Endorsement” and coverage on an occurrence basis against claims made
for personal injury (including bodily injury, death and property damage) with a
per occurrence limit of $1,000,000 and $2,000,000 in the aggregate and umbrella
liability insurance for a combined single limit of no less than $35,000,000,
naming the Collateral Agent as an additional insured, on forms satisfactory to
the Collateral Agent.

(d) Notify the Administrative Agent and the Collateral Agent promptly whenever
any separate insurance concurrent in form or contributing in the event of loss
with that required to be maintained under this Section 5.02 is taken out by any
Loan Party; and promptly deliver to the Administrative Agent and the Collateral
Agent a duplicate original copy of such policy or policies.

SECTION 5.03. Taxes and Claims. Pay and discharge promptly when due all taxes,
assessments and governmental charges or levies imposed upon it or upon its
income or profits or in respect of its property, as well as all lawful claims
for labor, materials and supplies or otherwise, before the same shall become
delinquent or in default, that, if unpaid, might give rise to a Lien upon such
properties or any part thereof;

 

51



--------------------------------------------------------------------------------

provided, however, that such payment and discharge shall not be required with
respect to any such tax, assessment, charge, levy or claim so long as (i) such
tax or claim (including any interest, penalties and additions thereto), together
with all other taxes or claims (including any interest, penalties and additions
thereto) then remaining unpaid, does not exceed $500,000 in the aggregate or
(ii) the validity or amount thereof shall be contested in good faith by
appropriate proceedings and the Borrower shall have set aside on its books
adequate reserves with respect thereto in accordance with GAAP and such contest
operates to suspend collection of the contested obligation, tax, assessment or
charge and enforcement of a Lien and, in the case of a Mortgaged Property, there
is no risk of forfeiture of such property.

SECTION 5.04. Financial Statements, Reports, etc. In the case of Holdings,
furnish to the Administrative Agent, which shall furnish to each Lender:

(a) within 90 days after the end of each fiscal year, beginning with the fiscal
year ending December 31, 2007, its consolidated balance sheet and related
statements of income, stockholders’ equity and cash flows showing the financial
condition of Holdings and its consolidated Subsidiaries as of the close of such
fiscal year and the results of its operations and the operations of such
Subsidiaries during such year, together with comparative figures for the
immediately preceding fiscal year, all audited by BDO Seidman, LLP or other
independent public accountants of recognized national standing and accompanied
by an opinion of such accountants (which opinion shall be without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements fairly present the financial condition and results of
operations of Holdings and its consolidated Subsidiaries on a consolidated basis
in accordance with GAAP consistently applied;

(b) within 45 days after the end of each of the first three fiscal quarters of
each fiscal year, beginning with the fiscal quarter ending September 30, 2007,
its consolidated balance sheet and related statements of income, stockholders’
equity and cash flows showing the financial condition of Holdings and its
consolidated Subsidiaries as of the close of such fiscal quarter and the results
of its operations and the operations of such Subsidiaries during such fiscal
quarter and the then elapsed portion of the fiscal year, and comparative figures
for the same periods in the immediately preceding fiscal year, all certified by
one of its Financial Officers as fairly presenting the financial condition and
results of operations of Holdings and its consolidated Subsidiaries on a
consolidated basis in accordance with GAAP consistently applied, subject to
normal year-end audit adjustments;

(c) concurrently with any delivery of financial statements under paragraph (a),
or (b) above, a certificate of the accounting firm (in the case of
paragraph (a)) or Financial Officer (in the case of paragraph (a), to the extent
not included in a certificate of the accounting firm, and paragraph (b)) opining
on or certifying such statements (which certificate, when furnished by an
accounting firm, may be limited to accounting matters and/or compliance with the
financial covenants hereunder and disclaim responsibility for legal
interpretations) (i) certifying that no Event of Default or Default has occurred
or, if

 

52



--------------------------------------------------------------------------------

such an Event of Default or Default has occurred, specifying the nature and
extent thereof and any corrective action taken or proposed to be taken with
respect thereto and (ii) setting forth computations in reasonable detail
satisfactory to the Administrative Agent demonstrating compliance with the
covenants contained in Sections 6.10, 6.11, 6.12 and 6.13 and, in the case of a
certificate delivered with the financial statements required by paragraph (a)
above, setting forth Holdings’ calculation of Excess Cash Flow;

(d) within 90 days after the beginning of each fiscal year of Holdings, a
detailed consolidated budget for such fiscal year (including a projected
consolidated balance sheet and related statements of projected operations and
cash flows as of the end of and for such fiscal year and setting forth the
assumptions used for purposes of preparing such budget) and, promptly when
available, any significant revisions of such budget;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by Holdings, the
Borrower or any Subsidiary with the Securities and Exchange Commission, or any
Governmental Authority succeeding to any or all of the functions of said
Commission, or with any national securities exchange, or distributed to its
shareholders generally, as the case may be;

(f) promptly after the receipt thereof by Holdings or the Borrower or any of
their respective subsidiaries, a copy of any final “management letter” received
by any such person from its certified public accountants and the management’s
response thereto;

(g) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the USA PATRIOT Act;

(h) promptly after the request by the Administrative Agent or any Lender, on and
after the effectiveness of the applicable provisions of the Pension Act, copies
of (i) any documents described in Section 101(k)(1) of ERISA that the Borrower
or any of its ERISA Affiliates may request with respect to any Multiemployer
Plan and (ii) any notices described in Section 101(l)(1) of ERISA that the
Borrower or any of its ERISA Affiliates may request with respect to any
Multiemployer Plan; provided that if the Borrower or any of its ERISA Affiliates
has not requested such documents or notices from the administrator or sponsor of
the applicable Multiemployer Plan, the Borrower or the applicable ERISA
Affiliate shall promptly make a request for such documents or notices from such
administrator or sponsor and shall provide copies of such documents and notices
promptly after receipt thereof; and

(i) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdings, the Borrower
or any Subsidiary, or compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

 

53



--------------------------------------------------------------------------------

SECTION 5.05. Litigation and Other Notices. Furnish to the Administrative Agent
and each Lender prompt written notice of the following:

(a) any Event of Default or Default, specifying the nature and extent thereof
and the corrective action (if any) taken or proposed to be taken with respect
thereto;

(b) the filing or commencement of, or any written non-frivolous (as reasonably
determined in good faith by a Responsible Officer of Holdings or the Borrower)
threat or written non-frivolous (as reasonably determined in good faith by a
Responsible Officer of Holdings or the Borrower) notice of intention of any
person to file or commence (in each case, that is actually received by a
Responsible Officer of Holdings or the Borrower), any action, suit or
proceeding, whether at law or in equity or by or before any Governmental
Authority, against the Borrower or any Affiliate thereof that could reasonably
be expected to result in a Material Adverse Effect;

(c) any development that has resulted in, or could reasonably be expected to
result in, a Material Adverse Effect; and

(d) any change in Holdings’ corporate rating by S&P, in Holdings’ corporate
family rating by Moody’s or in the ratings of the Loans by S&P or Moody’s, or
any written notice actually received from either such agency indicating its
intent to effect such a change or to place Holdings or the Loans on a
“CreditWatch” or “WatchList” or any substantially similar list maintained by S&P
or Moody’s, in each case with negative implications, or its cessation of, or its
intent to cease, rating Holdings or the Loans .

SECTION 5.06. Information Regarding Collateral. (a) Except in connection with a
transaction permitted by Section 6.05 following which any Loan Party shall cease
to be a Loan Party, furnish to the Administrative Agent prompt written notice of
any change (i) in any Loan Party’s corporate name, (ii) in the jurisdiction of
organization or formation of any Loan Party, (iii) in any Loan Party’s identity
or corporate structure or (iv) in any Loan Party’s Federal Taxpayer
Identification Number. Holdings and the Borrower agree not to effect or permit
any change referred to in the preceding sentence unless all filings have been
made under the Uniform Commercial Code or otherwise that are required in order
for the Collateral Agent to continue at all times following such change to have
a valid, legal and perfected security interest in all the Collateral as
contemplated hereunder and by the Security Documents. Holdings and the Borrower
also agree promptly to notify the Administrative Agent if any material portion
of the Collateral is damaged or destroyed.

(b) In the case of the Borrower, each year, at the time of delivery of the
annual financial statements with respect to the preceding fiscal year pursuant
to Section 5.04(a), deliver to the Administrative Agent a certificate of a
Financial Officer setting forth the information required pursuant to Section 2
of the Perfection Certificate or confirming that there has been no change in
such information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.06.

 

54



--------------------------------------------------------------------------------

SECTION 5.07. Maintaining Records; Access to Properties and Inspections;
Maintenance of Ratings. Keep proper books of record and account in which full,
true and correct entries in conformity with GAAP and all requirements of law are
made of all dealings and transactions in relation to its business and
activities. Each Loan Party will, and will cause each of its subsidiaries to,
permit any representatives designated by the Administrative Agent (who shall
designate such representatives with the consent, or at the direction, of the
Required Lenders) to visit and inspect the financial records and the properties
of such person not more than once each fiscal year prior to an Event of Default
at reasonable times and as often as reasonably requested during the continuance
of an Event of Default and to make extracts from and copies of such financial
records, and permit any representatives designated by the Administrative Agent
(who shall designate such representatives with the consent, or at the direction,
of the Required Lenders) to discuss the affairs, finances and condition of such
person with the officers thereof and independent accountants therefor.

SECTION 5.08. Use of Proceeds. Use the proceeds of the Loans only for the
purposes specified in the introductory statement to this Agreement.

SECTION 5.09. Employee Benefits. (a) Comply in all material respects with the
applicable provisions of ERISA and the Code and (b) furnish to the
Administrative Agent as soon as possible after, and in any event within ten days
after any responsible officer of Holdings, the Borrower or any ERISA Affiliate
knows or has reason to know that, any ERISA Event has occurred that, alone or
together with any other ERISA Event could reasonably be expected to result in
liability of the Borrower or any ERISA Affiliate in an aggregate amount
exceeding $1,000,000, a statement of a Financial Officer of Holdings or the
Borrower setting forth details as to such ERISA Event and the action, if any,
that Holdings or the Borrower proposes to take with respect thereto.

SECTION 5.10. Compliance with Environmental Laws. Comply, and use commercially
reasonable efforts to cause all lessees and other persons occupying its
properties to comply, in all material respects with all Environmental Laws
applicable to its operations and properties; obtain and renew all material
environmental permits necessary for its operations and properties; and conduct
any remedial action required by and in accordance with Environmental Laws;
provided, however, that none of Holdings, the Borrower or any Subsidiary shall
be required to undertake any remedial action required by Environmental Laws to
the extent that its obligation to do so is being contested in good faith and by
proper proceedings and appropriate reserves are being maintained with respect to
such circumstances in accordance with GAAP.

SECTION 5.11. Preparation of Environmental Reports. If a Default caused by
reason of a breach of Section 3.17 or Section 5.10 shall have occurred and be
continuing for more than 20 Business Days without Holdings, the Borrower or any
Subsidiary commencing activities reasonably likely to cure such Default, at the
written request of the Required Lenders through the Administrative Agent,
provide to the Lenders within 45 days after such request, at the expense of the
Loan Parties, an environmental site assessment report regarding the matters
which are the subject of such Default prepared by an environmental consulting
firm reasonably acceptable to the Administrative Agent and indicating the
presence or absence of Hazardous Materials and the estimated cost of any
compliance or remedial action in connection with such Default.

 

55



--------------------------------------------------------------------------------

SECTION 5.12. Further Assurances. Execute any and all further documents,
financing statements, agreements and instruments, and take all further action
(including filing Uniform Commercial Code and other financing statements,
mortgages and deeds of trust) that may be required under applicable law, or that
the Required Lenders, the Administrative Agent or the Collateral Agent may
reasonably request, in order to effectuate the transactions contemplated by the
Loan Documents and in order to grant, preserve, protect and perfect the validity
and first priority of the security interests created or intended to be created
hereunder and by the Security Documents. The Borrower will cause any
subsequently acquired or organized Domestic Subsidiary (and, to the extent no
adverse tax consequences to Holdings or any of its Subsidiaries would result
therefrom, Foreign Subsidiary) to become a Loan Party by executing or joining
the Guarantee and Collateral Agreement and each applicable Security Document in
favor of the Collateral Agent. In addition, from time to time, each Loan Party
will, at its cost and expense, promptly secure the Obligations by pledging or
creating, or causing to be pledged or created, in accordance hereunder and with
the applicable Security Documents, perfected security interests with respect to
such of its assets and properties intended to comprise Collateral hereunder and
under the Security Documents as the Administrative Agent or the Required Lenders
shall designate (it being understood that it is the intent of the parties that
the Obligations shall be secured by substantially all the assets of the Borrower
and its Subsidiaries (including real and other properties acquired subsequent to
the Closing Date but subject to the exceptions described herein and in the
Security Documents)). Such security interests and Liens on the Collateral will
be created under the Security Documents and other security agreements,
mortgages, deeds of trust and other instruments and documents in form and
substance reasonably satisfactory to the Collateral Agent, and the relevant Loan
Party shall deliver or cause to be delivered to the Lenders all such instruments
and documents (including legal opinions, title insurance policies and lien
searches) as the Collateral Agent shall reasonably request to evidence
compliance with this Section; provided, that Mortgages and related documents
reasonably requested by the Collateral Agent shall be provided only in respect
of fee owned property promptly following the request of the Collateral Agent and
only in respect of such property having a book value in excess of $250,000
individually (and in furtherance of the foregoing, the Borrower will give prompt
notice to the Administrative Agent of the acquisition by any Loan Party of any
such real property interests). Each of the Loan Parties agrees to provide such
evidence as the Collateral Agent shall reasonably request as to the perfection
and priority status of each such security interest and Lien.

SECTION 5.13. Interest Rate Protection. No later than the 90th day after the
Closing Date, the Borrower shall enter into, and for a minimum of two years
thereafter maintain, Hedging Agreements reasonably acceptable to the
Administrative Agent that result in at least 50% of the aggregate principal
amount of the sum of (a) the Loans and (b) the term loans under the First Lien
Credit Agreement being effectively subject to a fixed or maximum interest rate
reasonably acceptable to the Administrative Agent.

 

56



--------------------------------------------------------------------------------

ARTICLE VI

Negative Covenants

Each of Holdings and the Borrower covenants and agrees with each Lender that, so
long as this Agreement shall remain in effect and until the Commitments have
been terminated and the principal of and interest on each Loan and all
Administrative Agent Fees and all other expenses or amounts payable under any
Loan Document have been paid in full, unless the Required Lenders shall
otherwise consent in writing, neither Holdings nor the Borrower will, nor will
they cause or permit any of the Subsidiaries to:

SECTION 6.01. Indebtedness. Incur, create, assume or permit to exist any
Indebtedness, except:

(a) Indebtedness created hereunder and under the other Loan Documents;

(b) intercompany Indebtedness of Holdings and the Subsidiaries to the extent
permitted by Section 6.04(c);

(c) Indebtedness of Holdings or any Subsidiary incurred to finance the
acquisition, construction, improvement or lease of any equipment, fixed or
capital assets, and extensions, renewals, refinancings and replacements of any
such Indebtedness that do not increase the outstanding principal amount thereof;
provided that (i) such Indebtedness is incurred prior to or within 120 days
after such acquisition or lease or the completion of such construction or
improvement and (ii) the aggregate principal amount of Indebtedness permitted by
this Section 6.01(c), when combined with the aggregate principal amount of all
Capital Lease Obligations and Synthetic Lease Obligations incurred pursuant to
Section 6.01(d), shall not exceed $10,000,000 at any time outstanding;

(d) Capital Lease Obligations and Synthetic Lease Obligations (including those
arising in connection with any sale and lease-back transaction permitted
pursuant to Section 6.03) in an aggregate principal amount, when combined with
the aggregate principal amount of all Indebtedness incurred pursuant to
Section 6.01(c), not in excess of $10,000,000 at any time outstanding;

(e) Indebtedness under statutory or regulatory obligations, bankers’
acceptances, governmental contracts, or with respect to workers’ compensation
claims, and Indebtedness (other than Indebtedness for borrowed money) pursuant
to any guaranties, performance bonds, letters of credit, surety bonds, pledges,
deposits, return of money bonds or other arrangements made to secure the
performance of tenders, bids, contracts, leases, franchises, surety, statutory,
regulatory or other similar governmental obligations, appeal bonds or similar
obligations incurred in the ordinary course of business;

(f) Indebtedness incurred under the First Lien Credit Agreement and the other
First Lien Loan Documents in an aggregate principal amount not exceeding
$265,000,000 at any time outstanding, and subject to the terms of the
Intercreditor Agreement, Indebtedness incurred to extend, refinance, renew or
replace such Indebtedness;

 

57



--------------------------------------------------------------------------------

(g) Indebtedness incurred by Holdings or any of its Subsidiaries arising from
agreements providing for indemnification, adjustment of purchase price or
similar obligations, or from guaranties or letters of credit, surety bonds or
performance bonds securing the performance of Holdings or any such Subsidiary
pursuant to such agreements, in connection with Permitted Acquisitions or
permitted dispositions of any business, assets or Subsidiary of Holdings or any
of its Subsidiaries;

(h) Indebtedness in respect of netting services, overdraft protections and
otherwise in connection with deposit accounts;

(i) Guarantees (other than in respect of Indebtedness for borrowed money) in the
ordinary course of business of the obligations of suppliers, customers,
franchisees and licensees of Holdings and its Subsidiaries;

(j) Guarantees of Indebtedness otherwise permitted to be incurred pursuant to
this Section 6.01; provided, that if the Indebtedness that is being Guaranteed
is unsecured and/or subordinated to the Obligations, the Guarantee shall also be
unsecured and/or subordinated to the Obligations;

(k) Indebtedness existing on the Closing Date and described in Schedule 6.01,
but not any extensions, renewals, refinancings or replacements of such
Indebtedness except (i) extensions, renewals, refinancings and replacements
expressly provided for in the agreements evidencing any such Indebtedness as the
same are in effect on the date of this Agreement and (ii) extensions, renewals,
refinancings and replacements of any such Indebtedness if the terms and
conditions thereof are not less favorable to the obligor thereon or to the
Lenders than the Indebtedness being extended, renewed, refinanced or replaced,
and the average life to maturity thereof is greater than or equal to that of the
Indebtedness being extended, renewed, refinanced or replaced; provided, such
Indebtedness permitted under the immediately preceding clause (i) or (ii) above
shall not (A) include Indebtedness of an obligor that was not an obligor with
respect to the Indebtedness being extended, renewed or refinanced, (B) exceed in
a principal amount the Indebtedness being extended, renewed, refinanced or
replaced plus the amount of any interest, premium, or penalties required to be
paid thereon plus fees and expenses associated therewith or (C) be incurred,
created or assumed if any Default or Event of Default has occurred and is
continuing or would result therefrom;

(l) (i) Indebtedness of a person or Indebtedness attaching to assets of a person
that, in either case, becomes a Subsidiary or Indebtedness attaching to assets
that are acquired by Holdings or any of the Subsidiaries, in each case after the
Closing Date (including pursuant to a Permitted Acquisition), in an aggregate
amount not to exceed $10,000,000 at any one time outstanding, provided that

 

58



--------------------------------------------------------------------------------

(x) such Indebtedness existed at the time such person became a Subsidiary or at
the time such assets were acquired and, in each case, was not created in
anticipation thereof and (y) such Indebtedness is not Guaranteed in any respect
by Holdings or any Subsidiary (other than by any such person that so becomes a
Subsidiary), and (ii) any extensions, renewals, refinancings and replacements of
any Indebtedness specified in subclause (i) above, provided, that (1) the
principal amount of any such Indebtedness is not increased above the principal
amount thereof outstanding immediately prior to such extension, renewal,
refinancing or replacement plus the amount of any interest, premium or penalties
required to be paid thereon plus fees and expenses associated therewith, (2) the
direct and contingent obligors with respect to such Indebtedness are not changed
and (3) such Indebtedness shall not be secured by any assets other than the
assets securing the Indebtedness being renewed, extended or refinanced;

(m) Indebtedness in respect of Hedging Agreements permitted pursuant to
Section 6.04; and

(n) other Indebtedness of Holdings or the Subsidiaries in an aggregate principal
amount not exceeding $10,000,000 at any time outstanding; provided that, except
as permitted by Section 6.02(r) or (s), such Indebtedness shall be unsecured.

SECTION 6.02. Liens. Create, incur, assume or permit to exist any Lien on any
property or assets (including Equity Interests or other securities of any
person, including the Borrower or any Subsidiary) now owned or hereafter
acquired by it or on any income or revenues or rights in respect of any thereof,
except:

(a) Liens on property or assets of Holdings and its Subsidiaries existing on the
date hereof and set forth in Schedule 6.02 or on a title report delivered
pursuant to Section 4.02(h) or Section 5.12; provided that such Liens shall
secure only those obligations which they secure on the date hereof and
extensions, renewals, refinancings and replacements thereof permitted hereunder;

(b) any Lien created under the Loan Documents;

(c) any Lien existing on any property or asset prior to the acquisition thereof
by Holdings or any Subsidiary or existing on any property or assets of any
person that becomes a Subsidiary after the date hereof prior to the time such
person becomes a Subsidiary (including pursuant to a Permitted Acquisition), and
Liens securing Indebtedness permitted pursuant to Section 6.01(m) above, as the
case may be; provided that (i) such Lien is not created in contemplation of or
in connection with such acquisition or such person becoming a Subsidiary,
(ii) such Lien does not apply to any other property or assets of Holdings, the
Borrower or any Subsidiary and (iii) such Lien secures only those obligations
which it secures on the date of such acquisition or the date such person becomes
a Subsidiary (and extensions, renewals, refinancings and replacements thereof),
as the case may be;

 

59



--------------------------------------------------------------------------------

(d) any First Priority Lien;

(e) Liens for taxes not yet due or which are being contested in compliance with
Section 5.03;

(f) carriers’, warehousemen’s, landlords’ mechanics’, materialmen’s,
repairmen’s, banks’ (including rights of set-off) or other like Liens arising in
the ordinary course of business or imposed by law and securing obligations that
are not due and payable or which are being contested in compliance with
Section 5.03;

(g) pledges and deposits made (including in respect of letters of credit) and
letters of credit provided in the ordinary course of business in compliance with
workmen’s compensation, unemployment insurance and other social security laws or
regulations;

(h) deposits to secure the performance of bids, tenders, contracts (other than
for Indebtedness), leases (other than Capital Lease Obligations), statutory,
regulatory or other similar governmental obligations, surety and appeal bonds,
performance bonds, return of money bonds, bankers’ acceptances, government
contracts, and letters of credit provided (and deposits to secure such letters
of credit) in connection with any of the foregoing, and other obligations of a
like nature incurred in the ordinary course of business;

(i) zoning (or similar) restrictions, easements, rights-of-way, restrictions on
use of real property and other similar encumbrances incurred in the ordinary
course of business which, in the aggregate, are not substantial in amount and do
not materially detract from the value of the property subject thereto or
materially interfere with the ordinary conduct of the business of Holdings or
any of its Subsidiaries;

(j) Liens securing Indebtedness permitted pursuant to Section 6.01(c) and
Section 6.01(d); provided that (i) with respect to Indebtedness under
Section 6.01(c), such security interests are incurred, and the Indebtedness
secured thereby is created, within 120 days after such acquisition or lease or
the completion of such construction or improvement, (ii) the Indebtedness
secured thereby does not exceed 100% of the lesser of the cost or the fair
market value of such fixed or capital assets, improvements or equipment at the
time of such acquisition, improvement, construction or lease and (iii) such
security interests do not apply to any other property or assets of the Borrower
or any Subsidiary;

(k) Liens arising out of judgments or awards in connection with court
proceedings which do not constitute an Event of Default;

(l) any interest or title of a lessor or sublessor under any lease of real
estate permitted hereunder;

 

60



--------------------------------------------------------------------------------

(m) Liens solely on any cash earnest money deposits made by Holdings or any of
the Subsidiaries in connection with any letter of intent or purchase agreement
permitted hereunder;

(n) purported Liens evidenced by the filing of precautionary UCC financing
statements relating solely to operating leases of personal property entered into
in the ordinary course of business;

(o) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

(p) non-exclusive outbound licenses of patents, copyrights, trademarks and other
intellectual property rights granted by Holdings or any of the Subsidiaries in
the ordinary course of business and not interfering in any respect with the
ordinary conduct of or materially detracting from the value of the business of
Holdings or such Subsidiary;

(q) Southern Liens;

(r) Liens on the assets of Foreign Subsidiaries (other than the Collateral)
securing Indebtedness permitted to be incurred pursuant to Section 6.01(b) or
(n); and

(s) other Liens that do not, individually or in the aggregate, secure
obligations (or encumber property with a fair market value) in excess of
$2,500,000 at any one time.

SECTION 6.03. Sale and Lease-Back Transactions. Enter into any arrangement,
directly or indirectly, with any person whereby it shall sell or transfer any
property, real or personal, used or useful in its business, whether now owned or
hereafter acquired, and thereafter rent or lease such property or other property
which it intends to use for substantially the same purpose or purposes as the
property being sold or transferred unless (a) the sale or transfer of such
property is permitted by Section 6.05 and (b) any Capital Lease Obligations,
Synthetic Lease Obligations or Liens arising in connection therewith are
permitted by Sections 6.01 and 6.02, as the case may be.

SECTION 6.04. Investments, Loans and Advances. Purchase, hold or acquire any
Equity Interests, evidences of indebtedness or other securities of, make or
permit to exist any loans or advances to, or make or permit to exist any
investment or any other interest in, any other person, except:

(a) (i) investments by Holdings, the Borrower and the Subsidiaries existing on
the date hereof in the Equity Interests of the Borrower and the Subsidiaries and
other investments set forth on Schedule 6.04 and (ii) additional investments by
Holdings, the Borrower and the Subsidiaries in the Equity Interests of the
Borrower and the Subsidiaries; provided that (A) any such Equity Interests held
by a Loan Party shall be pledged pursuant to the Guarantee and

 

61



--------------------------------------------------------------------------------

Collateral Agreement (subject to the limitations applicable to voting stock of a
Foreign Subsidiary referred to therein and other limitations permitted pursuant
to Section 6.06(b)) and (B) the aggregate amount of investments made after the
Closing Date by Loan Parties in, and loans and advances made after the Closing
Date by Loan Parties to, Subsidiaries that are not Loan Parties (determined
without regard to any write-downs or write-offs of such investments, loans and
advances) shall not exceed $10,000,000 at any time outstanding;

(b) Permitted Investments;

(c) loans or advances made by Holdings or the Borrower to any Subsidiary and
made by any Subsidiary to Holdings, the Borrower or any other Subsidiary;
provided that (i) any such loans and advances made by a Loan Party shall be
evidenced by a promissory note pledged to the Collateral Agent (or, prior to
Discharge of First Lien Obligations (as defined in the Guarantee and Collateral
Agent), to the First Lien Collateral Agent (as defined in the Guarantee and
Collateral Agreement)) for the ratable benefit of the Secured Parties pursuant
to the Guarantee and Collateral Agreement and (ii) the amount of such loans and
advances made by Loan Parties to Subsidiaries that are not Loan Parties shall be
subject to the limitation set forth in clause (a) above;

(d) investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with, customers and suppliers,
in each case in the ordinary course of business;

(e) accounts receivable arising, and trade credit granted, in the ordinary
course of business, and investments in any Equity Interests or other securities
received in satisfaction or partial satisfaction thereof from financially
troubled account debtors, and any deposits, prepayments and other credits to
suppliers made in the ordinary course of business;

(f) the Borrower and the Subsidiaries may make loans and advances in the
ordinary course of business to their respective employees so long as the
aggregate principal amount thereof at any time outstanding (determined without
regard to any write-downs or write-offs of such loans and advances) shall not
exceed $5,000,000;

(g) the Borrower and the Subsidiaries may enter into Hedging Agreements that
(i) are required by Section 5.13 or (ii) are not speculative in nature;

(h) the Borrower or any Subsidiary may acquire all or substantially all the
assets of a person or line of business of such person, or Holdings, the Borrower
or any Subsidiary may acquire not less than 100% of the Equity Interests (other
than directors’ qualifying shares) of a person (referred to herein as the
“Acquired Entity”); provided that (i) such acquisition was not preceded by an
unsolicited tender offer for such Equity Interests by, or proxy contest
initiated by, Holdings, the Borrower or any Subsidiary; (ii) the Acquired Entity
shall be in a similar line

 

62



--------------------------------------------------------------------------------

of business as that of the Borrower and the Subsidiaries as conducted during the
current and most recent preceding calendar year; and (iii) at the time of such
transaction (A) both before and after giving effect thereto, no Default or Event
of Default shall have occurred and be continuing; (B) the Borrower would be in
compliance with the covenant set forth in Section 6.11, as of the most recently
completed period of four consecutive fiscal quarters ending prior to such
transaction for which the financial statements and certificates required by
Section 5.04(a) or 5.04(b), as the case may be, and Section 5.04(c) have been
delivered or for which comparable financial statements have been filed with the
Securities and Exchange Commission, after giving pro forma effect to such
transaction and to any other event occurring after such period as to which pro
forma recalculation is appropriate (including any other transaction described in
this Section 6.04(h) occurring after such period) as if such transaction had
occurred as of the first day of such period (assuming, for purposes of pro forma
compliance with Section 6.11, that the maximum ratio permitted at the time by
such Section were in fact 0.25 to 1.00 less than the ratios actually provided
for in such Section at such time); (C) after giving effect to such acquisition,
the sum of (x) unrestricted cash and Permitted Investments of the Borrower and
the Subsidiaries plus (y) unused and available Revolving Credit Commitments (as
defined in the First Lien Credit Agreement) shall equal at least $5,000,000;
(D) the Aggregate Consideration paid in connection with such acquisition and any
other acquisitions pursuant to this Section 6.04(h) shall not in the aggregate
exceed $50,000,000; (E) Holdings shall have delivered a certificate of a
Financial Officer, certifying as to the foregoing and containing reasonably
detailed calculations in support thereof, in form and substance satisfactory to
the Administrative Agent and (F) the Borrower shall comply, and shall cause the
Acquired Entity to comply, with the applicable provisions of Section 5.12 and
the Security Documents (any acquisition of an Acquired Entity meeting all the
criteria of this Section 6.04(h) being referred to herein as a “Permitted
Acquisition”);

(i) Capital Expenditure permitted by Section 6.10;

(j) non-cash consideration issued by the purchaser of assets in connection with
a sale of such assets to the extent permitted by Section 6.05; and

(k) in addition to investments permitted by paragraphs (a) through (j) above,
additional investments, loans and advances by the Borrower and the Subsidiaries
so long as the aggregate amount invested, loaned or advanced pursuant to this
paragraph (k) (determined without regard to any write-downs or write-offs of
such investments, loans and advances) does not exceed $5,000,000 in the
aggregate.

SECTION 6.05. Mergers, Consolidations, Sales of Assets and Acquisitions.
(a) Merge into or consolidate with any other person, or permit any other person
to merge into or consolidate with it, or sell, transfer, lease or otherwise
dispose of (in one transaction or in a series of transactions) all or
substantially all the assets (whether now

 

63



--------------------------------------------------------------------------------

owned or hereafter acquired) of the Borrower or less than all the Equity
Interests of any Subsidiary, or purchase, lease or otherwise acquire (in one
transaction or a series of transactions) all or any substantial part of the
assets of any other person, except that (i) the Borrower and any Subsidiary may
purchase and sell inventory in the ordinary course of business and (ii) if at
the time thereof and immediately after giving effect thereto no Event of Default
or Default shall have occurred and be continuing (A) any wholly owned Subsidiary
may merge into the Borrower in a transaction in which the Borrower is the
surviving corporation, (B) any wholly owned Subsidiary may merge into or
consolidate with any other wholly owned Subsidiary in a transaction in which the
surviving entity is a wholly owned Subsidiary and no person other than the
Borrower or a wholly owned Subsidiary receives any consideration (provided that
if any party to any such transaction is a Loan Party, the surviving entity of
such transaction shall be a Loan Party), (C) any Foreign Subsidiary may merge
into or consolidate with any other Foreign Subsidiary, (D) any Subsidiary may be
liquidated, wound up or dissolved, or all or any part of its business, property
or assets may be conveyed, sold, leased, transferred or otherwise disposed of,
in one transaction or a series of transactions, to Borrower or any wholly-owned
Subsidiary, (E) any Foreign Subsidiary may be liquidated, wound up or dissolved,
or all or any part of its business, property or assets may be conveyed, sold,
leased, transferred or otherwise disposed of, in one transaction or a series of
transactions, to any Foreign Subsidiary, (F) the Borrower and the Subsidiaries
may make Permitted Acquisitions and (G) Holdings and the Subsidiaries may engage
in any Permitted Reorganization.

(b) Make any Asset Sale otherwise permitted under paragraph (a) above, except:

(i) in a transaction referred to in Section 6.03; provided that the aggregate
fair market value of all assets sold, transferred, leased or disposed of
pursuant to this clause (i) shall not exceed $10,000,000;

(ii) sales, transfers or other dispositions set forth in Schedule 6.05;

(iii) any Permitted Reorganization;

(iv) Restricted Payments permitted pursuant to Section 6.06(a);

(v) in a transaction permitted pursuant to Section 6.04; and

(vi) any other Asset Sale (x) for consideration at least 75% of which is cash,
(y) such consideration is at least equal to the fair market value of the assets
being sold, transferred, leased or disposed of and (z) the fair market value
(determined in good faith by the board of directors or other similar governing
body of the entity making such disposition) of all assets sold, transferred,
leased or disposed of pursuant to this clause (vi) shall not exceed $20,000,000
in the aggregate.

To the extent any Subsidiary or Collateral is sold as permitted by this
Section 6.05, or the Required Lenders or all the Lenders, as applicable, waive
the provisions of this Section 6.05 with respect to the sale of any Subsidiary
or Collateral,

 

64



--------------------------------------------------------------------------------

such Subsidiary or Collateral (unless sold to a Loan Party) shall be sold free
and clear of the Liens created by the Security Documents, and the Agents shall
take all actions reasonably requested by the applicable Loan Party, at the sole
cost and expense of the applicable Loan Party, in order to effect the foregoing.

SECTION 6.06. Restricted Payments; Restrictive Agreements. (a) Declare or make,
or agree to declare or make, directly or indirectly, any Restricted Payment
(including pursuant to any Synthetic Purchase Agreement), or incur any
obligation (contingent or otherwise) to do so; provided, however, that (i) any
Subsidiary may declare and make dividends or make other distributions ratably to
its equity holders, (ii) Holdings and any Subsidiary may purchase, redeem,
retire, defease or otherwise acquire for value any of the Equity Interests of
Holdings (A) in exchange for other Equity Interests of Holdings (including in
connection with a Benefit Plan Exchange Offer), (B) upon the conversion of
preferred Equity Interests of Holdings or the vesting, delivery, exercise,
exchange or conversion of stock options, restricted stock units, warrants or
similar rights to acquire Equity Interests of Holdings, (C) in connection with
any tender by the holder of Equity Interests of Holdings of such Equity
Interests in payment of withholding or other taxes relating to the vesting,
delivery, exercise, exchange or conversion of stock options, restricted stock,
restricted stock units, warrants or other Equity Interests of Holdings or other
similar rights to acquire Equity Interests of Holdings or (D) if tendered in
settlement of indemnification or similar claims by Holdings against a holder of
the Equity Interests of Holdings, (iii) so long as no Event of Default or
Default shall have occurred and be continuing or would result therefrom, the
Borrower may, or the Borrower may make distributions to Holdings so that
Holdings may, repurchase its Equity Interests owned by employees of Holdings,
the Borrower or the Subsidiaries or make payments to employees of Holdings, the
Borrower or the Subsidiaries upon termination of employment in connection with
the exercise of stock options, stock appreciation rights or similar equity
incentives or equity based incentives pursuant to management incentive plans or
in connection with the death or disability of such employees in an aggregate
amount not to exceed $2,500,000 in any fiscal year, (iv) Restricted Payments may
be made to a Loan Party in connection with a Permitted Reorganization,
(v) Holdings may make (A) Restricted Payments of Qualified Capital Stock
contemplated by the Rights Offering and (B) Restricted Payments for the
repayment or redemption of Holdings’ 6% Series H Convertible Redeemable
Preferred Stock with proceeds from the Rights Offering and/or the conversion of
such 6% Series H Convertible Redeemable Preferred Stock into Common Stock, and
cash dividends in respect of such 6% Series H Convertible Redeemable Preferred
Stock, (vi) Holdings, and its Subsidiaries may dividend or distribute cash in
lieu of issuing fractional shares of its Equity Interests in an aggregate amount
not to exceed $25,000, and (vii) the Borrower may make Restricted Payments to
Holdings (w) to the extent necessary to pay scheduled principal and interest
payments of Indebtedness permitted to be incurred by Holdings under
Section 6.01, (x) in an amount not to exceed $1,000,000 in any fiscal year, to
the extent necessary to pay general corporate and overhead expenses incurred by
Holdings in the ordinary course of business and (y) in an amount necessary to
pay the Tax liabilities of Holdings directly attributable to (or arising as a
result of) the operations of the Borrower and the Subsidiaries; provided,
however, that (A) the amount of such dividends under subclause (y) shall not
exceed the amount that the Borrower and the Subsidiaries

 

65



--------------------------------------------------------------------------------

would be required to pay in respect of Federal, State and local taxes were the
Borrower and the Subsidiaries to pay such taxes as stand alone taxpayers and
(B) all Restricted Payments made to Holdings pursuant to this clause (vii) are
used by Holdings for the purposes specified herein within 30 days of the receipt
thereof.

(b) Enter into, incur or permit to exist any agreement or other arrangement that
prohibits, restricts or imposes any condition upon (i) the ability of Holdings,
the Borrower or any Subsidiary to create, incur or permit to exist any Lien upon
any of its property or assets to secure the Obligations, or (ii) the ability of
any Subsidiary to pay dividends or other distributions with respect to any of
its Equity Interests or to make or repay loans or advances to the Borrower or
any other Subsidiary or to Guarantee Indebtedness of the Borrower or any other
Subsidiary; provided that (A) the foregoing shall not apply to restrictions and
conditions imposed by law or by any Loan Document, (B) the foregoing shall not
apply to customary restrictions and conditions contained in agreements relating
to sales of assets and the sale of a Subsidiary pending such sale, provided such
restrictions and conditions apply only to the assets or Subsidiary that is to be
sold and such sale is permitted hereunder, (C) the foregoing shall not apply to
restrictions and conditions contained in the First Lien Credit Agreement or the
other First Lien Loan Documents, (D) clause (i) of the foregoing shall not apply
to restrictions or conditions imposed by any agreement relating to secured
Indebtedness permitted by this Agreement if such restrictions or conditions
apply only to the property or assets securing such Indebtedness; (E) the
foregoing shall not apply to any instrument governing Indebtedness permitted by
Section 6.01(1) assumed in connection with any Permitted Acquisition, which
encumbrance or restriction is not applicable to any person, or the properties or
assets of any person, other than the person or the properties or assets of the
person so acquired; (F) the foregoing shall not apply to restrictions on cash or
other deposits or net worth imposed by suppliers or landlords under contracts
entered into in the ordinary course of business; (G) clause (i) of the foregoing
shall not apply to customary provisions in leases and other contracts
restricting the assignment thereof; (H) the foregoing shall not apply to
customary provisions restricting assignments, subletting or other transfers
contained in leases, licenses, joint venture agreements, partnership agreements,
limited liability company agreements and similar agreements entered into in the
ordinary course of business; (I) the foregoing shall not apply to any agreement
in effect at the time such Subsidiary becomes a Subsidiary of Holdings, so long
as such agreement was not entered into in connection with or in contemplation of
such person becoming a Subsidiary; and (J) clause (i) of the foregoing shall not
apply to the Southern Company Agreement as in effect on the Closing Date or as
such is permitted to be amended, supplemented, renewed, replaced, or otherwise
modified from time to time, in each case, pursuant to Section 6.09(a)(iii).

SECTION 6.07. Transactions with Affiliates. Except for transactions between or
among Loan Parties, sell or transfer any property or assets to, or purchase or
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except that Holdings or any Subsidiary
may engage in any of the foregoing transactions at prices and on terms and
conditions not less favorable to Holdings or such Subsidiary than could be
obtained on an arm’s-length basis from unrelated third parties; provided, the
foregoing restriction shall not apply to (a) fees paid to members of the

 

66



--------------------------------------------------------------------------------

board of directors (or similar governing body) of Holdings and its Subsidiaries;
(b) compensation arrangements for officers and other employees of Holdings and
its Subsidiaries entered into in the ordinary course of business; (c) the
provision of officers’ and directors’ indemnification and insurance in the
ordinary course of business to the extent permitted by applicable law;
(d) transactions described in Schedule 6.07; (e) transactions or payments
permitted by Sections 6.01, 6.03, 6.04, 6.05, 6.06, or 6.09(b), provided,
further, that nothing in the foregoing is intended to or shall prohibit payments
on or in respect of Indebtedness permitted hereunder (including Indebtedness
under the First Lien Credit Agreement); and (f) Liens permitted by Section 6.02.

SECTION 6.08. Business of Holdings, Borrower and Subsidiaries. (a) With respect
to Holdings, engage in any business activities or have any assets or liabilities
other than its ownership of the Equity Interests of the Borrower and BTI Telecom
Corp. and liabilities incidental thereto, including its liabilities pursuant to
the Loan Documents and the First Lien Loan Documents, (b) liabilities to which
it is subject under agreements in effect on the Closing Date and any extensions,
refinancings, renewals, amendments, modifications or replacements of such
agreements that are not less favorable to Holdings in any material respect than
the agreements in effect on the Closing Date, (c) liabilities it incurs under
plans and agreements (including securities purchase, investment or underwriting
agreements) with respect to or in connection with its status as a parent holding
company and its offering, sale and issuance of Equity Interests, (d) liabilities
it incurs to its directors, officers and employees under agreements and
arrangements (including employment agreements and indemnity agreements) entered
into in the ordinary course of business, (e) liabilities it incurs as a
signatory to agreements or other obligations together with one or more of its
Subsidiaries in connection with activities of its Subsidiaries permitted by the
other provisions of this Agreement (including agreements relating to Permitted
Acquisitions) and (f) liabilities which it incurs under, or as expressly
permitted by, this Agreement and the other Loan Documents, provided that,
without limiting the generality of the foregoing, Holdings may engage in those
activities that are incidental to (x) the maintenance of its existence in
compliance with applicable law and (y) legal, tax and accounting matters in
connection with any of the foregoing activities.

(b) With respect to the Borrower and its Subsidiaries, engage at any time in any
business or business activity other than the business currently conducted by it
and business activities reasonably incidental thereto or (as determined in good
faith by the board of directors or other similar governing body of the Borrower
or such Subsidiary) reasonable extensions thereof.

SECTION 6.09. Other Indebtedness and Agreements. (a) Permit (i) any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of Holdings,
the Borrower or any of the Subsidiaries is outstanding if the effect of such
waiver, supplement, modification, amendment, termination or release would
materially increase the obligations of the obligor or confer additional material
rights on the holder of such Indebtedness in each case in a manner materially
adverse to the interests of the Lenders; provided that the First Lien Loan
Documents may be amended in accordance with the

 

67



--------------------------------------------------------------------------------

Intercreditor Agreement, (ii) any waiver, supplement, modification or amendment
of the Governance Agreement or of its certificate of incorporation, by-laws,
operating, management or partnership agreement or other organizational
documents, in each case to the extent any such waiver, supplement, modification
or amendment would be adverse to the Lenders in any material respect, provided
that Holdings or any Subsidiary (x) may issue Equity Interests so long as such
issuance is not prohibited by Section 6.06(a) or Section 6.15, and (y) may amend
or modify its organizational documents to authorize any such Equity Interests or
to effect any Permitted Reorganization, or (iii) any waiver, supplement,
modification, amendment, renewal or replacement of the Southern Company
Agreement, in each case to the extent any such waiver, supplement, modification,
amendment, renewal or replacement would be materially more adverse to the Liens
of the Secured Parties under the Security Documents.

(b) Make (or give any notice in respect thereof) any voluntary or optional
payment or prepayment on, or make any distribution, whether in cash, property,
securities or a combination thereof in respect of such prepayment, or directly
or indirectly (including pursuant to any Synthetic Purchase Agreement) redeem,
repurchase, retire or otherwise acquire for consideration, or set apart any sum
for the aforesaid purposes, any Indebtedness of Holdings and the Subsidiaries
that is by its terms subordinated in right of payment to the Obligations.

SECTION 6.10. Capital Expenditures. Permit the aggregate amount of Capital
Expenditures made by Holdings and the Subsidiaries in any period set forth below
to exceed the amount set forth below for such period (such amount, the
“Scheduled Amount”):

 

Period:

   Amount

fiscal year ending December 31, 2007

   $ 60,000,000

fiscal year ending December 31, 2008

   $ 60,000,000

fiscal year ending December 31, 2009

   $ 60,000,000

fiscal year ending December 31, 2010

   $ 65,000,000

fiscal year ending December 31, 2011

   $ 65,000,000

fiscal year ending December 31, 2012

   $ 65,000,000

fiscal years ending December 31, 2013 or thereafter

   $ 65,000,000

The Scheduled Amount in respect of any fiscal year commencing with the fiscal
year ending on December 31, 2008, shall be increased by 50% of the unused
portion of the Scheduled Amount for the immediately preceding fiscal year. In
determining whether any amount is available for carryover, the amount expended
in any fiscal year shall first be deemed to be the Scheduled Amount and then the
amount carried forward to such fiscal year.

SECTION 6.11. Maximum Leverage Ratio. Permit the Leverage Ratio as of the last
day of any fiscal quarter ending during a period set forth below, beginning with
the fiscal quarter ending September 30, 2007, to be greater than the ratio set
forth opposite such period below:

 

Period

   Ratio

Closing Date through September 30, 2007

   5.75:1.00

October 1, 2007 through December 31, 2007

   5.50:1.00

January 1, 2008 through December 31, 2008

   5.25:1.00

January 1, 2009 through June 30, 2009

   5.00:1.00

July 1, 2009 through December 31, 2009

   4.75:1.00

January 1, 2010 through September 30, 2010

   4.50:1.00

October 1, 2010 and thereafter

   4.25:1.00

 

68



--------------------------------------------------------------------------------

SECTION 6.12. Fiscal Year. With respect to Holdings and the Borrower, change
their fiscal year-end to a date other than December 31.

SECTION 6.13. Certain Equity Securities. Issue any Equity Interest that is not
Qualified Capital Stock, except for the 6% Series H Convertible Redeemable
Preferred Stock issued by Holding on or before the Closing Date.

ARTICLE VII

Events of Default

If any of the following events shall occur (“Events of Default”):

(a) any representation or warranty made or deemed made in any Loan Document, or
any representation, warranty, statement or information contained in any report,
certificate, financial statement or other instrument furnished in connection
with or pursuant to any Loan Document in writing, shall prove to have been false
or misleading in any material respect when so made, deemed made or furnished;

(b) default shall be made in the payment of any principal of any Loan when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise;

(c) default shall be made in the payment of any interest on any Loan or the
Administrative Agent Fee or any other amount (other than an amount referred to
in (b) above) due under any Loan Document, when and as the same shall become due
and payable, and such default shall continue unremedied for a period of three
Business Days;

(d) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
Section 5.01(a), 5.05 or 5.08 or in Article VI;

 

69



--------------------------------------------------------------------------------

(e) default shall be made in the due observance or performance by Holdings, the
Borrower or any Subsidiary of any covenant, condition or agreement contained in
any Loan Document (other than those specified in (b), (c) or (d) above) and such
default shall continue unremedied for a period of 30 days after notice thereof
from the Administrative Agent or any Lender to the Borrower;

(f) (i) Holdings, the Borrower or any Subsidiary shall fail to pay any
principal, interest or other amount due in respect of any Material Indebtedness,
when and as the same shall become due and payable or (ii) any other event or
condition occurs that results in any Material Indebtedness becoming due prior to
its scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity or that
results in the termination or permits any counterparty to terminate any Hedging
Agreement the obligations under which constitute Material Indebtedness; provided
that this clause (ii) shall not apply to secured Indebtedness that becomes due
as a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; provided further that an Event of Default under and as
defined in the First Lien Credit Agreement (other than the Events of Default
described in paragraph (b) or (c) of Article VII of the First Lien Credit
Agreement to which this proviso shall not apply) (a “First Lien Event of
Default”) shall not in and of itself constitute an Event of Default under this
paragraph until the earlier to occur of (x) a period of 45 days has elapsed
following notice of such First Lien Event of Default from the administrative
agent or any lender under the First Lien Credit Agreement to the Borrower, or
from the Borrower to such administrative agent or any such lender and such First
Lien Event of Default has not been cured or waived during such period, and
(y) the acceleration of the maturity of any of the loans or the termination of
any of the commitments under the First Lien Credit Agreement in connection with
such First Lien Event of Default or the exercise of any remedies by the lenders
or the administrative agent under the First Lien Credit Agreement in connection
with such First Lien Event of Default;

(g) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, the Borrower or any Subsidiary, or of a substantial part of
the property or assets of Holdings, the Borrower or a Subsidiary, under Title 11
of the United States Code, as now constituted or hereafter amended, or any other
Federal, state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, the Borrower or any Subsidiary or
for a substantial part of the property or assets of Holdings, the Borrower or a
Subsidiary or (iii) the winding-up or liquidation of Holdings, the Borrower or
any Subsidiary; and such proceeding or petition shall continue undismissed for
60 days or an order or decree approving or ordering any of the foregoing shall
be entered;

 

70



--------------------------------------------------------------------------------

(h) Holdings, the Borrower or any Subsidiary shall (i) voluntarily commence any
proceeding or file any petition seeking relief under Title 11 of the United
States Code, as now constituted or hereafter amended, or any other Federal,
state or foreign bankruptcy, insolvency, receivership or similar law,
(ii) consent to the institution of, or fail to contest in a timely and
appropriate manner, any proceeding or the filing of any petition described in
(g) above, (iii) apply for or consent to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for Holdings, the
Borrower or any Subsidiary or for a substantial part of the property or assets
of Holdings, the Borrower or any Subsidiary, (iv) file an answer admitting the
material allegations of a petition filed against it in any such proceeding,
(v) make a general assignment for the benefit of creditors, (vi) become unable,
admit in writing its inability or fail generally to pay its debts as they become
due or (vii) take any action for the purpose of effecting any of the foregoing;

(i) one or more judgments shall be rendered against Holdings, the Borrower, any
Subsidiary or any combination thereof and the same shall remain undischarged for
a period of 60 consecutive days during which execution shall not be effectively
stayed, or any action (to the extent not effectively stayed) shall be legally
taken by a judgment creditor to levy upon assets or properties of Holdings, the
Borrower or any Subsidiary to enforce any such judgment and such judgment is for
the payment of money in an aggregate amount in excess of $5,000,000 (to the
extent not paid or to the extent not adequately covered by insurance as to which
a solvent and unaffiliated insurance company has acknowledged coverage);

(j) an ERISA Event shall have occurred that, in the opinion of the Required
Lenders, when taken together with all other such ERISA Events, could reasonably
be expected to result in liability of the Borrower and its ERISA Affiliates in
an aggregate amount exceeding $5,000,000;

(k) any Guarantee under the Guarantee and Collateral Agreement for any reason
shall cease to be in full force and effect, or any Guarantor shall deny in
writing that it has any further liability under the Guarantee and Collateral
Agreement (in each case, other than in accordance with its terms or other than
as a result of the discharge or sale or other disposition of such Guarantor in
accordance with the terms of the Loan Documents); or

(l) any security interest purported to be created by any Security Document shall
cease to be, or shall be asserted by the Borrower or any other Loan Party not to
be, a valid, perfected, first priority (subject to the Lien priorities set forth
in the Intercreditor Agreement and except as otherwise expressly provided in
this Agreement or such Security Document) security interest in the securities,
assets or properties covered thereby, except as the result of a release of
Collateral or the discharge or sale or other disposition of such Loan Party in
accordance with the terms of the Loan Documents, except to the extent that any
such loss of perfection or priority results from the failure of the Collateral
Agent or any Secured Party to take any action within its control (but only to
the extent that the Borrower has

 

71



--------------------------------------------------------------------------------

provided such person sufficient information to take such action) and/or except
to the extent that such loss is covered by a lender’s title insurance policy and
the related insurer promptly after such loss shall have acknowledged in writing
that such loss is covered by such title insurance policy.

then, and in every such event (other than an event with respect to Holdings or
the Borrower described in paragraph (g) or (h) above), and at any time
thereafter during the continuance of such event, the Administrative Agent may,
and at the request of the Required Lenders shall, by notice to the Borrower,
take either or both of the following actions, at the same or different
times: (i) terminate forthwith the Commitments and (ii) declare the Loans then
outstanding to be forthwith due and payable in whole or in part, whereupon the
principal of the Loans so declared to be due and payable, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall become
forthwith due and payable, without presentment, demand, protest or any other
notice of any kind, all of which are hereby expressly waived by the Borrower,
anything contained herein or in any other Loan Document to the contrary
notwithstanding; and in any event with respect to Holdings or the Borrower
described in paragraph (g) or (h) above, the Commitments shall automatically
terminate and the principal of the Loans then outstanding, together with accrued
interest thereon and any unpaid accrued Fees and all other liabilities of the
Borrower accrued hereunder and under any other Loan Document, shall
automatically become due and payable, without presentment, demand, protest or
any other notice of any kind, all of which are hereby expressly waived by the
Borrower, anything contained herein or in any other Loan Document to the
contrary notwithstanding.

ARTICLE VIII

The Administrative Agent and the Collateral Agent

Each of the Lenders hereby irrevocably appoints the Administrative Agent and the
Collateral Agent (for purposes of this Article VIII, the Administrative Agent
and the Collateral Agent are referred to collectively as the “Agents”) its agent
and authorizes the Agents to take such actions on its behalf and to exercise
such powers as are delegated to such Agent by the terms of the Loan Documents,
together with such actions and powers as are reasonably incidental thereto.
Without limiting the generality of the foregoing, the Agents are hereby
expressly authorized to execute any and all documents (including releases) with
respect to the Loan Parties, the Collateral and any rights of the Secured
Parties with respect thereto, as contemplated by and in accordance with the
provisions of this Agreement and the Security Documents, including Section 6.05.
The Lenders acknowledge and agree that the Agents shall also act, subject to and
in accordance with the terms of the Intercreditor Agreement, as the
administrative agent and collateral agent for the lenders under the First Lien
Credit Agreement.

Without further written consent or authorization from the Lenders or the
Administrative Agent, the Collateral Agent may execute any documents or
instruments necessary to (i) release any Lien encumbering any item of Collateral
that is the subject of

 

72



--------------------------------------------------------------------------------

a sale or other disposition of assets permitted hereby or to which the Required
Lenders (or such other Lenders as may be required to give such consent under
Section 9.08) have otherwise consented or (ii) release any Guarantor from its
Guarantee pursuant to Section 6.05 or with respect to which the Required Lenders
(or such other Lenders as may be required to give such consent under
Section 9.08) have otherwise consented.

The bank serving as the Administrative Agent and/or the Collateral Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not an Agent, and
such bank and its Affiliates may accept deposits from, lend money to and
generally engage in any kind of business with Holdings, the Borrower or any
Subsidiary or other Affiliate thereof as if it were not an Agent hereunder.

Neither Agent shall have any duties or obligations except those expressly set
forth in the Loan Documents. Without limiting the generality of the foregoing,
(a) neither Agent shall be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing, (b) neither
Agent shall have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that such Agent is instructed in writing to exercise by the
Required Lenders (or such other number or percentage of the Lenders as shall be
necessary under the circumstances as provided in Section 9.08), and (c) except
as expressly set forth in the Loan Documents, neither Agent shall have any duty
to disclose, nor shall it be liable for the failure to disclose, any information
relating to Holdings, the Borrower or any of the Subsidiaries that is
communicated to or obtained by the bank serving as Administrative Agent and/or
Collateral Agent or any of its Affiliates in any capacity. Neither Agent shall
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 9.08) or in the absence of its own gross negligence or willful
misconduct. Neither Agent shall be deemed to have knowledge of any Default
unless and until written notice thereof is given to such Agent by Holdings, the
Borrower or a Lender, and neither Agent shall be responsible for or have any
duty to ascertain or inquire into (i) any statement, warranty or representation
made in or in connection with any Loan Document, (ii) the contents of any
certificate, report or other document delivered thereunder or in connection
therewith, (iii) the performance or observance of any of the covenants,
agreements or other terms or conditions set forth in any Loan Document, (iv) the
validity, enforceability, effectiveness or genuineness of any Loan Document or
any other agreement, instrument or document, or (v) the satisfaction of any
condition set forth in Article IV or elsewhere in any Loan Document, other than
to confirm receipt of items expressly required to be delivered to such Agent.

Each Agent shall be entitled to rely upon, and shall not incur any liability for
relying upon, any notice, request, certificate, consent, statement, instrument,
document or other writing believed by it to be genuine and to have been signed
or sent by the proper person. Each Agent may also rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
person, and shall not incur any liability for relying thereon. Each Agent may
consult with legal counsel (who may be

 

73



--------------------------------------------------------------------------------

counsel for the Borrower), independent accountants and other experts selected by
it, and shall not be liable for any action taken or not taken by it in
accordance with the advice of any such counsel, accountants or experts.

Each Agent may perform any and all its duties and exercise its rights and powers
by or through any one or more sub-agents appointed by it. Each Agent and any
such sub-agent may perform any and all its duties and exercise its rights and
powers by or through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of each Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the Loans as
well as activities as Agent.

Subject to the appointment and acceptance of a successor Agent as provided
below, either Agent may (i) resign at any time by notifying the Lenders and the
Borrower or (ii) be removed by a Supermajority of Lenders by notifying the
Agents, the Lenders and the Borrower. Upon any such resignation or removal, the
Required Lenders shall have the right, in consultation with the Borrower, to
appoint a successor. If no successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Agent gives notice of its resignation or a Supermajority of Lenders
give notice of removal of an Agent, as the case may be, then the retiring or
departing Agent may, on behalf of the Lenders, appoint a successor Agent which
shall be a bank with an office in New York, New York, or an Affiliate of any
such bank. Upon the acceptance by a successor Agent of its appointment as Agent
hereunder, such successor shall succeed to and become vested with all the
rights, powers, privileges and duties (including those under the Intercreditor
Agreement) of the retiring or removed Agent (as the case may be), and the
retiring or removed Agent (as the case may be) shall be discharged from its
duties and obligations hereunder. The fees payable by the Borrower to a
successor Agent shall be the same as those payable to its predecessor unless
otherwise agreed between the Borrower and such successor. After an Agent’s
resignation or removal hereunder, the provisions of this Article and
Section 9.05 shall continue in effect for the benefit of such retiring Agent,
its sub-agents and their respective Related Parties in respect of any actions
taken or omitted to be taken by any of them while acting as Agent. It is
understood and agreed that no Competitor shall qualify or be appointed as a
successor Agent hereunder or under any other Loan Document.

Each Lender acknowledges that it has, independently and without reliance upon
the Agents or any other Lender and based on such documents and information as it
has deemed appropriate, made its own credit analysis and decision to enter into
this Agreement. Each Lender also acknowledges that it will, independently and
without reliance upon the Agents or any other Lender and based on such documents
and information as it shall from time to time deem appropriate, continue to make
its own decisions in taking or not taking action under or based upon this
Agreement or any other Loan Document, any related agreement or any document
furnished hereunder or thereunder.

Each Lender hereby consents to and approves each and all of the provisions of
the Intercreditor Agreement, including the purchase rights set forth in
Section 3.01(d)

 

74



--------------------------------------------------------------------------------

thereof, and irrevocably authorizes and directs the Administrative Agent and
Collateral Agent to execute and deliver the Intercreditor Agreement and to
exercise and enforce its rights and remedies and perform its obligations
thereunder.

ARTICLE IX

Miscellaneous

SECTION 9.01. Notices. Notices and other communications provided for herein
shall be in writing and shall be delivered by hand or overnight courier service,
mailed by certified or registered mail or sent by fax, as follows:

(a) if to the Borrower or Holdings, to it at 7037 Old Madison Pike, Huntsville,
Alabama 35806, Attention of Richard E. Fish, Jr. (Fax No. (256) 382-3935), with
a copy to Skadden, Arps, Slate, Meagher & Flom LLP, Four Times Square, New York,
New York 10036, Attention: Peter J. Neckles (Fax No. (212) 735-2000);

(b) if to the Administrative Agent, to Credit Suisse, Eleven Madison Avenue, New
York, NY 10010, Attention of Agency Group (Fax No. (212) 325-8304); and

(c) if to a Lender, to it at its address (or fax number) set forth on Schedule
2.01 or in the Assignment and Acceptance pursuant to which such Lender shall
have become a party hereto.

All notices and other communications given to any party hereto in accordance
with the provisions of this Agreement shall be deemed to have been given on the
date of receipt if delivered by hand or overnight courier service or sent by fax
or on the date five Business Days after dispatch by certified or registered mail
if mailed, in each case delivered, sent or mailed (properly addressed) to such
party as provided in this Section 9.01 or in accordance with the latest
unrevoked direction from such party given in accordance with this Section 9.01.
As agreed to among Holdings, the Borrower, the Administrative Agent and the
applicable Lenders from time to time, notices and other communications may also
be delivered by e-mail to the e-mail address of a representative of the
applicable person provided from time to time by such person.

SECTION 9.02. Survival of Agreement. All covenants, agreements, representations
and warranties made by the Borrower or Holdings herein and in the certificates
or other instruments prepared or delivered in connection with or pursuant to
this Agreement or any other Loan Document shall be considered to have been
relied upon by the Lenders and shall survive the making by the Lenders of the
Loans, regardless of any investigation made by the Lenders or on their behalf,
and shall continue in full force and effect as long as the principal of or any
accrued interest on any Loan or any other amount payable under this Agreement or
any other Loan Document is outstanding and unpaid and so long as the Commitments
have not been terminated. The provisions of Sections 2.14, 2.16, 2.20, 9.05 and
9.18 shall remain operative and in full force and effect regardless of the
expiration of the term of this Agreement, the consummation of the transactions
contemplated hereby, the repayment of any of the Loans, the expiration of

 

75



--------------------------------------------------------------------------------

the Commitments, the invalidity or unenforceability of any term or provision of
this Agreement or any other Loan Document, or any investigation made by or on
behalf of the Administrative Agent, the Collateral Agent or any Lender.

SECTION 9.03. Binding Effect. This Agreement shall become effective when it
shall have been executed by the Borrower, Holdings and the Administrative Agent
and when the Administrative Agent shall have received counterparts hereof which,
when taken together, bear the signatures of each of the other parties hereto.

SECTION 9.04. Successors and Assigns. (a) Whenever in this Agreement any of the
parties hereto is referred to, such reference shall be deemed to include the
permitted successors and assigns of such party; and all covenants, promises and
agreements by or on behalf of the Borrower, Holdings, the Administrative Agent,
the Collateral Agent or the Lenders that are contained in this Agreement shall
bind and inure to the benefit of their respective successors and assigns.

(b) Each Lender may assign to one or more Eligible Assignees all or a portion of
its interests, rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans at the time owing to it), with notice to
the Borrower and the prior written consent of the Administrative Agent (not to
be unreasonably withheld or delayed); provided, however, that (i) the aggregate
amount of the Commitment or Loans of the assigning Lender and its concurrently
assigning Affiliates subject to each such assignment (determined as of the date
the Assignment and Acceptance with respect to such assignment is delivered to
the Administrative Agent) shall be not less than, $1,000,000 (or, if less, the
entire remaining amount of such Lender’s Commitment or Loans of the relevant
Class), (ii) the parties to each such assignment shall execute and deliver to
the Administrative Agent an Assignment and Acceptance via an electronic
settlement system acceptable to the Administrative Agent (or, if previously
agreed with the Administrative Agent, manually), and shall pay to the
Administrative Agent a processing and recordation fee of $3,500 (which fee may
be waived or reduced in the sole discretion of the Administrative Agent), and
(iii) the assignee, if it shall not be a Lender, shall deliver to the
Administrative Agent an Administrative Questionnaire and all applicable tax
forms. Upon acceptance and recording pursuant to paragraph (e) of this
Section 9.04, from and after the effective date specified in each Assignment and
Acceptance, (A) the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement and (B) the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all or the remaining
portion of an assigning Lender’s rights and obligations under this Agreement,
such Lender shall cease to be a party hereto but shall continue to be entitled
to the benefits of Sections 2.14, 2.16, 2.20 and 9.05, as well as to any Fees
accrued for its account and not yet paid).

(c) By executing and delivering an Assignment and Acceptance, the assigning
Lender thereunder and the assignee thereunder shall be deemed to confirm to and
agree with each other and the other parties hereto as follows: (i) such
assigning Lender

 

76



--------------------------------------------------------------------------------

warrants that it is the legal and beneficial owner of the interest being
assigned thereby free and clear of any adverse claim and that its Commitment,
and the outstanding balances of its Loans, in each case without giving effect to
assignments thereof which have not become effective, are as set forth in such
Assignment and Acceptance, (ii) except as set forth in (i) above, such assigning
Lender makes no representation or warranty and assumes no responsibility with
respect to any statements, warranties or representations made in or in
connection with this Agreement, or the execution, legality, validity,
enforceability, genuineness, sufficiency or value of this Agreement, any other
Loan Document or any other instrument or document furnished pursuant hereto, or
the financial condition of the Borrower or any Subsidiary or the performance or
observance by the Borrower or any Subsidiary of any of its obligations under
this Agreement, any other Loan Document or any other instrument or document
furnished pursuant hereto; (iii) such assignee represents and warrants that it
is an Eligible Assignee and is legally authorized to enter into such Assignment
and Acceptance; (iv) such assignee confirms that it has received a copy of this
Agreement, together with copies of the most recent financial statements referred
to in Section 3.05(a) or delivered pursuant to Section 5.04, the Intercreditor
Agreement and such other documents and information as it has deemed appropriate
to make its own credit analysis and decision to enter into such Assignment and
Acceptance; (v) such assignee will independently and without reliance upon the
Administrative Agent, the Collateral Agent, such assigning Lender or any other
Lender and based on such documents and information as it shall deem appropriate
at the time, continue to make its own credit decisions in taking or not taking
action under this Agreement; (vi) such assignee agrees to be bound by the terms
of the Intercreditor Agreement; (vii) such assignee appoints and authorizes the
Administrative Agent and the Collateral Agent to take such action as agent on
its behalf and to exercise such powers under this Agreement as are delegated to
the Administrative Agent and the Collateral Agent, respectively, by the terms
hereof, together with such powers as are reasonably incidental thereto; and
(viii) such assignee agrees that it will perform in accordance with their terms
all the obligations which by the terms of this Agreement are required to be
performed by it as a Lender.

(d) The Administrative Agent, acting for this purpose as an agent of the
Borrower, shall maintain at one of its offices in The City of New York a copy of
each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitment of,
and principal amount of the Loans owing to, each Lender pursuant to the terms
hereof from time to time (the “Register”). The entries in the Register shall be
conclusive and the Borrower, the Administrative Agent, the Collateral Agent and
the Lenders may treat each person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Collateral Agent and any Lender,
at any reasonable time and from time to time upon reasonable prior notice.

(e) Upon its receipt of, and consent to, a duly completed Assignment and
Acceptance executed by an assigning Lender and an assignee, an Administrative
Questionnaire completed in respect of the assignee (unless the assignee shall
already be a Lender hereunder), the processing and recordation fee referred to
in paragraph (b) above,

 

77



--------------------------------------------------------------------------------

if applicable, and the written consent of the Administrative Agent to such
assignment and any applicable tax forms, the Administrative Agent shall promptly
(i) accept such Assignment and Acceptance and (ii) record the information
contained therein in the Register. No assignment shall be effective unless it
has been recorded in the Register as provided in this paragraph (e).

(f) Each Lender may without the consent of the Borrower or the Administrative
Agent sell participations to one or more banks or other persons (provided that
unless an Event of Default has occurred and is continuing for no less than
ninety days, no Lender may sell a participation to a Competitor) in all or a
portion of its rights and obligations under this Agreement (including all or a
portion of its Commitment and the Loans owing to it); provided, however, that
(i) such Lender’s obligations under this Agreement shall remain unchanged,
(ii) such Lender shall remain solely responsible to the other parties hereto for
the performance of such obligations, (iii) the participating banks or other
persons shall be entitled to the benefit of the cost protection provisions
contained in Sections 2.14, 2.16 and 2.20 to the same extent as if they were
Lenders (but, with respect to any particular participant, to no greater extent
than the Lender that sold the participation to such participant) and (iv) the
Borrower, the Administrative Agent and the Lenders shall continue to deal solely
and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement, and such Lender shall retain the sole right to
enforce the obligations of the Borrower relating to the Loans and to approve any
amendment, modification or waiver of any provision of this Agreement (other than
amendments, modifications or waivers decreasing any fees payable to such
participating bank or person hereunder or the amount of principal of or the rate
at which interest is payable on the Loans in which such participating bank or
person has an interest, extending any scheduled principal payment date or date
fixed for the payment of interest on the Loans in which such participating bank
or person has an interest, increasing or extending the Commitments in which such
participating bank or person has an interest or releasing any Guarantor (other
than in connection with the sale of such Guarantor in a transaction permitted by
Section 6.05) or all or substantially all of the Collateral).

(g) Any Lender or participant may, in connection with any assignment or
participation or proposed assignment or participation pursuant to this
Section 9.04, disclose to the assignee or participant or proposed assignee or
participant any information relating to the Borrower furnished to such Lender by
or on behalf of the Borrower; provided that, prior to any such disclosure of
information, each such assignee or participant or proposed assignee or
participant shall execute an agreement whereby such assignee or participant
shall agree (subject to customary exceptions) to preserve the confidentiality of
such confidential information on terms no less restrictive than those applicable
to the Lenders pursuant to Section 9.16.

(h) Any Lender may at any time assign all or any portion of its rights under
this Agreement to secure extensions of credit to such Lender or in support of
obligations owed by such Lender; provided that no such assignment shall release
a Lender from any of its obligations hereunder or substitute any such assignee
for such Lender as a party hereto.

 

78



--------------------------------------------------------------------------------

(i) Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other senior indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any State thereof. In addition,
notwithstanding anything to the contrary contained in this Section 9.04, any SPC
may (i) with notice to, but without the prior written consent of, the Borrower
and the Administrative Agent and without paying any processing fee therefor,
assign all or a portion of its interests in any Loans to the Granting Lender or
to any financial institutions (consented to by the Borrower and Administrative
Agent) providing liquidity and/or credit support to or for the account of such
SPC to support the funding or maintenance of Loans and (ii) disclose on a
confidential basis any non-public information relating to its Loans to any
rating agency, commercial paper dealer or provider of any surety, guarantee or
credit or liquidity enhancement to such SPC.

(j) Neither Holdings nor the Borrower shall assign or delegate any of its rights
or duties hereunder without the prior written consent of the Administrative
Agent and each Lender, and any attempted assignment without such consent shall
be null and void.

SECTION 9.05. Expenses; Indemnity. (a) The Borrower and Holdings agree, jointly
and severally, to pay all actual reasonable and documented out-of-pocket
expenses incurred by the Administrative Agent, the Collateral Agent and
Tennenbaum Capital Partners, LLC and its Affiliates in connection with the
preparation and administration of this Agreement and the other Loan Documents or
in connection with any amendments, modifications or waivers of the provisions
hereof or thereof (whether or not the transactions hereby or thereby
contemplated shall be consummated) or incurred by the Administrative Agent, the
Collateral Agent or any Lender in connection with the enforcement or protection
of its rights in connection with this Agreement and the other Loan Documents or
in connection with the Loans made hereunder, including the reasonable and
documented fees, charges and disbursements of Cravath, Swaine & Moore LLP,
counsel for the Administrative Agent and the Collateral Agent and the reasonable
and documented fees, charges and disbursements of Milbank, Tweed, Hadley &
McCloy LLP, counsel for the Lenders affiliated with Tennenbaum Capital Partners
,

 

79



--------------------------------------------------------------------------------

and, in connection with any such enforcement or protection, the reasonable and
documented fees, charges and disbursements of any other counsel for the
Administrative Agent, the Collateral Agent or any Lender; provided that such
fees, charges and disbursements shall be limited to one external counsel (and
appropriate local counsel) for all such persons unless there are actual or
potential conflicting interests between or among such persons arising out of the
matters within the scope of this Section 9.05(a); provided further that such
external counsel (and appropriate local counsel) shall be chosen by the
Administrative Agent with consent from or at the direction of the Required
Lenders.

(b) The Borrower and Holdings agree, jointly and severally, to indemnify the
Administrative Agent, the Collateral Agent, each Lender and each Related Party
of any of the foregoing persons (each such person being called an “Indemnitee”)
against, and to hold each Indemnitee harmless from, any and all losses, claims,
damages, liabilities and related expenses, including reasonable and documented
counsel fees, charges and disbursements (subject to the limitations set forth in
Section 9.05(a) above), incurred by or asserted against any Indemnitee arising
out of, in any way connected with, or as a result of (i) the execution or
delivery of this Agreement or any other Loan Document or any agreement or
instrument contemplated thereby, the performance by the parties thereto of their
respective obligations thereunder or the consummation of the Transactions and
the other transactions contemplated thereby, (ii) the use of the proceeds of the
Loans, (iii) any claim, litigation, investigation or proceeding relating to any
of the foregoing, whether or not any Indemnitee is a party thereto (and
regardless of whether such matter is initiated by a third party or by the
Borrower, any other Loan Party or any of their respective Affiliates), or
(iv) any actual or alleged presence or Release of Hazardous Materials on any
property currently or formerly owned or operated by the Borrower or any of the
Subsidiaries, or any Environmental Liability related in any way to the Borrower
or the Subsidiaries; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or wilful misconduct of such Indemnitee.

(c) To the extent that Holdings and the Borrower fail to pay any amount required
to be paid by them to the Administrative Agent or the Collateral Agent under
paragraph (a) or (b) of this Section, each Lender severally agrees to pay to the
Administrative Agent or the Collateral Agent, as the case may be, such Lender’s
pro rata share (determined as of the time that the applicable unreimbursed
expense or indemnity payment is sought) of such unpaid amount; provided that the
unreimbursed expense or indemnified loss, claim, damage, liability or related
expense, as the case may be, was incurred by or asserted against the
Administrative Agent or the Collateral Agent in its capacity as such. For
purposes hereof, a Lender’s “pro rata share” shall be determined based upon its
share of the sum of the outstanding Loans and unused Commitments at the time.

(d) To the extent permitted by applicable law, neither Holdings nor the Borrower
shall assert, and each hereby waives, any claim against any Indemnitee, on any
theory of liability, for special, indirect, consequential or punitive damages
(as opposed to direct or

 

80



--------------------------------------------------------------------------------

actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or the use of the proceeds thereof.

(e) All amounts due under this Section 9.05 shall be payable on written demand
therefor.

SECTION 9.06. Right of Setoff. If an Event of Default shall have occurred and be
continuing, each Lender is hereby authorized at any time and from time to time,
except to the extent prohibited by law, to set off and apply any and all
deposits (general or special, time or demand, provisional or final) at any time
held and other indebtedness at any time owing by such Lender to or for the
credit or the account of the Borrower or Holdings against any of and all the
obligations of the Borrower or Holdings now or hereafter existing under this
Agreement and other Loan Documents held by such Lender, irrespective of whether
or not such Lender shall have made any demand under this Agreement or such other
Loan Document and although such obligations may be unmatured. The rights of each
Lender under this Section 9.06 are in addition to other rights and remedies
(including other rights of setoff) which such Lender may have.

SECTION 9.07. Applicable Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS (OTHER
THAN AS EXPRESSLY SET FORTH IN OTHER LOAN DOCUMENTS) SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK.

SECTION 9.08. Waivers; Amendment. (a) No failure or delay of the Administrative
Agent, the Collateral Agent or any Lender in exercising any power or right
hereunder or under any other Loan Document shall operate as a waiver thereof,
nor shall any single or partial exercise of any such right or power, or any
abandonment or discontinuance of steps to enforce such a right or power,
preclude any other or further exercise thereof or the exercise of any other
right or power. The rights and remedies of the Administrative Agent, the
Collateral Agent and the Lenders hereunder and under the other Loan Documents
are cumulative and are not exclusive of any rights or remedies that they would
otherwise have. No waiver of any provision of this Agreement or any other Loan
Document or consent to any departure by the Borrower or any other Loan Party
therefrom shall in any event be effective unless the same shall be permitted by
paragraph (b) below, and then such waiver or consent shall be effective only in
the specific instance and for the purpose for which given. No notice or demand
on the Borrower or Holdings in any case shall entitle the Borrower or Holdings
to any other or further notice or demand in similar or other circumstances.

(b) Neither this Agreement nor any provision hereof nor any other Loan Document
or any provision thereof may be waived, amended or modified except pursuant to
an agreement or agreements in writing entered into by the Borrower, Holdings and
the Required Lenders; provided, however, that no such agreement
shall (i) decrease the principal amount of, or extend the maturity of or date
for the payment of any interest on any Loan, or waive or excuse any such payment
or any part thereof, decrease the rate of interest on any Loan, or waive or
excuse the payment of (or extend the date of payment

 

81



--------------------------------------------------------------------------------

of) any prepayment fee, or reduce the amount thereof, without the prior written
consent of each Lender directly adversely affected thereby (provided that, for
the avoidance of doubt, the Required Lenders may waive any prepayment, and the
Required Lenders, the Borrower and Holdings may amend or modify any prepayment
provisions), (ii) increase or extend the Commitment of any Lender without the
prior written consent of such Lender, (iii) amend or modify the pro rata
requirements of Section 2.17, the provisions of Section 9.04(j) or the
provisions of this Section or release any Guarantor (other than in connection
with the sale, disposition, liquidation or dissolution of such Guarantor in a
transaction permitted by Section 6.05) or all or substantially all of the
Collateral, without the prior written consent of each Lender, (iv) modify the
protections afforded to an SPC pursuant to the provisions of Section 9.04(i)
without the written consent of such SPC or (v) reduce the percentage contained
in the definition of the term “Required Lenders” without the prior written
consent of each Lender (it being understood that with the consent of the
Required Lenders, additional extensions of credit pursuant to this Agreement may
be included in the determination of the Required Lenders on substantially the
same basis as the Commitments on the date hereof); provided further that no such
agreement shall amend, modify or otherwise affect the rights or duties of the
Administrative Agent or the Collateral Agent hereunder or under any other Loan
Document without the prior written consent of the Administrative Agent or the
Collateral Agent.

SECTION 9.09. Interest Rate Limitation. Notwithstanding anything herein to the
contrary, if at any time the interest rate applicable to any Loan, together with
all fees, charges and other amounts which are treated as interest on such Loan
under applicable law (collectively the “Charges”), shall exceed the maximum
lawful rate (the “Maximum Rate”) which may be contracted for, charged, taken,
received or reserved by the Lender holding such Loan in accordance with
applicable law, the rate of interest payable in respect of such Loan hereunder,
together with all Charges payable in respect thereof, shall be limited to the
Maximum Rate and, to the extent lawful, the interest and Charges that would have
been payable in respect of such Loan but were not payable as a result of the
operation of this Section 9.09 shall be cumulated and the interest and Charges
payable to such Lender in respect of other Loans or periods shall be increased
(but not above the Maximum Rate therefor) until such cumulated amount, together
with interest thereon at the Federal Funds Effective Rate to the date of
repayment, shall have been received by such Lender.

SECTION 9.10. Entire Agreement. This Agreement, the Fee Letter and the other
Loan Documents constitute the entire contract between the parties relative to
the subject matter hereof. Any other previous agreement among the parties with
respect to the subject matter hereof is superseded by this Agreement and the
other Loan Documents. Nothing in this Agreement or in the other Loan Documents,
expressed or implied, is intended to confer upon any person (other than the
parties hereto and thereto, their respective successors and assigns permitted
hereunder and, to the extent expressly contemplated hereby, the Related Parties
of each of the Administrative Agent, the Collateral Agent and the Lenders) any
rights, remedies, obligations or liabilities under or by reason of this
Agreement or the other Loan Documents.

 

82



--------------------------------------------------------------------------------

SECTION 9.11. WAIVER OF JURY TRIAL. EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY
JURY IN RESPECT OF ANY LITIGATION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER
OR IN CONNECTION WITH THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS. EACH
PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY
OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD
NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND
(B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS, AS APPLICABLE, BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.11.

SECTION 9.12. Severability. In the event any one or more of the provisions
contained in this Agreement or in any other Loan Document should be held
invalid, illegal or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and therein shall
not in any way be affected or impaired thereby (it being understood that the
invalidity of a particular provision in a particular jurisdiction shall not in
and of itself affect the validity of such provision in any other jurisdiction).
The parties shall endeavor in good-faith negotiations to replace the invalid,
illegal or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the invalid, illegal or
unenforceable provisions.

SECTION 9.13. Counterparts. This Agreement may be executed in counterparts (and
by different parties hereto on different counterparts), each of which shall
constitute an original but all of which when taken together shall constitute a
single contract, and shall become effective as provided in Section 9.03.
Delivery of an executed signature page to this Agreement by facsimile
transmission shall be as effective as delivery of a manually signed counterpart
of this Agreement.

SECTION 9.14. Headings. Article and Section headings and the Table of Contents
used herein are for convenience of reference only, are not part of this
Agreement and are not to affect the construction of, or to be taken into
consideration in interpreting, this Agreement.

SECTION 9.15. Jurisdiction; Consent to Service of Process. (a) Each of Holdings
and the Borrower hereby irrevocably and unconditionally submits, for itself and
its property, to the exclusive jurisdiction of any New York State court or
Federal court of the United States of America sitting in New York City, and any
appellate court from any thereof, in any action or proceeding arising out of or
relating to this Agreement or the other Loan Documents, or for recognition or
enforcement of any judgment, and each of the parties hereto hereby irrevocably
and unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such New York State or, to the extent
permitted by law, in such Federal court. Each of the parties hereto agrees

 

83



--------------------------------------------------------------------------------

that a final judgment in any such action or proceeding shall be conclusive and
may be enforced in other jurisdictions by suit on the judgment or in any other
manner provided by law. Nothing in this Agreement shall affect any right that
the Administrative Agent, the Collateral Agent or any Lender may otherwise have
to bring any action or proceeding relating to this Agreement or the other Loan
Documents against the Borrower, Holdings or their respective properties in the
courts of any jurisdiction.

(b) Each of Holdings and the Borrower hereby irrevocably and unconditionally
waives, to the fullest extent it may legally and effectively do so, any
objection which it may now or hereafter have to the laying of venue of any suit,
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents in any New York State or Federal court. Each of the parties
hereto hereby irrevocably waives, to the fullest extent permitted by law, the
defense of an inconvenient forum to the maintenance of such action or proceeding
in any such court.

(c) Each party to this Agreement irrevocably consents to service of process in
the manner provided for notices in Section 9.01. Nothing in this Agreement will
affect the right of any party to this Agreement to serve process in any other
manner permitted by law.

SECTION 9.16. Confidentiality. Each of the Administrative Agent, the Collateral
Agent and the Lenders agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed only in connection
with this Agreement and the Transactions, and further, only (a) to its and its
Affiliates’ officers, directors, employees and agents, including accountants,
legal counsel and other advisors (it being understood that the persons to whom
such disclosure is made will be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority or quasi-regulatory authority (such
as the National Association of Insurance Commissioners), (c) to the extent
required by applicable laws or regulations or by any subpoena or similar legal
process (provided that notice of receipt of such subpoena or other legal process
shall be given to the Borrower as promptly as practicable), (d) in connection
with the exercise of any remedies hereunder or under the other Loan Documents or
any suit, action or proceeding relating to the enforcement of its rights
hereunder or thereunder, (e) subject to an agreement containing provisions
substantially the same as those of this Section 9.16, to (i) any actual or
prospective assignee of or participant in any of its rights or obligations under
this Agreement and the other Loan Documents or (ii) any actual or prospective
counterparty (or its advisors) to any swap or derivative transaction relating to
the Borrower or any Subsidiary or any of their respective obligations, (f) with
the consent of the Borrower in its sole discretion or (g) to the extent such
Information becomes publicly available other than as a result of a breach of
this Section 9.16. For the purposes of this Section, “Information” shall mean
all information received from the Borrower, Holdings or any Subsidiary and
related to the Borrower, Holdings or any Subsidiary, or their respective
business, other than any such information that was available to the
Administrative Agent, the Collateral Agent or any Lender on a nonconfidential
basis prior to its disclosure by the Borrower or Holdings; provided that, in the
case of Information received from the Borrower, Holdings or any Subsidiary after
the date

 

84



--------------------------------------------------------------------------------

hereof, such information is clearly identified at the time of delivery as
confidential. Any person required to maintain the confidentiality of Information
as provided in this Section 9.16 shall be considered to have complied with its
obligation to do so if such person has exercised the same degree of care to
maintain the confidentiality of such Information as such person would accord its
own confidential information.

SECTION 9.17. USA PATRIOT Act Notice. Each Lender and the Administrative Agent
(for itself and not on behalf of any Lender) hereby notifies Holdings and the
Borrower that pursuant to the requirements of the USA PATRIOT Act, it is
required to obtain, verify and record information that identifies Holdings and
the Borrower, which information includes the name and address of Holdings and
the Borrower and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify Holdings and the Borrower in
accordance with the USA PATRIOT Act.

SECTION 9.18. Intercreditor Agreement. Reference is made to the Intercreditor
Agreement of even date herewith (as amended, restated, supplemented or otherwise
modified from time to time, the “Intercreditor Agreement”), among the Borrower,
Holdings, the Subsidiaries of Holdings party thereto, Credit Suisse, as First
Lien Collateral Agent (as defined therein), and Credit Suisse, as Second Lien
Collateral Agent (as defined therein). Each Lender hereunder (a) acknowledges
that it has received a copy of the Intercreditor Agreement, (b) consents to the
subordination of Liens provided for in the Intercreditor Agreement, (c) agrees
that it will be bound by and will take no actions contrary to the provisions of
the Intercreditor Agreement and (d) authorizes and instructs the Collateral
Agent to enter into the Intercreditor Agreement as Collateral Agent and on
behalf of such Lender. The foregoing provisions are intended as an inducement to
the lenders under the First Lien Credit Agreement to extend credit to the
Borrower and such lenders are intended third party beneficiaries of such
provisions.

 

85



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

INTERSTATE FIBERNET, INC.,

by  

/s/ J. Thomas Mullis

Name:   J. Thomas Mullis Title:   Sr. Vice President ITC^ DELTACOM, INC., by  

/s/ J. Thomas Mullis

Name:   J. Thomas Mullis Title:   Sr. Vice President



--------------------------------------------------------------------------------

CREDIT SUISSE, CAYMAN ISLANDS

BRANCH, individually and as

Administrative Agent and Collateral Agent

By  

/s/ James Moran

Name:  

James Morgan

Title:  

Managing Director

By  

/s/ Nupur Kumar

Name:   Nupur Kumar Title:  

Associate



--------------------------------------------------------------------------------

SPECIAL VALUE OPPORTUNITIES FUND, LLC By:   Tennenbaum Capital Partners, LLC
Its:   Investment Manager By:  

/s/ Howard M. Levkowitz

  Howard M. Levkowitz   Managing Partner SPECIAL VALUE EXPANSION FUND, LLC By:  
Tennenbaum Capital Partners, LLC Its:   Investment Manager By:  

/s/ Howard M. Levkowitz

  Howard M. Levkowitz   Managing Partner SPECIAL VALUE CONTINUATION PARTNERS, LP
By:   Tennenbaum Capital Partners, LLC Its:   Investment Manager By:  

/s/ Howard M. Levkowitz

  Howard M. Levkowitz   Managing Partner TENNENBAUM OPPORTUNITIES PARTNERS V, LP
By:   Tennenbaum Capital Partners, LLC Its:   Investment Manager By:  

/s/ Howard M. Levkowitz

  Howard M. Levkowitz   Managing Partner